Exhibit 10.1

 

Execution copy

 

 

Published CUSIP Number:                                        

 

CREDIT AGREEMENT

Dated as of December 18, 2014

 

among

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.,
as the Borrower,

 

STAG INDUSTRIAL, INC.,
as a Guarantor,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
 as the Administrative Agent, an L/C Issuer, and the Swing Line Lender

 

and

 

The Other Lenders Party Hereto

 

WELLS FARGO SECURITIES, LLC

 

and

 

MERRILL LYNCH, PIERCE, FENNER AND SMITH INCORPORATED
as the Lead Arrangers and Bookrunners

 

BANK OF AMERICA, N.A.,

as Syndication Agent and an L/C Issuer

 

and

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

REGIONS BANK,

 

and

 

ROYAL BANK OF CANADA,

as Co-Documentation Agents

 

WFB LOAN NO. 1008215-1

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

 

Article I. Definitions and Accounting Terms

 

1

 

 

 

 

1.01

Defined Terms

 

1

1.02

Other Interpretive Provisions

 

30

1.03

Accounting Terms

 

31

1.04

Rounding

 

32

1.05

Times of Day

 

32

1.06

Letter of Credit Amounts

 

32

 

 

 

 

Article II. The Commitments and Credit Extensions

 

32

 

 

 

2.01

Committed Loans

 

32

2.02

Borrowings, Conversions and Continuations of Committed Loans

 

32

2.03

Letters of Credit

 

34

2.04

Swing Line Loans

 

43

2.05

Prepayments

 

46

2.06

Termination, Reduction, or Increase of Commitments and Loans

 

46

2.07

Repayment of Loans

 

48

2.08

Interest

 

48

2.09

Fees

 

49

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

 

49

2.11

Evidence of Debt

 

50

2.12

Payments Generally; The Administrative Agent’s Clawback

 

51

2.13

Sharing of Payments by the Lenders

 

53

2.14

Reserved

 

53

2.15

Cash Collateral

 

53

2.16

Defaulting Lenders

 

54

2.17

Guaranties

 

56

 

 

 

 

Article III. Taxes, Yield Protection and Illegality

 

57

 

 

 

3.01

Taxes

 

57

3.02

Illegality

 

62

3.03

Inability to Determine Rates

 

62

3.04

Increased Costs; Reserves on LIBOR Loans

 

63

3.05

Compensation for Losses

 

64

3.06

Mitigation Obligations; Replacement of the Lenders

 

65

3.07

Survival

 

65

 

 

 

 

Article IV. Unencumbered Properties

 

65

 

 

 

4.01

Initial Unencumbered Properties

 

65

4.02

Reserved

 

65

4.03

Notices of Qualification as an Unencumbered Property

 

65

4.04

Eligibility

 

66

4.05

Reserved

 

66

4.06

Guaranty

 

66

4.07

Admission of New Unencumbered Properties

 

66

4.08

Reserved

 

66

4.09

Reserved

 

66

 

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

 

4.10

Exclusion Events

 

66

4.11

Reserved

 

67

 

 

 

 

Article V. Conditions Precedent to Credit Extensions

 

67

 

 

 

5.01

Conditions of Initial Credit Extension

 

67

5.02

Conditions to all Credit Extensions

 

69

 

 

 

 

Article VI. Representations and Warranties

 

70

 

 

 

6.01

Existence, Qualification and Power; Compliance with Laws

 

70

6.02

Authorization; No Contravention

 

70

6.03

Governmental Authorization; Other Consents

 

70

6.04

Binding Effect

 

70

6.05

Financial Statements; No Material Adverse Effect

 

70

6.06

Litigation

 

71

6.07

No Default

 

71

6.08

Ownership of Property; Liens; Equity Interests

 

71

6.09

Environmental Compliance

 

71

6.10

Insurance

 

72

6.11

Taxes

 

72

6.12

ERISA Compliance

 

72

6.13

Subsidiaries; Equity Interests

 

73

6.14

Margin Regulations; Investment Company Act

 

73

6.15

Disclosure

 

74

6.16

Compliance with Laws

 

74

6.17

Taxpayer Identification Number

 

74

6.18

Intellectual Property; Licenses, Etc.

 

74

6.19

Reserved

 

74

6.20

Solvency

 

74

6.21

REIT Status of the Parent

 

75

6.22

Labor Matters

 

75

6.23

Ground Lease Representation

 

75

6.24

Unencumbered Properties

 

75

6.25

OFAC

 

76

 

 

 

 

Article VII. Affirmative Covenants

 

76

 

 

 

7.01

Financial Statements

 

76

7.02

Certificates; Other Information

 

77

7.03

Notices

 

78

7.04

Payment of Obligations

 

79

7.05

Preservation of Existence, Etc.

 

79

7.06

Maintenance of Properties

 

80

7.07

Maintenance of Insurance

 

80

7.08

Compliance with Laws

 

80

7.09

Books and Records

 

80

7.10

Inspection Rights

 

80

7.11

Use of Proceeds

 

81

7.12

Environmental Matters

 

81

7.13

Condemnation, Casualty and Restoration

 

82

7.14

Ground Leases

 

83

7.15

Unencumbered Properties

 

84

7.16

Subsidiary Guarantor Organizational Documents

 

84

 

ii

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

 

Article VIII. Negative Covenants

 

84

 

 

 

 

8.01

Liens

 

84

8.02

Indebtedness

 

86

8.03

Investments

 

86

8.04

Fundamental Changes

 

87

8.05

Dispositions

 

88

8.06

Restricted Payments

 

88

8.07

Change in Nature of Business

 

88

8.08

Transactions with Affiliates

 

88

8.09

Burdensome Agreements

 

88

8.10

Use of Proceeds

 

89

8.11

Unencumbered Properties; Ground Leases

 

89

8.12

Environmental Matters

 

90

8.13

Negative Pledge; Indebtedness

 

90

8.14

Financial Covenants

 

91

 

 

 

 

Article IX. Events of Default and Remedies

 

91

 

 

 

9.01

Events of Default

 

91

9.02

Remedies Upon Event of Default

 

94

9.03

Application of Funds

 

94

 

 

 

 

Article X. The Administrative Agent

 

95

 

 

 

10.01

Appointment and Authority

 

95

10.02

Rights as a Lender

 

95

10.03

Exculpatory Provisions

 

96

10.04

Reliance by the Administrative Agent

 

96

10.05

Delegation of Duties

 

97

10.06

Resignation of the Administrative Agent

 

97

10.07

Non-Reliance on the Administrative Agent and Other Lenders

 

98

10.08

No Other Duties, Etc.

 

99

10.09

The Administrative Agent May File Proofs of Claim

 

99

10.10

Guaranty Matters

 

99

 

 

 

 

Article XI. Miscellaneous

 

100

 

 

 

11.01

Amendments, Etc.

 

100

11.02

Notices; Effectiveness; Electronic Communication

 

101

11.03

No Waiver; Cumulative Remedies; Enforcement

 

103

11.04

Expenses; Indemnity; Damage Waiver

 

103

11.05

Payments Set Aside

 

105

11.06

Successors and Assigns

 

106

11.07

Treatment of Certain Information; Confidentiality

 

111

11.08

Right of Setoff

 

111

11.09

Interest Rate Limitation

 

112

11.10

Counterparts; Integration; Effectiveness

 

112

11.11

Survival of Representations and Warranties

 

112

11.12

Severability

 

113

11.13

Replacement of the Lenders

 

113

11.14

Governing Law; Jurisdiction; Etc.

 

113

11.15

No Advisory or Fiduciary Responsibility

 

115

11.16

Electronic Execution of Assignments and Certain Other Documents

 

115

 

iii

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

 

11.17

USA PATRIOT ACT

 

116

11.18

ENTIRE AGREEMENT

 

116

 

SCHEDULES

 

2.01

Commitments and Applicable Percentages

2.03

Existing L/Cs

4.01

Initial Unencumbered Properties

6.06

Litigation

6.09

Environmental Matters

6.13

Subsidiaries and Other Equity Investments and Equity Interests in the Borrower
and Each Subsidiary Guarantor

6.18

Intellectual Property Matters

8.01

Existing Liens

8.13

Indebtedness

11.02

The Administrative Agent’s Office; Certain Addresses for Notices

RO

Responsible Officers

 

 

EXHIBITS

 

 

 

Form of

 

 

A

Committed Loan Notice

A-1

Swing Line Loan Notice

B-1

Form of Revolving Note

B-2

Reserved

B-3

Form of Swing Line Note

C

Compliance Certificate

D-1

Assignment and Assumption

D-2

Administrative Questionnaire

E

Form of Disbursement Instruction Agreement

F-1

Form of Parent Guaranty

F-2

Form of Subsidiary Guaranty

G

Reserved

H-1

U.S. Tax Compliance Certificate

H-2

U.S. Tax Compliance Certificate

H-3

U.S. Tax Compliance Certificate

H-4

U.S. Tax Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (the “Agreement”) is entered into as of December 18, 2014,
among STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (the “Borrower”), STAG INDUSTRIAL, INC., a Maryland corporation and
the sole member of the sole general partner of the Borrower (the “Parent”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
Administrative Agent, the Swing Line Lender and an L/C Issuer.

 

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acceptable Ground Lease” means a ground lease with respect to an Acceptable
Property executed by a Subsidiary Guarantor, as lessee, that (a) has a remaining
lease term (including extension or renewal rights) of at least thirty-five (35)
years, calculated as of the date such Acceptable Property is deemed an
Unencumbered Property, and that the Administrative Agent determines, in its sole
discretion, is a financeable ground lease and is otherwise acceptable or (b) has
a bargain purchase option (as defined in accordance with GAAP).

 

“Acceptable Property” means a Property (a) that is approved by the
Administrative Agent and the Required Lenders, or (b) that meets the following
requirements:

 

(i)            such Property is wholly-owned by, or ground leased pursuant to an
Acceptable Ground Lease to, the Borrower or a Subsidiary Guarantor free and
clear of any Liens (other than Liens permitted by Section 8.01);

 

(ii)           such Property is an industrial, manufacturing,
warehouse/distribution and/or office property located within the United States;
and

 

(iii)          if such Property is owned by a Subsidiary Guarantor, or is ground
leased pursuant to an Acceptable Ground Lease to a Subsidiary Guarantor, then
the Equity Interests of such Subsidiary Guarantor are owned, directly or
indirectly by the Borrower, free and clear of any Liens other than Liens
permitted by Section 8.01.

 

“Adjusted NOI” means, with respect to any Property for the Current Reporting
Quarter, annualized, an amount equal to (a) the aggregate gross revenues
(excluding non-cash revenues) from the operations of such Property during such
period, minus (b) the sum of (i) all expenses and other proper charges incurred
in connection with the operation of such Property during such period (including
real estate taxes, but excluding any property and asset management fees, debt
service charges, income taxes, depreciation, amortization and other non-cash
expenses and excluding capital expenditures), (ii) a management fee equal to the
greater of (A) two percent (2%) of the aggregate gross base rental revenues
(excluding non-cash revenues) from the operations of such Property during such
period and (B) actual

 

--------------------------------------------------------------------------------


 

property management fees paid, and (iii) a replacement reserve of $0.10 per
square foot (excluding any Property acquired during the Current Reporting
Quarter).  Adjusted NOI shall exclude the amount of any revenues and expenses
from any Dark Property.  Adjusted NOI shall be increased, without duplication,
by (i) annualized rental revenues (excluding non-cash revenues), net of
associated expenses, from any new lease which went into effect with the tenant
taking occupancy (or any lease with respect to any Property acquired during the
Current Reporting Quarter) and the Borrower is recognizing revenue from such
tenant in accordance with GAAP during such Current Reporting Quarter, and
(ii) annualized gross base rental revenues (excluding non-cash revenues) for the
first monthly gross base rental payment for any lease in a free rent period and
the Borrower is recognizing revenue from the applicable tenant in accordance
with GAAP during such Current Reporting Quarter.

 

“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided in no event shall
Agent or any Lender be deemed to be an Affiliate of the Borrower.

 

“Aggregate Commitments” means the Commitments of all the Lenders as adjusted
from time to time in accordance with the terms hereof.  The initial amount of
the Aggregate Commitments in effect on the Closing Date is THREE HUNDRED MILLION
DOLLARS ($300,000,000.00).

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16.  If the commitment of each Lender to make Loans, the
Swing Line Lender to make Swing Line Loans, and the obligation of each L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.02 or if the Aggregate Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most-recently in effect, giving effect to any subsequent
assignments.  The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means the following:

 

A. Unless and until the Rating Conditions have been satisfied, with respect to
any Loan, the following percentages per annum determined according to the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(a):

 

2

--------------------------------------------------------------------------------


 

Leveraged-Based Pricing Grid:

 

Applicable Rate

 

Pricing 
Level

 

Consolidated 
Leverage Ratio

 

LIBOR Loan 
and Letter of 
Credit 
Applicable 
Margin

 

Base Rate 
Applicable 
Margin

 

Facility Fee 
Rate

 

All-in-
Drawn 
Eurodollar 
Rate

 

1

 

< 40%

 

1.15

%

0.15

%

0.20

%

1.35

%

2

 

> 40% but < 45%

 

1.20

%

0.20

%

0.20

%

1.40

%

3

 

> 45% but < 50%

 

1.25

%

0.25

%

0.25

%

1.50

%

4

 

> 50% but < 55%

 

1.30

%

0.30

%

0.30

%

1.60

%

5

 

> 55%

 

1.55

%

0.55

%

0.35

%

1.90

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first (1st)
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(a) provided that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Level 5 shall apply as of the first
(1st) Business Day after the date on which such Compliance Certificate was
required to have been delivered, provided that if such request is not delivered
within thirty (30) days of the date such Compliance Certificate was due, Pricing
Level 5 shall apply as of the date of delivery of such request, and shall remain
in effect until the date on which such Compliance Certificate is delivered.  The
Applicable Rate in effect from the Closing Date until adjusted as set forth
above shall be set at Pricing Level 1.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

or

 

B.            If and when the Rating Conditions have been satisfied:

 

(i)            with respect to any Loan, the following percentages per annum,
based upon the Debt Rating as set forth below (determined in accordance with the
Performance-Based Pricing Grid set forth below); and

 

(ii)           with respect to each Letter of Credit, the LIBOR Loan Applicable
Margin, based upon the Debt Rating as set forth below (determined in accordance
with the Performance-Based Pricing Grid set forth below);

 

3

--------------------------------------------------------------------------------


 

Performance-Based Pricing Grid:

 

Debt Rating

 

Pricing 
Level

 

LIBOR 
Loan 
Applicable 
Margin

 

Base Rate 
Applicable 
Margin

 

Facility Fee 
Rate

 

All-in-
Drawn 
Eurodollar 
Rate

 

>A-/A3

 

1

 

0.875

%

0.00

%

0.125

%

1.000

%

>BBB+/Baa1

 

2

 

0.925

%

0.00

%

0.150

%

1.075

%

>BBB/Baa2

 

3

 

1.050

%

0.05

%

0.200

%

1.250

%

>BBB-/Baa3

 

4

 

1.250

%

0.25

%

0.250

%

1.500

%

<BBB-/Baa3

 

5

 

1.650

%

0.65

%

0.300

%

1.950

%

 

Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of delivery by the Borrower to the Administrative Agent
of notice thereof pursuant to Section 7.03(e) and ending on the date immediately
preceding the effective date of the next such change and, in the case of a
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two (2) or more Eligible Assignees that are Affiliates of
one another or two (2) or more Approved Funds managed by the same investment
advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Attributable Indebtedness” means, on any date in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

 

“Audited Financial Statements” means after the delivery of the financial
statements of the Parent required pursuant to Section 7.01(a) for the fiscal
year ending December 31, 2014, the most-recent financial statements furnished
pursuant to Section 7.01(a).

 

“Availability Period” means with respect to Commitments, the period from and
including the Closing Date to the earliest of (a) the then applicable Maturity
Date with respect to the Loan, (b) the date of termination of the Aggregate
Commitments pursuant to Section 2.06, and (c) the date of termination of the
commitment of each Lender to make Loans, the commitment of the Swing Line Lender
to make Swing Line Loans, and of the obligation of each L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.

 

“Award” means any compensation paid by any Governmental Authority in connection
with a Condemnation in respect of all or any part of any Unencumbered Property.

 

4

--------------------------------------------------------------------------------


 

“Balloon Payments” shall mean with respect to any loan constituting
Indebtedness, any required principal payment of such loan which is payable at
the maturity of such Indebtedness, provided, however, that the final payment of
a fully amortized loan shall not constitute a Balloon Payment.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1%; each
change in the Base Rate shall take effect simultaneously with the corresponding
change or changes in the Prime Rate, the Federal Funds Rate or the LIBOR Market
Index Rate (provided that clause (c) shall not be applicable during any period
in which LIBOR is unavailable or unascertainable).

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Book Value” means all land, building, improvements, leasing commissions and
deferred leasing intangibles less accumulated depreciation and amortization.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or the
State of New York, and, if such day relates to any LIBOR Loan, means any such
day that is also a London Banking Day.

 

“Capital Lease” means, with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP.

 

“Capital Lease Obligations” means, with respect to any Person for any period,
the capitalized amount of obligations under Capital Leases for such Person for
such period as determined in accordance with GAAP.

 

“Capitalization Rate” means eight percent (8.0%).

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Swing
Line Lender, or the L/C Issuers (as applicable) and the Lenders, as collateral
for L/C Obligations or Swing Line Loans or obligations of the Lenders to fund
participations in respect thereof (as the context may require), cash or deposit
account balances or, if any L/C Issuer or the Swing Line Lender benefitting from
such collateral shall agree in its sole discretion, other credit support, in
each case pursuant to documentation in form and substance reasonably
satisfactory to (a) the Administrative Agent and (b) the L/C Issuers or the
Swing Line Lender (as applicable).  The term “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

5

--------------------------------------------------------------------------------


 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Guarantor, the Borrower or any of their Subsidiaries free and
clear of all Liens (other than Liens permitted hereunder):

 

(a)                                 readily marketable obligations issued or
directly and fully guaranteed or insured by the United States of America or any
agency or instrumentality thereof having maturities of not more than 360 days
from the date of acquisition thereof; provided that the full faith and credit of
the United States of America is pledged in support thereof;

 

(b)                                 demand or time deposits with, or insured
certificates of deposit or bankers’ acceptances of, any commercial bank that
(A) is a Lender or (B) (i) is organized under the laws of the United States of
America, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States of America, any state thereof or the District of Columbia, and is
a member of the Federal Reserve System, (ii) issues (or the parent of which
issues) commercial paper rated as described in clause (c) of this definition and
(iii) has combined capital and surplus of at least $1,000,000,000, in each case
with maturities of not more than 90 days from the date of acquisition thereof;

 

(c)                                  commercial paper in an aggregate amount of
no more than $5,000,000 per issuer outstanding at any time issued by any Person
organized under the laws of any state of the United States of America and rated
at least “Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1”
(or the then equivalent grade) by S&P, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

 

(d)                                 Investments, classified in accordance with
GAAP as current assets of the Parent or any of its Subsidiaries, in money market
investment programs registered under the Investment Company Act of 1940, which
are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition; and

 

(e)                                  Other liquid or readily marketable
investments in an amount not to exceed five percent (5%) of Total Asset Value.

 

“Casualty” has the meaning specified in Section 7.13(b).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty; (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority; or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in implementation thereof and (y) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented.

 

6

--------------------------------------------------------------------------------


 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its Subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all Equity Interests that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of thirty-five percent (35%) or more of the Equity
Interests of the Parent entitled to vote for members of the board of directors
or equivalent governing body of the Parent on a fully-diluted basis (and taking
into account all such Equity Interests that such person or group has the right
to acquire pursuant to any option right);

 

(b)                                 during any period of twelve (12) consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of the Parent cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or

 

(c)                                  the Parent shall cease to (i) either be the
sole general partner of, or wholly own and control the general partner of, the
Borrower or (ii) own, directly or indirectly, greater than fifty percent (50%)
of the Equity Interests of the Borrower.

 

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBOR Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01(a).

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of LIBOR Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

 

7

--------------------------------------------------------------------------------


 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.

 

“Companies” means, without duplication, the Parent and its Consolidated
Subsidiaries (including the Borrower), and “Company” means any one of the
Companies.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result, in lieu, or in anticipation, of the exercise of the
right of condemnation or eminent domain of all or any part of any Unencumbered
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting any Unencumbered Property or
any part thereof.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any Person for any period, an amount equal to
(a) Consolidated Net Income, plus (b) the sum of the following (without
duplication and to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period): (i) income tax expense; (ii) interest
expense, amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness;
(iii) depreciation and amortization expense; (iv) amortization of intangibles
(including goodwill) and organization costs; (v) any extraordinary, unusual or
non-recurring expenses or losses (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, losses on sales of assets outside of the ordinary course of business),
including property acquisition costs; (vi) any other non-cash charges, and
(vii) all commissions, guaranty fees, discounts and other fees and charges owed
by such Person with respect to letters of credit and bankers’ acceptance
financing and net costs of such Person under Swap Contracts in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP; minus (c) the sum of the following (to the extent included
in the statement of such Consolidated Net Income for such period): (i) interest
income (except to the extent deducted in determining such Consolidated Net
Income); (ii) any extraordinary, unusual or non-recurring income or gains
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business); and (iii) any other non-cash
income.

 

“Consolidated Fixed Charges” means, on a consolidated basis, for any Person for
any period, the sum (without duplication) of (a) Consolidated Interest Expense,
(b) provision for cash income taxes made by such Person on a consolidated basis
in respect of such period, (c) scheduled principal amortization payments due
during such period on account of Indebtedness of such Person (excluding Balloon
Payments), and (d) Restricted Payments paid in cash with respect to preferred
Equity Interests of such Person during such period.

 

“Consolidated Interest Expense” means, for any Person for any period, the total
interest expense (including that attributable to Capital Lease Obligations) of
such Person for such period with respect to all outstanding Total Funded Debt
(including all commissions, discounts and other fees and charges owed by such
Person with respect to letters of credit and bankers’ acceptance financing and
net costs of such Person under Swap Contracts in respect of interest rates to
the extent such net costs are allocable to such period in accordance with
GAAP).  Consolidated Interest Expenses shall exclude non-cash charges, interest
rate hedge termination payments or receipts, loan prepayment costs, and upfront
loan fees, interest expense covered by an interest reserve established under a
loan facility and any interest expense under any construction loan or
construction activity that under GAAP is required to be capitalized.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Leverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Consolidated Total Debt, divided by
(b) Total Asset Value.

 

“Consolidated Net Income” means, for any Person for any period, the consolidated
net income (or loss) of such Person for such period, determined on a
consolidated basis; provided that in calculating Consolidated Net Income of the
Parent for any period, there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Parent or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Company) in which any Company has an
ownership interest, except to the extent that any such income is actually
received by such Company in the form of dividends or similar distributions, and
(c) the undistributed earnings of any Subsidiary of any Company to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or requirement of Law applicable
to such Subsidiary.

 

“Consolidated Subsidiary” means any Person in which the Parent or the Borrower
has a direct or indirect ownership interest and whose financial results would be
consolidated under GAAP with the financial results of the Parent on the
consolidated financial statements of the Parent.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of all Indebtedness of the Parent on such date, determined on a
consolidated basis in accordance with GAAP which would be required to be
included on the liabilities side of the balance sheet of the Parent in
accordance with GAAP, and including the Companies’ Share of the principal amount
of all Indebtedness of Unconsolidated Affiliates, but, in each case, excluding
the net obligations of the Parent on a consolidated basis under any Swap
Contract.

 

“Construction in Progress” means each Property that is either (a) new ground up
construction or (b) under renovation in which (i) greater than thirty percent
(30%) of the square footage of such Property is unavailable for occupancy due to
renovation and (ii) no rents are being paid on such square footage.  A Property
will cease to be classified as “Construction in Progress” on the earlier to
occur of (A) the time that such Property has an Occupancy Rate of greater than
eighty percent (80%), or (B) one hundred eighty (180) days after completion of
construction or renovation of such Property, as applicable.

 

“Contamination” means the presence of Hazardous Materials in amounts exceeding
regulatory action levels.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount at such time of its outstanding Committed Loans and such Lender’s
participation in L/C Obligations and Swing Line Loans at such time.

 

“Credit Extension” means each of the following: (a) a Borrowing, and (b) an L/C
Credit Extension.

 

9

--------------------------------------------------------------------------------


 

“Current Reporting Quarter” means the most recent fiscal quarter for which
quarterly financial statements have been delivered to the Lenders pursuant to
Section 7.01.

 

“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers,
violations of single purposes entity covenants, and other circumstances
customarily excluded by institutional lenders from exculpation provisions and/or
included in separate guaranty or indemnification agreements in non-recourse
financing of Real Property.

 

“Dark Property” means any Property as to which (i) all leases have terminated or
(ii) the Borrower is not recognizing revenue from any tenants in accordance with
GAAP as of the last day of the Current Reporting Quarter.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Debt Rating” means, as of any date of determination, the rating as determined
by a minimum of two of S&P,  Moody’s or Fitch (collectively, the “Debt Ratings”)
of the Borrower’s non-credit-enhanced, senior unsecured long-term debt; provided
that (a) if the respective Debt Ratings issued by the foregoing rating agencies
differ by one level, then the Pricing Level for the higher of such Debt Ratings
shall apply (with the Debt Rating for Pricing Level 1 being the highest and the
Debt Rating for Pricing Level 5 being the lowest); (b) if there is a split in
Debt Ratings of more than one level, then the Pricing Level that is one level
lower than the Pricing Level of the higher Debt Rating shall apply; (c) if the
Borrower has only one Debt Rating, the Pricing Level that is one level lower
than that of such Debt Rating shall apply; and (d) if, after satisfying the
Ratings Condition, the Borrower does not have any Debt Rating, Pricing Level 5
shall apply.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) two percent
(2%) per annum; provided that with respect to a LIBOR Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus two percent (2%) per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus two percent (2%) per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuers, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuers or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a

 

10

--------------------------------------------------------------------------------


 

condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company which controls such Lender that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, each L/C Issuer, the
Swing Line Lender and each Lender promptly following such determination.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit E to be executed and delivered by the Borrower pursuant to
Section 5.01(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease (other than
a real estate lease entered into in the ordinary course of business as part of
Property leasing operations) or other disposition (including any sale and
leaseback transaction) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith but
excluding any arrangement constituting a Lien.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

“Environmental Assessment” has the meaning specified in Section 7.12(b).

 

“Environmental Claim” means any investigative, enforcement, cleanup, removal,
containment, remedial, or other private or governmental or regulatory action at
any time instituted or completed pursuant to any applicable Environmental
Requirement against any Company or against or with respect to any Real Property
or any condition, use, or activity on any Real Property (including any such
action against the Administrative Agent or any Lender), and any claim at any
time made by any Person against

 

11

--------------------------------------------------------------------------------


 

any Company or against or with respect to any Real Property or any condition,
use, or activity on any Real Property (including any such claim against the
Administrative Agent or any Lender), relating to damage, contribution, cost
recovery, compensation, loss, or injury resulting from or in any way arising in
connection with any Hazardous Material or any Environmental Requirement.

 

“Environmental Damages” means all liabilities (including strict liability),
losses, damages (excluding consequential, special, exemplary or punitive damages
except to the extent such damages were imposed upon an Indemnitee as a result of
any claims made against such Indemnitee by a governmental entity or any other
third party), judgments, penalties, fines, costs and expenses (including fees,
costs and expenses of attorneys, consultants, contractors, experts and
laboratories), of any and every kind or character, at law or in equity,
contingent or otherwise, matured or unmatured, foreseeable or unforeseeable,
made, incurred, suffered, brought, or imposed at any time and from time to time,
whether before or after the Release Date and arising in whole or in part from:

 

(a)                                 the presence of any Hazardous Material on
any Unencumbered Property, or any escape, seepage, leakage, spillage, emission,
release, discharge or disposal of any Hazardous Material on or from any
Unencumbered Property, or the migration or release or threatened migration or
release of any Hazardous Material to, from or through any Unencumbered Property,
on or before the Release Date; or

 

(b)                                 any act, omission, event or circumstance
existing or occurring in connection with the handling, treatment, containment,
removal, storage, decontamination, clean up, transport or disposal of any
Hazardous Material which is at any time on or before the Release Date present on
any Unencumbered Property; or

 

(c)                                  the breach of any representation, warranty,
covenant or agreement contained in this Agreement  relating to the presence of
any Hazardous Material on any Unencumbered Property because of any event or
condition occurring or existing on or before the Release Date; or

 

(d)                                 any violation on or before the Release Date,
of any Environmental Requirement in connection with any Unencumbered Property in
effect on or before the Release Date, regardless of whether any act, omission,
event or circumstance giving rise to the violation constituted a violation at
the time of the occurrence or inception of such act, omission, event or
circumstance; or

 

(e)                                  any Environmental Claim, or the filing or
imposition of any environmental Lien against any Unencumbered Property, because
of, resulting from, in connection with, or arising out of any of the matters
referred to in subparagraphs (a) through (d) preceding;

 

and regardless of whether any of the foregoing was caused by the Borrower, any
other Loan Party or their respective tenant or subtenant, or a prior owner of an
Unencumbered Property or its tenant or subtenant, or any third party including
(i) injury or damage to any person, property or natural resource occurring on or
off of an Unencumbered Property including the cost of demolition and rebuilding
of any improvements on any Real Property; (ii) the investigation or remediation
of any such Hazardous Material or violation of Environmental Requirement
including the preparation of any feasibility studies or reports and the
performance of any cleanup, remediation, removal, response, abatement,
containment, closure, restoration, monitoring or similar work required by any
Environmental Requirement or necessary to have full use and benefit of
Unencumbered Properties as contemplated by the Loan Documents (including any of
the same in connection with any foreclosure action or transfer in lieu thereof);
(iii) all liability to pay or indemnify any Person or Governmental Authority for
costs expended in connection with any of the foregoing; (iv) the investigation
and defense of any claim, whether or not such claim is ultimately

 

12

--------------------------------------------------------------------------------


 

withdrawn or defeated; and (v) the settlement of any claim or judgment.  “Costs”
as used in this definition shall also include any diminution in the value of the
security afforded by the Unencumbered Property or any future reduction of the
sales price of any Unencumbered Property by reason of any matter set forth in
Sections 7.12 or 8.12.

 

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Requirement” means any Environmental Law, agreement or
restriction, as the same now exists or may be changed or amended or come into
effect in the future, which pertains to any Hazardous Material or the
environment including ground or air or water or noise pollution or
contamination, and underground or aboveground tanks.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Equity Issuance” means the issuance or sale by any Person of any of its Equity
Interests or any capital contribution to such Person by the holders of its
Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Parent or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Parent or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under
Section 4042(a)(1) or (2) of ERISA for the termination of, or the appointment of
a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or notification that a Multiemployer
Plan is in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon  the Parent or any ERISA
Affiliate.

 

“Event of Default” has the meaning specified in Section 9.01.

 

13

--------------------------------------------------------------------------------


 

“Excluded Party” shall mean any REIT, any parent company of or Person who
Controls any REIT in each instance engaged primarily in owning and operating
Real Property, and any other Person whom the Borrower has reasonably identified
in writing to the Administrative Agent as a competitor or potential competitor
of the Borrower.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Contract if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Contract (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Contract (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under
Section 27 of the Subsidiary Guaranty).  If a Swap Contract arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Contract that is attributable to swaps for which
such Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient  or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

“Exclusion Event” has the meaning specified in Section 4.10.

 

“Exclusion Notice” has the meaning specified in Section 4.10.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
September 10, 2012, as amended and assigned to the date hereof, among the
Borrower, Bank of America, N.A., as administrative agent, and a syndicate of
lenders.

 

“Existing L/C” has the meaning specified in Section 2.03(a).

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“Facility Fee” has the meaning set forth in Section 2.09(b).

 

14

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
then the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, (b) if no such rate is so published on such next succeeding
Business Day, then the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Wells Fargo on such day on such transactions as determined by the Administrative
Agent and (c) if the Federal Funds Rate should be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

“Fee Letters” means the letter agreements dated as of (a) October 31, 2014 among
the Borrower, the Administrative Agent, and Wells Fargo Securities, LLC and
(b) December 5, 2014 among the Borrower, Bank of America, N.A., and Merrill
Lynch, Pierce, Fenner and Smith Incorporated.

 

“FIRREA” means the Financial Institution Recovery, Reform and Enforcement Act of
1989, as amended.

 

“Fitch” means Fitch, Inc., and any successor thereto.

 

“Fixed Charge Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Consolidated EBITDA, divided by
(b) Consolidated Fixed Charges.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes (including such a Lender when
acting in the capacity of an L/C Issuer).  For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders, Cash Collateralized in accordance with the terms hereof, or cancelled
in accordance with the terms hereof, and (b) with respect to the Swing Line
Lender, such Defaulting Lender’s Applicable Percentage of Swing Line Loans other
than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funds from Operations” means, for any Person for any period, the sum of
(a) Consolidated Net Income plus (b) depreciation and amortization expense
determined in accordance with GAAP excluding

 

15

--------------------------------------------------------------------------------


 

amortization expense attributable to capitalized debt costs; provided that there
shall not be included in such calculation (i) any proceeds of any insurance
policy other than rental or business interruption insurance received by such
Person, (ii) any gain or loss which is classified as “extraordinary” in
accordance with GAAP, (iii) any capital gains and taxes on capital gains,
(iv) income (or loss) associated with third-party ownership of non-controlling
Equity Interests, and (v) gains or losses on the sale of discontinued operations
as detailed in the most-recent financial statements delivered pursuant to
Section 7.01(a) or (b), as applicable.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranties” means the Parent Guaranty and the Subsidiary Guaranties, and
“Guaranty” means any one of the Guaranties.

 

“Guarantors” means, collectively, the Parent and each Subsidiary Guarantor, and
“Guarantor” means any one of the Guarantors.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants regulated
pursuant to any Environmental Law, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls,

 

16

--------------------------------------------------------------------------------


 

radon gas, infectious or medical wastes and all other substances or wastes of
any nature regulated pursuant to any Environmental Law.

 

“Immaterial Subsidiary” means any Subsidiary whose assets constitute less than
one percent (1%) of Total Asset Value; provided that if at any time the
aggregate Total Asset Value of the “Immaterial Subsidiaries” which are not
Guarantors exceeds ten percent (10%) of Total Asset Value, then the Borrower
shall designate certain “Immaterial Subsidiaries” as Guarantors such that the
aggregate Total Asset Value of the “Immaterial Subsidiaries” which are not
Guarantors does not exceed ten percent (10%) of Total Asset Value.

 

“Improvements” means any Subsidiary Guarantor’s interest in and to all on site
improvements to the Unencumbered Properties, together with all fixtures, tenant
improvements, and appurtenances now or later to be located on the Unencumbered
Properties and/or in such improvements.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business and, in each case, either (i) not
past due for more than one hundred and eighty (180) days or (ii) being contested
in good faith by appropriate proceedings diligently conducted);

 

(e)                                  Capital Lease Obligations;

 

(f)                                   all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any ownership interest (excluding perpetual preferred ownership interests) in
such Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus (without duplication and only to the extent required to be paid) accrued
and unpaid dividends;

 

(g)                                  all Guarantees of such Person in respect of
any of the foregoing; and

 

(h)                                 all obligations of the kind referred to in
clauses (a) through (g) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
lien on Property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, but limited to the lesser of (i) the fair market value of the
property subject to such lien and (ii) the aggregate amount of the obligations
so secured.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is

 

17

--------------------------------------------------------------------------------


 

expressly made non-recourse to such Person.  The amount of any net obligation
under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date.  The amount of any Capital Lease Obligations as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Initial Unencumbered Properties” means the Acceptable Properties listed on
Schedule 4.01, and “Initial Unencumbered Property” means any one of the Initial
Unencumbered Properties.

 

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date applicable to such Loan; provided that if any Interest Period for a LIBOR
Loan exceeds three (3) months, then the respective dates that fall every three
(3) months after the beginning of such Interest Period shall also be Interest
Payment Dates, and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September, and December and the
Maturity Date applicable to such Loan.

 

“Interest Period” means as to each LIBOR Loan, the period commencing on the date
such LIBOR Loan is disbursed or converted to or continued as a LIBOR Loan and
ending on the date one (1), two (2), three (3) or six (6) months (if available
to all Lenders) thereafter, as selected by the Borrower in its Loan Notice;
provided that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless, in the case of a LIBOR Loan, such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

 

(ii)                                  any Interest Period pertaining to a LIBOR
Loan that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period; and

 

(iii)                               no Interest Period for a subject Loan shall
extend beyond the Maturity Date applicable to such Loan.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit.  For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

18

--------------------------------------------------------------------------------


 

“IP Rights” has the meaning specified in Section 6.18.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuers” means Wells Fargo and Bank of America in their respective
capacities as issuers of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lead Arrangers” means Wells Fargo Securities, LLC and Merrill Lynch, Pierce,
Fenner and Smith Incorporated, in their capacity as lead arrangers and
bookrunners.

 

“Lease” means each existing or future lease, sublease (to the extent of any
Subsidiary Guarantor’s rights thereunder), license, or other agreement (other
than an Acceptable Ground Lease) under the terms of which any Person has or
acquires any right to occupy or use any Property, or any part thereof, or
interest therein, and each existing or future guaranty of payment or performance
thereunder.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

19

--------------------------------------------------------------------------------


 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means (i) any standby letter of credit issued hereunder
providing for the payment of cash upon the honoring of a presentation thereunder
and (ii) each Existing L/C.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuers.

 

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect with respect to the Loans (or, if such day is
not a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $30,000,000.00; provided
that unless otherwise consented to in writing by the applicable L/C Issuer and
notified to the Administrative Agent no L/C Issuer shall be required to issue
Letters of Credit having a face amount in excess of $15,000,000.00.  The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.

 

“LIBOR” means, with respect to any LIBOR borrowings for any interest period, the
rate of interest obtained by dividing (i) the rate of interest per annum
determined on the basis of the rate for deposits in U.S. dollars for a period
equal to the applicable interest period which appears on Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 a.m. (London
time) two business days prior to the first day of the applicable interest period
by (ii) a percentage equal to 1 minus the stated maximum rate (stated as a
decimal) of all reserves, if any, required to be maintained with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”) as
specified in Regulation D of the Board of Governors of the Federal Reserve
System (or against any other category of liabilities which includes deposits by
reference to which the interest rate on LIBOR Loans is determined or any
applicable category of extensions of credit or other assets which includes loans
by an office of any Lender outside of the United States of America); provided
that if such determined rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.  If, for any reason, the rate
referred to in the preceding clause (i) does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then the rate to be used for
such clause (i) shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in U.S. dollars would
be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two business days
prior to the first day of the applicable interest period for a period equal to
such interest period; provided that if such determined rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.  Any
change in the maximum rate or reserves described in the preceding clause
(ii) shall result in a change in LIBOR on the date on which such change in such
maximum rate becomes effective.

 

“LIBOR Loan” means a Committed Loan that bears interest at a rate based on
LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR borrowing having a one-month interest period determined
at approximately 10:00 a.m. Central time for such day (rather than 11:00
a.m. (London time) two business days prior to the first day of such interest
period as otherwise provided in the definition of “LIBOR”), or if such day is
not a business

 

20

--------------------------------------------------------------------------------


 

day, the immediately preceding business day.  The LIBOR Market Index Rate shall
be determined on a daily basis.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property and any Capital Lease having substantially the same
economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15 of this Agreement, the Fee Letters, and the
Guaranties.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of LIBOR Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor and “Loan
Party” means any one of the Loan Parties.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the business, assets, operations, or financial condition of
the Companies, taken as a whole; (b) a material impairment of the ability of the
Loan Parties, taken as a whole, to perform their obligations under the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect, or enforceability against the Loan Parties, taken as a whole, of the
Loan Documents to which they are parties.

 

“Material Environmental Event” means, with respect to any Unencumbered Property,
(a) a violation of any Environmental Law with respect to such Unencumbered
Property, or (b) the presence of any Hazardous Materials on, about, or under
such Unencumbered Property that, under or pursuant to any Environmental Law,
would require remediation, if in the case of either (a) or (b), such event or
circumstance could reasonably be expected to have a Material Property Event.

 

“Material Property Event” means, with respect to any Unencumbered Property, the
occurrence of any event or circumstance occurring or arising after the date of
this Agreement that resulted in a (a) material adverse effect with respect to
the financial condition or the operations of such Unencumbered Property,
(b) material adverse effect on the value of such Unencumbered Property, or
(c) material adverse effect on the ownership of such Unencumbered Property.

 

“Material Title Defects” means, with respect to any Unencumbered Property,
defects, Liens (other than Liens for local real estate taxes and similar local
governmental charges), and other encumbrances in the nature of easements,
servitudes, restrictions, and rights-of-way that would customarily be deemed
unacceptable title exceptions for a prudent lender (i.e., a prudent lender would
reasonably determine that such exceptions, individually or in the aggregate,
materially impair the value or

 

21

--------------------------------------------------------------------------------


 

operations of such Unencumbered Property, would prevent such Unencumbered
Property from being used in the manner in which it is currently being used, or
would result in a violation of any Law which would have a material and adverse
effect on such Unencumbered Property); provided that Material Title Defects
shall not include any Liens or other encumbrances (i) that existed as of the
date of the title insurance policies issued in connection with the Prior Credit
Agreement for the Initial Unencumbered Properties, (ii) that existed as of the
date of this Agreement and that are listed on Schedule 8.01 or (iii) with
respect to any Unencumbered Properties added following the date of this
Agreement, Liens and other encumbrances similar in type and extent to those
contemplated by clauses (i) and (ii) above.

 

“Material Subsidiary” means each Subsidiary of the Borrower other than a
Non-Guarantor Subsidiary.

 

“Maturity Date” means December 18, 2019; provided that if such date is not a
Business Day, then the Maturity Date shall be the next preceding Business Day.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the L/C Issuers with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal
to 100% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount determined by the Administrative Agent and the L/C Issuers in their
sole discretion.

 

“Minimum Distributions” means (a) for the Parent for any fiscal year of the
Parent, Restricted Payments in an amount not less than the aggregate amount of
distributions required to be paid by the Parent in order for the Parent to
qualify as a REIT, and (b) for the Borrower for any fiscal year of the Borrower,
Restricted Payments in an amount not less than the aggregate amount of
distributions required to be paid by the Borrower to the Parent in order for the
Parent to qualify as a REIT.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two (2) or more contributing
sponsors (including the Parent or any ERISA Affiliate) at least two (2) of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Non-Guarantor Subsidiary” means any Subsidiary (whether direct or indirect) of
the Borrower, other than any Subsidiary which owns an Unencumbered Property or
any Subsidiary which owns any of the Equity Interests of any such Subsidiary,
which (a) is (i) formed for or converted to the specific purpose of holding
title to Real Property assets which are collateral for Indebtedness owing or to
be owed by such Subsidiary, provided that such Indebtedness must be incurred or
assumed within ninety (90) days, such ninety (90) day period to be extended for
an additional sixty (60) days if the Borrower provides an executed term sheet or
commitment letter for the financing of such Real Property to the Administrative
Agent (or, in either instance, for such longer period as the Administrative
Agent may agree in writing) of such formation or conversion or such Subsidiary
shall cease to qualify as a Non Guarantor Subsidiary, and (ii) expressly
prohibited in writing from guaranteeing Indebtedness of any other person or
entity

 

22

--------------------------------------------------------------------------------


 

pursuant to (A) a provision in any document, instrument or agreement evidencing
such Indebtedness of such Subsidiary or (B) a provision of such Subsidiary’s
Organization Documents, in each case, which provision was included in such
Organization Document or such other document, instrument or agreement at the
request of the applicable third party creditor and as an express condition to
the extension or assumption of such Indebtedness; provided that a Subsidiary
meeting the requirements set forth in this clause (a) shall only remain a
“Non-Guarantor Subsidiary” for so long as (1) each of the foregoing requirements
set forth in this clause (a) are satisfied, (2) such Subsidiary does not
guarantee any other Indebtedness and (3) the Indebtedness with respect to which
the restrictions noted in clause (a) (ii) are imposed remains outstanding;
(b)(i) becomes a Subsidiary following the Closing Date, (ii) is not a Wholly
Owned Subsidiary of the Borrower, and (iii) with respect to which the Borrower
and its Affiliates, as applicable, do not have sufficient voting power to cause
such Subsidiary to become a Guarantor hereunder; (c) is an Immaterial
Subsidiary; (d) is a Subsidiary which has been released from its Obligations
under a Subsidiary Guaranty pursuant to Sections 4.09(b) or 4.09(c) below, or
(e) is not a domestic Subsidiary.  For the avoidance of doubt, STAG Industrial
Management, LLC, the Subsidiary that employs the Parent Guarantor’s employees,
shall be deemed to be a Non-Guarantor Subsidiary.

 

“Non-Recourse Indebtedness” means, for any Person, any Indebtedness of such
Person for the repayment of which neither the Parent or the Borrower has any
personal liability (other than for Customary Recourse Exceptions) or, if such
Person is the Parent or the Borrower, in which recourse of the applicable holder
of such Indebtedness for non-payment is limited to such holder’s Liens on a
particular asset or group of assets (other than for Customary Recourse
Exceptions).  For the avoidance of doubt, if any Indebtedness is partially
guaranteed by the Parent or the Borrower, then the portion of such Indebtedness
that is not so guaranteed shall still be Non-Recourse Indebtedness if it
otherwise satisfies the requirements in this definition.

 

“Note” means a promissory note made by the Borrower in favor of each Lender
requesting the same evidencing Loans made by such Lender, substantially in the
form of Exhibit B-1 and B-3, as applicable.

 

“Note Purchase Agreements” means (i) that certain Note Purchase Agreement, dated
as of April 16, 2014 among the Parent, the Borrower, and the purchasers party
thereto and (ii) that certain Note Purchase Agreement, dated as of the date
hereof among the Parent, the Borrower, and the purchasers party thereto.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; including, without limitation of the
foregoing, all present and future indebtedness, liabilities, and obligations now
or hereafter owed to the Administrative Agent, any Lender, or any Affiliate of
the Administrative Agent or any Lender arising from, by virtue of, or pursuant
to any Swap Contract, other than any Excluded Swap Obligation, that relates
solely to the Obligations.

 

“Occupancy Rate” means, for any Property, the percentage of the rentable area of
such Property occupied by bona fide tenants of such Property or leased by
tenants pursuant to bona fide tenant Leases, in each case, which tenants are not
more than 60 days past due in the payment of all rent or other similar payments
due under such Leases and paying rent.

 

23

--------------------------------------------------------------------------------


 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date,
(b) with respect to Swing Line Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Swing Line Loans occurring on such date, and (c) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

 

“Parent” has the meaning specified in the introductory paragraph hereto.

 

“Parent Guaranty” means the Guaranty Agreement executed by the Parent in favor
of the Administrative Agent, for the benefit of the Lenders, in form and
substance acceptable to the Administrative Agent.

 

“Parent Share” means a share of common stock, par value $0.01 per share, of the
Parent.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and

 

24

--------------------------------------------------------------------------------


 

Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Sections 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Parent or any
ERISA Affiliate or any such Plan to which the Parent or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 7.02.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties acknowledge that the
rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Prior Credit Agreement” means that certain Credit Agreement dated as of
April 20, 2011 among the Borrower, Bank of America, N.A., as agent and a
syndicate of lenders.

 

“Property” means any Real Property which is owned or ground leased, directly or
indirectly, by any Company.

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Qualified ECP Guarantor” means, in respect of any Swap Contract, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Contract or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Rating Condition” means the achievement by the Borrower of a Debt Rating.

 

“Real Property” of any Person means all of the right, title, and interest of
such Person in and to land, improvements, and fixtures.

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuers or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Recourse Indebtedness” means Indebtedness that is not Non-Recourse
Indebtedness; provided that personal recourse for Customary Recourse Exceptions
shall not, by itself, cause such Indebtedness to be characterized as Recourse
Indebtedness.

 

25

--------------------------------------------------------------------------------


 

“Register” has the meaning specified in Section 11.06(c).

 

“REIT” means a “real estate investment trust” in accordance with Section 856 of
the Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, at any time, the Lenders having Commitments
representing more than 50% of the Aggregate Commitments of all Lenders or, if
the commitment of each Lender to make Loans and the obligation of the L/C
Issuers to make L/C Credit Extensions have been terminated pursuant to
Section 9.02, the Lenders holding in the aggregate more than fifty percent (50%)
of the Total Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in Swing Line Loans and L/C Obligations
being deemed “held” by such Lender for purposes of this definition).  The
Commitment of any Defaulting Lender shall be disregarded in determining the
Required Lenders at any time; provided that, the amount of any participation in
any Swing Line Loan and Unreimbursed Amounts that such Defaulting Lender has
failed to fund that have not been reallocated to and funded by another Lender
shall be deemed to be held by the Lender that is the Swing Line Lender or the
L/C Issuers, as the case may be, in making such determination.  At all times
when two or more Lenders (excluding Defaulting Lenders) are party to this
Agreement, the term “Required Lenders” shall in no event mean fewer than two
Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief operating officer, chief accounting officer, treasurer,
assistant treasurer or controller of a Loan Party, and solely for purposes of
the delivery of incumbency certificates pursuant to Section 5.01, the secretary
or any assistant secretary of a Loan Party and, solely for purposes of notices
given pursuant to Article II, any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.  Each initial Responsible Officer is listed on
Schedule RO.

 

“Restoration” means, following the occurrence of a Casualty or a Condemnation
which is of a type necessitating the repair of an Unencumbered Property, the
completion of the repair and restoration of such Unencumbered Property to a
condition no worse than such Unencumbered Property was in immediately prior to
such Casualty or Condemnation, with such alterations as may be reasonably
approved by the Administrative Agent, and in accordance with applicable Laws.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
Equity Interests or other property) with respect to any capital stock or other
Equity Interest of any Company or Subsidiary, or any payment (whether in cash,
Equity Interests or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or

 

26

--------------------------------------------------------------------------------


 

termination of any such capital stock or other Equity Interests, or on account
of any return of capital to such Company’s or Subsidiary’s stockholders,
partners or members (or the equivalent Person thereof).

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Indebtedness” means (without duplication), with respect to a Person as
of any given date, the aggregate principal amount of all Indebtedness of such
Person or its subsidiaries outstanding at such date and that is secured by a
Lien, and including the Companies’ Share of all Indebtedness of Unconsolidated
Affiliates that is secured by a Lien, but excluding for the avoidance of doubt,
any net obligations under any Swap Contract that is secured by a Lien, all
Unsecured Indebtedness and all Indebtedness hereunder, and provided further that
the obligations under any revolving credit agreement (including this Agreement)
shall not constitute Secured Indebtedness due to the existence of cash
collateral security requirements in connection with customary defaulting lender
provisions.

 

“Secured Leverage Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Secured Indebtedness, divided by (b) Total
Asset Value.

 

“Secured Recourse Debt Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Secured Indebtedness which is
Recourse Indebtedness with respect to the Borrower, divided by (b) Total Asset
Value.

 

“Share” means the Borrower’s and the Parent’s direct or indirect share of a
Consolidated Subsidiary or an Unconsolidated Affiliate as reasonably determined
by the Borrower based upon the Borrower’s and the Parent’s economic interest
(whether direct or indirect) in such Consolidated Subsidiary or Unconsolidated
Affiliate, as of the date of such determination.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body (other than Equity Interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person.  Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantors” means, as of any date, each domestic Subsidiary which
owns an Unencumbered Property, all domestic Subsidiaries of the Borrower owning
a direct or indirect interest in an Unencumbered Property, each other domestic
Material Subsidiary, and the general partner of each Subsidiary Guarantor that
is a limited partnership and “Subsidiary Guarantor” means any one of the
Subsidiary Guarantors; provided, however, that STAG Industrial Management, LLC
shall in no event be deemed or required to be a Subsidiary Guarantor.

 

27

--------------------------------------------------------------------------------


 

“Subsidiary Guaranty” means the Guaranty Agreement executed by each Subsidiary
Guarantor in favor of the Administrative Agent, for the benefit of the Lenders,
in form and substance acceptable to the Administrative Agent.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement, and (c) any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Wells Fargo in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-1.

 

“Swing Line Sublimit” means an amount equal to $30,000,000.00.  The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

“Tangible Net Worth” means, as of any date, (a) Total Asset Value minus (b) the
sum of (i) Consolidated Total Debt and (ii) to the extent included in the
calculation of Total Asset Value, goodwill and other intangible assets (other
than deferred leasing intangibles).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

28

--------------------------------------------------------------------------------


 

“Term Loan Agreements” means (a) that certain Term Loan Agreement, dated as of
the date hereof, among the Borrower, the Parent, Wells Fargo, as administrative
agent, and the other lenders party thereto, and (b) that certain Amended and
Restated Term Loan Agreement, dated as of the date hereof, among the Borrower,
the Parent, Wells Fargo, as administrative agent, and the other lenders party
thereto.

 

“Threshold Amount” means (a) $40,000,000 with respect to Recourse Indebtedness,
(b) $75,000,000 with respect to all Non-Recourse Indebtedness, and
(c) $40,000,000 with respect to all other amounts.

 

“Total Asset Value” means, for the Companies, on a consolidated basis, as on any
date, the sum of (a) an amount equal to (i) aggregate Adjusted NOI with respect
to all Properties (without duplication from the assets in clauses (b) through
(g) below) for the Current Reporting Quarter, annualized divided by (ii) the
Capitalization Rate, plus (b) 75% of the Book Value of any Dark Property
(provided that no Dark Property shall be included in the calculation of Total
Asset Value for a period greater than 12 months), plus (c) the acquisition cost
of Construction in Progress and the costs of improvements thereon and
renovations thereof, plus (d) cash and cash equivalents (including restricted
cash) on such date, plus (e) the Companies’ Share of the foregoing items and
components attributable to Unconsolidated Affiliates, plus (f) an amount equal
to the book value (adjusted in accordance with GAAP to reflect any default or
other impairment of such loan) of mortgage loans, construction loans, capital
improvement loans, and other loans, in each case owned by a Company, plus
(g) fifty percent (50%) of the book value of any undeveloped land.

 

Notwithstanding the foregoing, for purposes of determining Total Asset Value, to
the extent the amount of Total Asset Value attributable to (a) the amount under
clause (b) above would exceed 10% of Total Asset Value, such excess shall be
excluded, (b) the amount under clause (c) and (g) above would exceed 15% of
Total Asset Value, such excess shall be excluded, (c) the amount under clause
(e) above would exceed 30% of Total Asset Value, such excess shall be excluded,
(d) the amount under clause (f) above would exceed 15% of Total Asset Value,
such excess shall be excluded, and (e) the amount under clauses (b), (c), (e),
(f) and (g) above would exceed 30% of Total Asset Value, such excess shall be
excluded.

 

“Total Funded Debt” means, as of any date, Consolidated Total Debt excluding
intercompany Indebtedness, deferred income taxes, security deposits, accounts
payable and accrued liabilities, and any prepaid rents, in each case determined
in accordance with GAAP.

 

“Total Outstandings” means, as of any date of determination, the aggregate
Outstanding Amount of all Loans and all L/C Obligations.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBOR Loan.

 

“Unconsolidated Affiliate” means any Person in which a Company has an Equity
Interest and whose financial results would not be consolidated under GAAP with
the financial results of the Parent on the consolidated financial statements of
the Parent.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“United States” and “U.S.” mean the United States of America.

 

29

--------------------------------------------------------------------------------


 

“Unencumbered Adjusted NOI” means, for any period, the aggregate Adjusted NOI of
all Unencumbered Properties for such period.

 

“Unencumbered Asset Value” means without duplication, the sum of for each
Unencumbered Property owned for the Current Reporting Quarter, (i) an amount
equal to (x) the Adjusted NOI attributable to such Unencumbered Property for
such Current Reporting Quarter, annualized, divided by (ii) the Capitalization
Rate.

 

“Unencumbered Leverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Unsecured Indebtedness, divided by
(b) Unencumbered Asset Value.

 

“Unencumbered Properties” means each Acceptable Property that either (a) is an
Initial Unencumbered Property or (b) becomes an Unencumbered Property pursuant
to Section 4.03, and “Unencumbered Property” means any one of the Unencumbered
Properties.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unsecured Indebtedness” means Indebtedness which is not Secured Indebtedness. 
Notwithstanding the foregoing, all Indebtedness which is secured by a pledge of
equity interests only and is recourse to the Borrower or the Parent shall be
deemed to be Unsecured Indebtedness.

 

“Unsecured Interest Coverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Unencumbered Adjusted NOI to
(b) Unsecured Interest Expense.

 

“Unsecured Interest Expense” means, with respect to any period, Consolidated
Interest Expense of the Parent and its Subsidiaries for such period attributable
to Unsecured Indebtedness of the Parent and its Subsidiaries.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented, or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any

 

30

--------------------------------------------------------------------------------


 

particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Equity Interests,
accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 on financial liabilities shall be disregarded.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.  Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

 

(c)                                  Consolidation of Variable Interest
Entities.  All references herein to consolidated financial statements of the
Companies or to the determination of any amount for the Companies on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Parent is required to consolidate
pursuant to FASB

 

31

--------------------------------------------------------------------------------


 

ASC 810 as if such variable interest entity were a Subsidiary as defined herein,
provided further that for all purposes in calculating consolidated covenants
hereunder the Parent shall be deemed to own one hundred percent (100%) of the
equity interests in the Borrower.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.06                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the undrawn amount of such Letter of Credit in effect at such time;
provided that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall, for purposes of determining the Total Outstandings, be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

Article II.
The Commitments and Credit Extensions

 

2.01                        Committed Loans.  Each Lender severally agrees to
make Committed Loans to the Borrower from time to time, on any Business Day
subject to the terms and conditions set forth herein and the limitations set
forth in Section 2.01(c):

 

(a)                                 Committed Loans.  Each Lender severally
agrees to make loans (each such loan, a “Committed Loan”) in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Commitment.

 

(b)                                 Reserved.

 

(c)                                  Committed Loan Limitations. 
Notwithstanding the provisions of Section 2.01(a), after giving effect to any
Committed Borrowing,  (i) the Total Outstandings shall not exceed the Aggregate
Commitments and (ii) the Credit Exposure of any Lender shall not exceed such
Lender’s Commitment.  With respect to Committed Loans, within the limits of each
Lender’s Commitment and the Aggregate Commitments, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01,
prepay under Section 2.05, and reborrow under this Section 2.01.  Committed
Loans may be Base Rate Loans or LIBOR Loans, as further provided herein.

 

2.02                        Borrowings, Conversions and Continuations of
Committed Loans.

 

(a)                                 Each Committed Borrowing, each conversion of
Committed Loans from one Type to the other, and each continuation of LIBOR Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone.  Each such notice must be received by
the Administrative Agent not later than 10:00 a.m. (i) three (3) Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of LIBOR Loans or of any conversion of LIBOR Loans to Base Rate Committed Loans,
and (ii) on

 

32

--------------------------------------------------------------------------------


 

the requested date of any Borrowing of Base Rate Committed Loans.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written 
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Each Borrowing of, conversion to or continuation of
LIBOR Loans shall be in a principal amount of $2,500,000 or a whole multiple of
$500,000 in excess thereof.  Except as provided in Sections 2.03(c) and 2.04(b),
each Borrowing of or conversion to Base Rate Committed Loans shall be in a
principal amount of $250,000 or a whole multiple of $50,000 in excess thereof. 
Each Committed Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Committed Borrowing, a conversion of
Committed Loans from one Type to the other, or a continuation of LIBOR Loans,
(ii) the requested date of the Committed Borrowing, conversion or continuation,
as the case may be (which shall be a Business Day), (iii) the principal amount
of Committed Loans to be borrowed, converted or continued, (iv) the Type of
Committed Loans to be borrowed or to which existing Committed Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto.  If the Borrower fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then (I) so long as no Event of Default
exists, the applicable Committed Loans shall be made as, or continued to, a
LIBOR Loan of the same Type and with an Interest Period of one (1) month and
(II) if an Event of Default exists, then the applicable Committed Loans shall be
made as, or converted to, Base Rate Loans.  Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable LIBOR Loans.  If the Borrower
requests a Committed Borrowing of, conversion to, or continuation of LIBOR Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, then
it will be deemed to have specified an Interest Period of one (1) month.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage of the applicable Committed Loans, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
continuation or conversion to Base Rate Loans described in the preceding
subsection.  In the case of a Committed Borrowing, each Lender shall make the
amount of its Committed Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
12:00 noon on the Business Day specified in the applicable Committed Loan
Notice.  Upon satisfaction of the applicable conditions set forth in
Section 5.02 (and, if such Committed Borrowing is the initial Credit Extension,
Section 5.01), the Administrative Agent shall make all funds so received
available to the Borrower by 3:00 p.m. in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Wells Fargo with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided that if, on
the date the Committed Loan Notice with respect to such Borrowing is given by
the Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.

 

(c)                                  Except as otherwise provided herein, a
LIBOR Loan may be continued or converted only on the last day of an Interest
Period for such LIBOR Loan.  During the existence of an Event of Default, no
Loans may be requested as, converted to or continued as LIBOR Loans without the
consent of the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for LIBOR Loans upon determination of such

 

33

--------------------------------------------------------------------------------


 

interest rate.  At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Wells Fargo’s prime rate used in determining the Base Rate promptly following
the public announcement of such change.

 

(e)                                  After giving effect to all Committed
Borrowings, all conversions of Committed Loans from one Type to the other, and
all continuations of Committed Loans as the same Type, there shall not be more
than eight (8) Interest Periods in effect with respect to Committed Loans.

 

2.03                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Borrower or
its Subsidiaries, and to amend or extend Letters of Credit previously issued by
such L/C Issuer, in accordance with subsection (b) below, and (2) to honor
drawings under the Letters of Credit; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or its
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed the Aggregate Commitments, (y) the Credit Exposure
of any Lender shall not exceed such Lender’s Commitment, and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit. 
Each request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence.  Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. Notwithstanding the foregoing, the
letters of credit identified on Schedule 2.03 (the “Existing L/Cs”) shall be
deemed to be a “Letter of Credit” issued on the Closing Date for all purposes of
this Agreement and (i) the stated amount of the Existing L/Cs and the
Unreimbursed Amount of the Existing L/Cs shall be included in the calculation of
L/C Obligations, (ii) the provisions of this Section 2.03, including without
limitation Sections 2.03(h) and (i), shall apply to the Existing L/Cs and
(iii) the Borrower and each of the Lenders hereby expressly acknowledges its
respective obligations hereunder with respect to the Existing L/Cs.

 

(ii)                                  An L/C Issuer shall not issue any Letter
of Credit, if:

 

(A)                               subject to Section 2.03(b)(iii), the initial
stated expiry date of the requested Letter of Credit (notwithstanding
“evergreen” renewal provisions) would occur more than twelve (12) months after
the date of issuance or last extension, unless the Required Lenders have
approved such expiry date; or

 

(B)                               the expiry date of the requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless (1) all
the Lenders have approved such expiry date, or (2) the Borrower agrees to
deliver to the Administrative Agent no later than thirty (30) days prior to the
Letter of Credit

 

34

--------------------------------------------------------------------------------


 

Expiration Date Cash Collateral in an amount equal to the undrawn amount of such
Letter of Credit, with the Borrower hereby irrevocably requesting a Committed
Borrowing of a Base Rate Loan to fund such Cash Collateral payment in the event
the Borrower does not deliver such Cash Collateral to the Administrative Agent
on the due date thereof.

 

(iii)                               An L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain any L/C Issuer from issuing the Letter of Credit, or any Law applicable
to any L/C Issuer or any request or directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over any L/C Issuer
shall prohibit, or request that any L/C Issuer refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon any L/C Issuer with respect to the Letter of Credit any restriction,
reserve or capital requirement (for which such L/C Issuer is not otherwise
compensated hereunder) not in effect on the Closing Date, or shall impose upon
any L/C Issuer any unreimbursed loss, cost or expense which was not applicable
on the Closing Date and which such L/C Issuer in good faith deems material to
it;

 

(B)                               the issuance of the Letter of Credit would
violate one or more policies of any L/C Issuer applicable to letters of credit
generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuers, the Letter of Credit is in an initial
stated amount less than $25,000;

 

(D)                               the Letter of Credit is to be denominated in a
currency other than Dollars;

 

(E)                                any Lender is at that time a Defaulting
Lender, unless the applicable L/C Issuer has received Cash Collateral or entered
into other arrangements satisfactory to such L/C Issuer (in its sole discretion)
with the Borrower or such Lender, in each case to eliminate such L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.16(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which any L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or

 

(F)                                 the Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder.

 

(iv)                              An L/C Issuer shall not amend any Letter of
Credit if such L/C Issuer would not be permitted at such time to issue the
Letter of Credit in its amended form under the terms hereof.

 

(v)                                 An L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) such L/C Issuer would have no obligation at
such time to issue the Letter of Credit

 

35

--------------------------------------------------------------------------------


 

in its amended form under the terms hereof, or (B) the beneficiary of the Letter
of Credit does not accept the proposed amendment to the Letter of Credit.

 

(vi)                              An L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuers shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article X with respect to
any acts taken or omissions suffered by any L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article X included the L/C Issuers with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuers.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
applicable L/C Issuer (with a copy to the Administrative Agent) in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower.  Such Letter of Credit Application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by such L/C Issuer, by personal delivery
or by any other means acceptable to such L/C Issuer.  Such Letter of Credit
Application must be received by the applicable L/C Issuer and the Administrative
Agent not later than 11:00 a.m. at least two (2) Business Days (or such later
date and time as the Administrative Agent and such L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the applicable L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other customary matters as such L/C Issuer may reasonably require of
similarly situated borrowers.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to such L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
such L/C Issuer may require.  Additionally, the Borrower shall furnish to the
applicable L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such L/C Issuer or the Administrative Agent
may reasonably require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the applicable L/C Issuer will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from the Borrower and,
if not, such L/C Issuer will provide the Administrative Agent with a copy
thereof.  Unless the applicable L/C Issuer has received written notice from any
Lender, the Administrative Agent or any Loan Party, at least one (1) Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that

 

36

--------------------------------------------------------------------------------


 

one or more applicable conditions contained in Article V shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices.  Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, then the applicable L/C Issuer shall
agree, unless such L/C Issuer provides a good faith explanation to the Borrower
why it cannot so issue such Letter of Credit, to issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuers to prevent any such extension at least once in each twelve (12) month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve (12) month period to be agreed upon at the
time such Letter of Credit is issued.  Unless otherwise directed by the
applicable L/C Issuer, the Borrower shall not be required to make a specific
request to such L/C Issuer for any such extension.  Once an Auto-Extension
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) such L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date, or such later date (but no later than twelve (12) months after
the Letter of Credit Expiration Date) if (1) all the Lenders have approved such
expiry date, or (2) the Borrower agrees to deliver to the Administrative Agent
no later than thirty (30) days prior to the Letter of Credit Expiration Date
Cash Collateral in an amount equal to the undrawn amount of such Letter of
Credit, with the Borrower hereby irrevocably requesting a Committed Borrowing of
a Base Rate Loan to fund such Cash Collateral payment in the event the Borrower
does not deliver such Cash Collateral to the Administrative Agent on the due
date thereof; provided that the applicable L/C Issuer shall not permit any such
extension if (A) such L/C Issuer has determined that it would not be permitted,
or would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven (7) Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension, (2) from the Borrower that the Borrower has elected not to permit
such extension, or (3) from the Administrative Agent, any Lender or the Borrower
that one or more of the applicable conditions specified in Section 5.02 is not
then satisfied, and in each such case directing such L/C Issuer not to permit
such extension.

 

(iv)                              Promptly after their delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable L/C Issuer will also
deliver to the Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

 

37

--------------------------------------------------------------------------------


 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
applicable L/C Issuer shall exercise commercially reasonable efforts to notify
the Borrower and the Administrative Agent thereof within two (2) Business Days
after receipt of such notice and of the date required for payment of such
drawing under such Letter of Credit.  Not later than 11:00 a.m. on the date of
any payment by any L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse such L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 5.02 (other than the delivery of a Committed Loan Notice).  Any notice
given by any L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.  If such Base Rate
Loans are so disbursed to pay an Unreimbursed Amount, then no Default or Event
of Default shall be deemed to have occurred.

 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available (and the Administrative Agent may
apply Cash Collateral provided for this purpose) for the account of any L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to such L/C
Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Committed Borrowing of Base Rate Loans because the
conditions set forth in Section 5.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the applicable L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Lender’s payment to the Administrative Agent for the account of any L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

 

(iv)                              Until each Lender funds its Committed Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse any L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of such L/C
Issuer.

 

(v)                                 Each Lender’s obligation to make Committed
Loans or L/C Advances to reimburse any L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any

 

38

--------------------------------------------------------------------------------


 

circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against such L/C Issuer, the Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided that each Lender’s obligation to make
Committed Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 5.02 (other than delivery by the Borrower of a Committed
Loan Notice).  No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrower to reimburse any L/C Issuer for the amount
of any payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of any L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by such L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing.  If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be.  A certificate of any L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any L/C Issuer has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in the
same funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of any L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
such L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of such L/C Issuer its Applicable Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the applicable L/C Issuer for each drawing under each
Letter of Credit and to repay each L/C

 

39

--------------------------------------------------------------------------------


 

Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
any L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              waiver by any L/C Issuer of any requirement
that exists for such L/C Issuer’s protection and not the protection of the
Borrower or any waiver by any L/C Issuer which does not in fact materially
prejudice the Borrower;

 

(v)                                 honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

(vi)                              any payment made by any L/C Issuer in respect
of an otherwise complying item presented after the date specified as the
expiration date of, or the date by which documents must be received under such
Letter of Credit if presentation after such date is authorized by the UCC, the
ISP or the UCP, as applicable;

 

(vii)                           any payment by any L/C Issuer under such Letter
of Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by any L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

 

(viii)                        any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower or any Subsidiary.

 

the Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly, and in any event within three (3) Business Days, notify
the applicable L/C Issuer.  The Borrower shall be conclusively deemed to have
waived any such claim against any L/C Issuer and its correspondents unless such
notice is given as aforesaid.

 

40

--------------------------------------------------------------------------------


 

(f)                                   Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, an L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided that this assumption is not intended
to, and shall not, preclude the Borrower’s pursuing such rights and remedies as
it may have against the beneficiary or transferee or any other Person at law or
under any other agreement.  None of the L/C Issuers, the Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of any L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (viii) of Section 2.03(e); provided that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against any L/C Issuer, and such L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by an L/C Issuer’s willful misconduct or gross negligence or
an L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, an L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. Any L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(g)                                  Applicability of ISP and UCP; Limitation of
Liability.  Unless otherwise expressly agreed by the applicable L/C Issuer and
the Borrower when a Letter of Credit is issued the rules of the ISP shall apply
to each standby Letter of Credit.  Notwithstanding the foregoing, the L/C
Issuers shall not be responsible to the Borrower for, and the L/C Issuers’
rights and remedies against the Borrower shall not be impaired by, any action or
inaction of any L/C Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where any L/C
Issuer or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

 

(h)                                 Letter of Credit Fees.  The Borrower shall
pay to the Administrative Agent for the account of each Lender in accordance
with its Applicable Percentage a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Rate times the daily
amount available to be drawn under such Letter of Credit; provided that any
Letter of Credit Fees

 

41

--------------------------------------------------------------------------------


 

otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the applicable L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.16(a)(iv), with the balance of such fee (other than the fees
attributable to L/C Obligations for which the Borrower has provided Cash
Collateral), if any, payable to any L/C Issuer for its own account.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  Letter of Credit Fees shall be (i) due and payable on the
tenth (10th) Business Day after the end of each March, June, September and
December, commencing with the first (1st) such date to occur after the issuance
of such Letter of Credit, on the Letter of Credit Expiration Date and thereafter
on demand and (ii) computed on a quarterly basis in arrears.  If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.  Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to the L/C Issuers.  The Borrower shall pay directly
to each L/C Issuer for its own account a fronting fee with respect to each
Letter of Credit, at a rate per annum specified in the Fee Letters, computed on
the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears.  Such fronting fee shall be due and payable on the
tenth (10th) Business Day after the end of each March, June, September and
December in respect of the most-recently ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first (1st) such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand.  For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.  In
addition, the Borrower shall pay directly to each L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such L/C Issuer relating to letters of
credit as from time to time in effect.  Such customary fees and standard costs
and charges are due and payable within five (5) Business Days of demand and are
nonrefundable.

 

(j)                                    Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(k)                                 Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the applicable L/C Issuer hereunder for
any and all drawings under such Letter of Credit.  The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

(l)                                     L/C Issuer Agreements.  Unless otherwise
requested by the Administrative Agent, each L/C Issuer shall report in writing
to the Administrative Agent (i) on the first Business Day of each calendar
month, the daily activity (set forth by day) in respect of Letters of Credit
during the immediately preceding month, including all issuances, extensions,
amendments and renewals, all expirations and cancellations and all disbursements
and reimbursements, (ii) on or

 

42

--------------------------------------------------------------------------------


 

prior to each Business Day on which such L/C Issuer expects to issue, amend,
renew or extend any Letter of Credit, the date of such issuance, amendment,
renewal or extension, and the aggregate face amount of the Letters of Credit to
be issued, amended, renewed or extended by it and outstanding after giving
effect to such issuance, amendment, renewal or extension occurred (and whether
the amount thereof changed), it being understood that such L/C Issuer shall not
permit any issuance, renewal, extension or amendment resulting in an increase in
the amount of any Letter of Credit to occur without first obtaining written
confirmation from the Administrative Agent that it is then permitted under this
Agreement, (iii) on each Business Day on which such L/C Issuer makes any L/C
Borrowing, the date of such L/C Borrowing and the amount of such L/C Borrowing,
(iv) on any Business Day on which the Borrower fails to reimburse an L/C
Borrowing required to be reimbursed to such L/C Issuer on such day, the date of
such failure and the amount of such L/C Borrowing and (v) on any other Business
Day, such other information as the Administrative Agent shall reasonably
request.

 

2.04                        Swing Line Loans.

 

(a)                                 The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, may in its sole
discretion make loans (each such loan, a “Swing Line Loan”) to the Borrower from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of Committed Loans and
L/C Obligations of the Lender acting as the Swing Line Lender, may exceed the
amount of such Lender’s Commitment; provided, however, that (x) after giving
effect to any Swing Line Loan, (i) the Total Outstandings shall not exceed the
Aggregate Commitments, and (ii) the Credit Exposure of any Lender shall not
exceed such Lender’s Commitment, (y) the Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan and (z) the
Swing Line Lender shall not be under any obligation to make any Swing Line Loan
if it shall determine (which determination shall be conclusive and binding
absent manifest error) that it has, or by such Credit Extension may have,
Fronting Exposure.  Within the foregoing limits, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.04, prepay
under Section 2.04, and reborrow under this Section 2.04.  Each Swing Line Loan
shall be a Base Rate Loan.  Immediately upon the making of a Swing Line Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone. Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $25,000, and (ii) the
requested borrowing date, which shall be a Business Day.  Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents

 

43

--------------------------------------------------------------------------------


 

thereof.  Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 5.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Committed Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 5.02.  The Swing Line Lender shall furnish the Borrower with a copy
of the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent.  Each Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to the Borrower in such amount.  The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Committed Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Committed Loans submitted by the
Swing Line Lender as set forth herein shall be deemed to be a request by the
Swing Line Lender that each of the Lenders fund its risk participation in the
relevant Swing Line Loan and each Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

 

(iii)                               If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender

 

44

--------------------------------------------------------------------------------


 

in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)                              Each Lender’s obligation to make Committed
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 5.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lender its Applicable Percentage thereof in
the same funds as those received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 11.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.

 

The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

(e)                                  Interest for Account of the Swing Line
Lender.  The Swing Line Lender shall be responsible for invoicing the Borrower
for interest on the Swing Line Loans.  Until each Lender funds its Base Rate
Committed Loan or risk participation pursuant to this Section 2.04 to refinance
such Lender’s Applicable Percentage of any Swing Line Loan, interest in respect
of such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

 

(f)                                   Payments Directly to the Swing Line
Lender.  The Borrower shall make all payments of principal and interest in
respect of the Swing Line Loans directly to the Swing Line Lender.

 

45

--------------------------------------------------------------------------------


 

2.05                        Prepayments.

 

(a)                                 The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three (3) Business Days prior to any date of prepayment of LIBOR
Loans and (B) on the date of prepayment of Base Rate Committed Loans; (ii) any
prepayment of LIBOR Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $100,000 in excess thereof; and (iii) any prepayment of Base
Rate Committed Loans shall be in a principal amount of $100,000 or a whole
multiple of $25,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding.  Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if LIBOR Loans are to be prepaid, the Interest Period(s) of such
Loans.  The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment.  If such notice is given by the Borrower, then the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.  Any prepayment of a LIBOR
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Subject
to Section 2.16, each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Applicable Percentages.

 

(b)                                 The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

(c)                                  If for any reason the Total Outstandings at
any time exceed the Aggregate Commitments, then the Borrower shall, within five
(5) Business Days, prepay Loans and/or Cash Collateralize the L/C Obligations in
an aggregate amount equal to such excess, with any such prepayment being first
applied to the Total Outstandings; provided that the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Committed Loans and
Swing Line Loans, the Total Outstandings exceed the Aggregate Commitments.

 

2.06                        Termination, Reduction, or Increase of Commitments
and Loans.

 

(a)                                 Voluntary and Mandatory Reductions.

 

(i)                                     the Borrower may, upon notice to the
Administrative Agent, terminate the Aggregate Commitments, or from time to time
permanently reduce the Aggregate Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. three
(3) Business Days (or such shorter period agreed to by the Administrative Agent
in writing) prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate or
reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the

 

46

--------------------------------------------------------------------------------


 

amount of the Aggregate Commitments, then such Sublimit shall be automatically
reduced by the amount of such excess.

 

(ii)                                  The Aggregate Commitments shall
automatically be reduced to zero ($0) upon the termination or expiration of the
Availability Period.

 

(b)                                 Increase in Aggregate Commitments.

 

(i)                                     Election to Increase.  Provided there
exists no Default, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), the Parent and the Borrower may from time to time, elect an
increase in the Aggregate Commitments to an amount not exceeding $600,000,000
(less the amount of any permanent reductions in the Aggregate Commitments
pursuant to Section 2.06) either by designating another bank or financial
institution not theretofore a Lender to become a Lender (such designation to be
effective only with the prior written consent of the Administrative Agent, the
L/C Issuers and the Swing Line Lender, which consents will not be unreasonably
withheld) and/or by agreeing with an existing Lender or Lenders, in such Lender
or Lenders’ absolute discretion, that such Lender’s Commitment shall be
increased; provided that (i) any such election for an increase shall be in a
minimum amount of $10,000,000, and (ii) the Parent and the Borrower may make a
maximum of three (3) such requests.  Upon execution and delivery by the Borrower
and such Lender or other bank or financial institution of an instrument in form
and substance reasonably satisfactory to the Administrative Agent to effect such
increase, including, as required, a new or amended Note, such existing Lender
shall have a Commitment as therein set forth or such bank or financial
institution shall become a Lender with a Commitment as therein set forth and all
the rights and obligations of a Lender with such a Commitment hereunder.

 

(ii)                                  Effective Date.  If the Aggregate
Commitments are increased in accordance with this Section 2.06(b), then the
Administrative Agent, the Parent, and the Borrower shall determine the effective
date (the  “Increase Effective Date”) that such commitment increase was made. 
The Administrative Agent shall promptly notify the Parent, the Borrower, and the
Lenders of the Increase Effective Date.

 

(iii)                               Conditions to Effectiveness of Increase.

 

(1)                                 As a condition precedent to such increase,
the Parent and the Borrower shall deliver to the Administrative Agent a
certificate dated as of the Increase Effective Date (in sufficient copies for
each Lender) signed by a Responsible Officer of the Parent or the Borrower (on
behalf of each Loan Party) (i) certifying and attaching the resolutions adopted
by such Parent and the Borrower (on behalf of each Loan Party) approving or
consenting to such increase, and (ii) certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article VI and the other Loan Documents are true and correct in all material
respects on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 2.06, the representations and
warranties contained in Section 6.05(b) shall be deemed to refer to the
most-recent statements furnished pursuant to Section 7.01(b), and (B) no Default

 

47

--------------------------------------------------------------------------------


 

exists.  The Borrower shall prepay any Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Loans ratable with
any revised Applicable Percentages arising from any non-ratable increase in the
Commitments under this Section 2.06(b)(iii);

 

(2)                                 The Borrower shall execute and provide new
Notes to such Lenders as may request herewith.

 

(iv)                              Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.13 or 11.01 to the contrary.

 

(c)                                  General.  The Administrative Agent will
promptly notify the Lenders of any notice of termination, reduction or increase
of the Aggregate Commitments.  Any reduction of the Aggregate Commitments shall
be applied to the Commitment of each Lender according to its Applicable
Percentage.

 

2.07                        Repayment of Loans.

 

(a)                                 The Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Loans outstanding on such
date.

 

(b)                                 The Borrower shall repay each Swing Line
Loan on the earlier to occur of (i) the date that is one (1) Business Day after
the Swing Line Lender makes demand for such Loan, (ii) the date that is five
(5) Business Days after such Loan is made, and (ii) the Maturity Date.

 

2.08                        Interest.

 

(a)                                 Subject to the provisions of subsection (b)
below, (i) each LIBOR Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to LIBOR for
such Interest Period plus the Applicable Rate; (ii) each Base Rate Committed
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate (or such other rate as the
Borrower and the Swing Line Lender shall mutually agree).

 

(b)

 

(i)                                     If any amount of principal of any Loan
is not paid when due (without regard to any applicable grace periods), whether
at stated maturity, by acceleration or otherwise, then such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

48

--------------------------------------------------------------------------------


 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists (other than as set forth in clauses (b)(i) and
(b)(ii) above), the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09                        Fees.  In addition to certain fees described in
subsections (h) and (i) of Section 2.03:

 

(a)                                 Reserved.

 

(b)                                 Facility Fee.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a facility fee (the “Facility Fee”) equal to the
Applicable Rate times the actual daily amount of the Commitments (or, if the
Commitments have terminated, on the Total Outstandings), regardless of usage,
subject to adjustment as provided in Section 2.16.  The Facility Fee shall
accrue at all times during the Availability Period after the Ratings Condition
has been satisfied (and thereafter so long as any Committed Loans, Swing Line
Loans or L/C Obligations remain outstanding), including at any time during which
one or more of the conditions in Article IV is not met, and shall be due and
payable quarterly in arrears on the tenth (10th)  Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period
(and, if applicable, thereafter on demand).  The Facility Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

 

(c)                                  Other Fees.

 

(i)                                     The Borrower shall pay to the Lead
Arrangers and the Administrative Agent, for their own respective accounts, fees
in the amounts and at the times specified in the respective Fee Letters (without
duplication of fees otherwise referenced herein).  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever

 

2.10                        Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.

 

(a)                                 All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to LIBOR) shall be made
on the basis of a year of 365 or 366 days, as

 

49

--------------------------------------------------------------------------------


 

the case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one (1) day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Parent or for any other
reason, then the Parent, the Borrower, the Administrative Agent, or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Parent
and the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, then the Borrower shall immediately and retroactively
be obligated to pay to the Administrative Agent for the account of the
applicable Lenders or L/C Issuer, as the case may be, within three (3) Business
Days after demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to any Loan Party
under the Bankruptcy Code of the United States, automatically and without
further action by the Administrative Agent, any Lender or L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Administrative Agent,
any Lender or L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(i) or 2.08(b) or under Article IX.

 

2.11                        Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each such Note shall (i) in the case of Loans (other than Swing Line
Loans), be in the form of Exhibit B-1 (a “Revolving Note”), and (ii) in the case
of the Swing Line Loans, be in the form of Exhibit B-3 (a “Swing Line Note”). 
Each Lender may attach schedules to its Note and endorse thereon the date, Type
(if applicable), amount and maturity of its Loans and payments with respect
thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

50

--------------------------------------------------------------------------------


 

2.12                        Payments Generally; The Administrative Agent’s
Clawback.

 

(a)                                 General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 1:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  If and to the extent
the Administrative Agent shall not make such payments to a Lender when due as
set forth in the preceding sentence, then such unpaid amounts shall accrue
interest, payable by the Administrative Agent, at the Federal Funds Rate from
the due date until (but not including) the date on which the Administrative
Agent makes such payments to such Lender.  All payments received by the
Administrative Agent after 1:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(b)                                 Clawback.

 

(i)                                     Funding by the Lenders; Presumption by
the Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Committed Borrowing of
LIBOR Loans (or, in the case of any Committed Borrowing of Base Rate Loans,
prior to 1:00 p.m. on the date of such Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, then the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing.  Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

51

--------------------------------------------------------------------------------


 

(ii)                                  Payments by the Borrower; Presumptions by
the Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the applicable L/C Issuer
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
any L/C Issuer, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or any L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation , within one (1) Business Day. 
If and to the extent the Administrative Agent shall not return such funds to a
Lender when due as set forth in the preceding sentence, then such unpaid amounts
shall accrue interest, payable by the Administrative Agent, at the Federal Funds
Rate from the due date until (but not including) the date on which the
Administrative Agent returns such funds to such Lender.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article V are not satisfied or waived in accordance with the terms
hereof, then the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)           Obligations of the Lenders Several.  The obligations of the
Lenders hereunder to make Committed Loans, to fund participations in Swing Line
Loans and/or in Letters of Credit and to make payments pursuant to Section
11.04(d) are several and not joint.  The failure of any Lender to make any
Committed Loan, to fund any participation or to make any payment under Section
11.04(d) on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan,
to purchase its participation or to make its payment under Section 11.04(d).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                   Funds Transfer.  The Administrative Agent
will, in its sole discretion, determine the funds transfer system and the means
by which each transfer will be made. The Administrative Agent may delay or
refuse to accept a funds transfer request if the transfer would: (i) violate the
terms of this authorization, (ii) require use of a bank unacceptable to the
Administrative Agent or any Lender, in its reasonable discretion, or prohibited
by any Governmental Authority, (iii) cause the Administrative Agent or any
Lender to violate any

 

52

--------------------------------------------------------------------------------


 

Federal Reserve or other regulatory risk control program or guideline or
(iv) otherwise cause the Administrative Agent or any Lender to violate any
applicable Law or regulation.  The Borrower hereby authorizes the Administrative
Agent to disburse the proceeds of any Loan made by the Lenders or any of their
Affiliates pursuant to the Loan Documents as requested by an authorized
representative of the Borrower to any of the accounts designated in the
Disbursement Instruction Agreement.

 

2.13                        Sharing of Payments by the Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Committed Loans
made by it, or the participations in Swing Line Loans or L/C Obligations held by
it resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Committed Loans or participations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Committed Loans and sub-participations in Swing Line Loans or L/C Obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Committed Loans and other amounts owing them, provided that:

 

(i)                                     if any such participations or
sub-participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or sub-participations shall be
rescinded and the purchase price immediately restored to the extent of such
recovery, without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (y) the application of Cash Collateral provided for in Section 2.15, or
(z) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Committed Loans or sub-participations in
Swing Line Loans or L/C Obligations to any assignee or participant, other than
an assignment to the Borrower or any Affiliate thereof (as to which the
provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14                        Reserved.

 

2.15                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  Upon the
request of the Administrative Agent or any L/C Issuer if (i) an L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (ii) as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations.  At any time that there shall exist a
Defaulting Lender, within five (5) Business Days of the request of the
Administrative Agent, the Swing Line Lender or an L/C Issuer, the Borrower

 

53

--------------------------------------------------------------------------------


 

shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.16(a)(iv), Section 11.13, and any Cash Collateral provided by the
Defaulting Lender).

 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, interest-bearing deposit accounts at Wells
Fargo.  The Borrower, and to the extent provided by any Lender, such Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuers and the Lenders
(including the Swing Line Lender), and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Borrower or the
relevant Defaulting Lender will, within five (5) Business Days after demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.15 or Sections 2.03, 2.05, 2.16 or 9.02 in respect of Letters of
Credit or Swing Line Loans shall be held and applied to the satisfaction of the
specific L/C Obligations, Swing Line Loans, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 11.06(b)(vi))) or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided that (x) that Cash Collateral furnished by or
on behalf of a Loan Party shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.15 may be otherwise applied in accordance with Section 9.03), and
(y) the Person providing Cash Collateral and the applicable L/C Issuer or the
Swing Line Lender may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

 

2.16                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and in Section 11.01.

 

54

--------------------------------------------------------------------------------


 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article IX or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 11.08 shall be
applied at such time or times as may be reasonably determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any L/C Issuer or the Swing Line Lender hereunder; third, to Cash Collateralize
any L/C Issuer’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.15; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in an
interest bearing deposit account and released pro rata in order to (x) satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans under this Agreement and (y) Cash Collateralize any L/C Issuer’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 2.15;
sixth, to the payment of any amounts owing to the Lenders, the L/C Issuers or
the Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuers or the Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Event of Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 5.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.16(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender (x) shall be entitled to
receive any Facility Fee pursuant to Section 2.09 for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) pursuant to Section 2.09 for any period during which
that Lender is a Defaulting Lender and the Borrower shall (A) except to the
extent the Borrower has provided Cash Collateral with respect to such Defaulting
Lender’s Fronting

 

55

--------------------------------------------------------------------------------


 

Exposure, be required to pay to the Swing Line Lender, as applicable, the amount
of such fee allocable to its Fronting Exposure arising from that Defaulting
Lender and (B) not be required to pay the remaining amount of such fee that
otherwise would have been required to have been paid to that Defaulting Lender,
and (y) shall be limited in its right to receive Letter of Credit Fees as
provided in Section 2.03(h).

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.15.

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  All or any part of such Defaulting Lender’s
participation in L/C Obligations and Swing Line Loans shall be reallocated among
the Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that such reallocation does not cause the aggregate
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Commitment.  No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swing Line
Loans.  If the reallocation described in clause (a)(iv) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under applicable Law, (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure
and (y) second, Cash Collateralize any L/C Issuer’s Fronting Exposure in
accordance with the procedures set forth in Section 2.15.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, the Swing Line Lender, and the L/C Issuers agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Committed Loans and funded and unfunded participations in Letters of
Credit or Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to
Section 2.16(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that, except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

2.17                        Guaranties.  Pursuant to the Parent Guaranty, the
Parent shall unconditionally Guarantee in favor of the Administrative Agent and
the Lenders the full payment and performance of the

 

56

--------------------------------------------------------------------------------


 

Obligations.  Pursuant to the Subsidiary Guaranty or an addendum thereto in the
form attached to the Subsidiary Guaranty, the Parent and the Borrower shall
cause each Subsidiary Guarantor to execute a Subsidiary Guaranty unconditionally
guarantying in favor of the Administrative Agent and the Lenders the full
payment and performance of the Obligations; provided, however, that such
Subsidiary Guaranty may be released and reinstated in accordance with its terms.

 

(a)           Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, (x) within fifteen (15) Business Days of any Person
becoming a Subsidiary of the Parent owning a direct or indirect interest in the
Borrower after the Closing Date, or (y) substantially concurrently with any
Subsidiary of the Parent (other than the Borrower) entering into any Guarantee
of Indebtedness of the Parent, the Borrower or any Subsidiary of the Borrower
owning directly or indirectly any Unencumbered Property, the Parent, the
Borrower and such Subsidiary shall deliver to the Administrative Agent each of
the following: (i) a joinder to the Subsidiary Guaranty executed by such
Subsidiary and (ii) the items that would have been delivered under subsections
(iii), (iv), (v), (vii) and (vii) of Section 5.01(a) if such Subsidiary had been
a Subsidiary Guarantor on the Closing Date, in form and substance substantially
consistent with such items delivered on the Closing Date or otherwise reasonably
satisfactory to the Administrative Agent.

 

(b)           The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Subsidiary Guarantor from the Guaranty so long as: (i) such
Subsidiary Guarantor is not otherwise required to be a party to the Guaranty
under the immediately preceding subsection (a) (after giving effect to clause
(ii) hereof); (ii) such Subsidiary Guarantor no longer Guarantees (or which
Guarantee is being substantially concurrently released) any other Indebtedness
of the Parent, the Borrower or any Subsidiary of the Borrower owning directly or
indirectly any Unencumbered Property, (iii) no Default or Event of Default shall
then be in existence or would occur as a result of such release, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 8.14; and (iv) the Administrative
Agent shall have received such written request at least five (5) Business Days
(or such shorter period as may be acceptable to the Administrative Agent) prior
to the requested date of release.  Delivery by the Borrower to the
Administrative Agent of any such request shall constitute a representation by
the Parent and the Borrower that the conditions set forth in the preceding
sentence are or will be satisfied as of the requested date of release.

 

Article III.
Taxes, Yield Protection and Illegality

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)            Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

 

57

--------------------------------------------------------------------------------


 

(ii)           If any Loan Party or the Administrative Agent shall be required
by the Code to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

(iii)          If any Loan Party or the Administrative Agent shall be required
by any applicable Laws other than the Code to withhold or deduct any Taxes from
any payment, then (A) such Loan Party or the Administrative Agent, as required
by such Laws, shall withhold or make such deductions as are determined by it to
be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) such Loan Party or the Administrative
Agent, to the extent required by such Laws, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c)                                  Tax Indemnifications.  (i) Each of the Loan
Parties shall, and does hereby, jointly and severally indemnify each Recipient,
and shall make payment in respect thereof within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or an L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or any L/C Issuer, shall be conclusive absent manifest
error.  Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender or any L/C
Issuer for any reason fails to pay indefeasibly to the Administrative Agent as
required pursuant to Section 3.01(c)(ii) below.

 

(ii)           Each Lender and L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the

 

58

--------------------------------------------------------------------------------


 

Administrative Agent against any Indemnified Taxes attributable to such Lender
or L/C Issuer (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (y) the Administrative
Agent and the Loan Parties, as applicable, against any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 10.06(d) relating
to the maintenance of a Participant Register and (z) the Administrative Agent
and the Loan Parties, as applicable, against any Excluded Taxes attributable to
such Lender or L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or a Loan Party in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender and L/C Issuer hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender or L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii).

 

(d)                                 Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrower or by the Administrative Agent to a Governmental Authority
as provided in this Section 3.01, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

 

(e)                                  Status of the Lenders; Tax Documentation.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

59

--------------------------------------------------------------------------------


 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit H-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-2 or Exhibit H-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-4 on behalf of each such
direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of

 

60

--------------------------------------------------------------------------------


 

copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.  Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or an L/C
Issuer, or have any obligation to pay to any Lender or L/C Issuer, any refund of
Taxes withheld or deducted from funds paid for the account of such Lender or L/C
Issuer, as the case may be.  If any Recipient determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by any Loan Party or with respect to which any Loan
Party has paid additional amounts pursuant to this Section 3.01, it shall pay to
the Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by a Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the

 

61

--------------------------------------------------------------------------------


 

Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to the Loan Party pursuant to this subsection, the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid.  This subsection shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to any
Loan Party or any other Person.

 

(g)                                  Survival.  Each party’s obligations under
this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender or an L/C Issuer, the termination of the Commitments and the repayment,
satisfaction and discharge of all other Obligations.

 

(h)                                 Certain FATCA Matters.  For purposes of
determining withholding Taxes imposed under FATCA, from and after the effective
date of the Agreement, the Borrower and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) the Loans
as not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to LIBOR, or to determine
or charge interest rates based upon LIBOR, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue LIBOR Loans or to convert
Base Rate Committed Loans to LIBOR Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the LIBOR
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBOR component of the Base Rate,
in each case until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all LIBOR Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
LIBOR component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBOR Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such LIBOR Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon LIBOR, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the LIBOR component thereof until
the Administrative Agent is advised in writing by such Lender that it is no
longer illegal  for such Lender to determine or charge interest rates based upon
LIBOR.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

 

3.03                        Inability to Determine Rates.  If the Required
Lenders determine that for any reason in connection with any request for a LIBOR
Loan or a conversion to or continuation thereof that (a) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such LIBOR Loan, (b) adequate and
reasonable means do not exist for determining LIBOR for any requested Interest
Period with respect to a proposed LIBOR Loan or in

 

62

--------------------------------------------------------------------------------


 

connection with an existing or proposed Base Rate Loan, or (c) LIBOR for any
requested Interest Period with respect to a proposed LIBOR Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan,
then the Administrative Agent will promptly so notify the Borrower and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain LIBOR
Loans shall be suspended, and (y) in the event of a determination described in
the preceding sentence with respect to the LIBOR component of the Base Rate, the
utilization of the LIBOR component in determining the Base Rate shall be
suspended, in each case until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBOR Loans or, failing that, will be deemed to have converted
such request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

 

3.04                        Increased Costs; Reserves on LIBOR Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, liquidity, compulsory loan, insurance charge or
similar assessment or requirement against assets of, deposits with or for the
account of, or credit extended or participated in by, any Lender (except any
reserve requirement contemplated by Section 3.04(e)) or any L/C Issuer;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or L/C Issuer or the
London interbank market any other condition, cost or expense affecting this
Agreement or LIBOR Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or any Recipient of making, converting, continuing or maintaining any
Loan (or of maintaining its obligation to make any such Loan), or to increase
the cost to such Lender, such L/C Issuer or any Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, such L/C Issuer or any Recipient
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, L/C Issuer or Recipient, then the Borrower will pay to
such Lender, L/C Issuer or Recipient, as the case may be, such additional amount
or amounts as will compensate such Lender, L/C Issuer or Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or L/C
Issuer determines that any Change in Law affecting such Lender or L/C Issuer or
any Lending Office of such Lender or such Lender’s or L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or L/C Issuer’s
capital or on the capital of such Lender’s or L/C Issuer’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by such L/C Issuer, to a level below that which
such Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company could

 

63

--------------------------------------------------------------------------------


 

have achieved but for such Change in Law (taking into consideration such
Lender’s or L/C Issuer’s policies and the policies of such Lender’s or L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or L/C Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or L/C Issuer
or such Lender’s or L/C Issuer’s holding company for any such reduction
suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or an L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or L/C Issuer or its holding company, as the
case may be, as specified in subsection (a) or (b) of this Section and delivered
to the Borrower shall be conclusive absent manifest error.  The Borrower shall
pay such Lender or L/C Issuer, as the case may be, the amount shown as due on
any such certificate within fifteen (15) days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or L/C Issuer’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender or an L/C Issuer pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or L/C Issuer, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-(9-)month period referred to above shall be extended to include the period
of retroactive effect thereof).

 

(e)                                  Reserves on LIBOR Loans.  The Borrower
shall pay to each Lender, as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each LIBOR Loan equal to
the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided that  the Borrower shall have received at least
ten (10) days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender.  If a Lender fails to give notice ten
(10) days prior to the relevant Interest Payment Date, such additional interest
shall be due and payable ten (10) days from receipt of such notice.

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(c)                                  any assignment of a LIBOR Loan on a day
other than the last day of the Interest Period therefor as a result of a request
by the Borrower pursuant to Section 11.13;

 

64

--------------------------------------------------------------------------------


 

excluding any loss of anticipated profits and including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each LIBOR Loan
made by it at LIBOR for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such LIBOR Loan was in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of the Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any Indemnified Taxes or additional amount to any Lender, any
L/C Issuer, or any Governmental Authority for the account of any Lender or L/C
Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Borrower such Lender or L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender or L/C Issuer, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender or L/C Issuer, as the case may be, to any material
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender or L/C Issuer, as the case may be.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender or
L/C Issuer in connection with any such designation or assignment.

 

(b)                                 Replacement of the Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.06(a), the Borrower may replace such Lender
in accordance with Section 11.13.

 

3.07                        Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

 

Article IV.
Unencumbered Properties

 

4.01                        Initial Unencumbered Properties.  As of the Closing
Date, the Initial Unencumbered Properties shall consist of the Properties set
forth on Schedule 4.01.

 

4.02                        Reserved.

 

4.03                        Notices of Qualification as an Unencumbered
Property.  The Borrower shall provide the Administrative Agent with a written
notice of an Acceptable Property to be deemed an Unencumbered Property.

 

65

--------------------------------------------------------------------------------


 

4.04                        Eligibility.  In order for an Acceptable Property to
be eligible for inclusion as an Unencumbered Property, such Acceptable Property
shall satisfy the following requirements unless otherwise approved by the
Required Lenders:

 

(a)                                 no Material Title Defect with respect to
such Acceptable Property shall exist;

 

(b)                                 such Acceptable Property shall have
reasonable access to public utilities; and

 

(c)                                  such Acceptable Property shall not have any
material defects.

 

4.05                        Reserved.

 

4.06                        Guaranty.  An Acceptable Property shall not be
deemed an Unencumbered Property until the applicable Subsidiary Guarantor shall
have executed and delivered (or caused to be executed and delivered) to the
Administrative Agent, for the benefit of the Lenders the Subsidiary Guaranty.

 

4.07                        Admission of New Unencumbered Properties.  If, after
the date of this Agreement, the Borrower has submitted to the Administrative
Agent the notice contemplated by Section 4.03, then such Acceptable Property
shall be deemed to be an Unencumbered Property.

 

4.08                        Reserved.

 

4.09                        Reserved.

 

4.10                        Exclusion Events.  Each of the following events
shall be an “Exclusion Event” with respect to an Unencumbered Property:

 

(a)                                 such Unencumbered Property suffers a
Material Environmental Event or a Material Title Defect after the date of this
Agreement which the Administrative Agent determines, acting reasonably and in
good faith, materially impairs the Unencumbered Asset Value or marketability of
such Unencumbered Property;

 

(b)                                 the Administrative Agent determines that
such Unencumbered Property has suffered a Material Property Event after the date
such Property was deemed an Unencumbered Property (or in the case of an
uninsured Casualty, in respect of such Unencumbered Property, is reasonably
likely to become a Material Property Event) which the Administrative Agent
determines, acting reasonably and in good faith, materially impairs the
Unencumbered Asset Value or marketability of such Unencumbered Property;

 

(c)                                  a Lien for the performance of work or the
supply of materials which is established against such Unencumbered Property, or
any stop notice served on the owner of such Unencumbered Property, the
Administrative Agent or a Lender, remains unsatisfied or unbonded for a period
of thirty (30) days after the date of filing or service and such Lien has
priority over any Loan previously or thereafter made under this Agreement;

 

(d)                                 (i) any default by any Subsidiary Guarantor,
as tenant under any applicable Acceptable Ground Lease, in the observance or
performance of any material term, covenant, or condition of any applicable
Acceptable Ground Lease on the part of such Subsidiary Guarantor to be observed
or performed and said default is not cured following the expiration of any
applicable grace and notice periods therein provided, or (ii)  the leasehold
estate created by any applicable Acceptable Ground Lease shall be surrendered or
(iii)  any applicable Acceptable Ground Lease

 

66

--------------------------------------------------------------------------------


 

shall cease to be in full force and effect or (iv) any applicable Acceptable
Ground Lease shall be terminated or canceled for any reason or under any
circumstances whatsoever, or any of the material terms, covenants or conditions
of any applicable Acceptable Ground Lease shall be modified, changed,
supplemented, altered, or amended in any manner not otherwise permitted
hereunder without the consent of the Administrative Agent; and

 

(e)                                  the Borrower shall cease to own, directly
or indirectly, one hundred percent (100%) of the Equity Interests of any
Subsidiary Guarantor that owns an Unencumbered Property free and clear of any
Liens (other than Liens in favor of the Administrative Agent).

 

After the occurrence of any Exclusion Event, the Administrative Agent, at the
direction of the Required Lenders in their sole discretion, shall have the right
at any time and from time to time to notify the Borrower (the “Exclusion
Notice”) that, effective ten (10) Business Days after the giving of such notice
and for so long as such Exclusion Event exists, such Property shall no longer be
considered an Unencumbered Property.

 

If the Administrative Agent delivers an Exclusion Notice and such Exclusion
Event no longer exists, then the Borrower may give the Administrative Agent
written notice thereof (together with reasonably detailed evidence of the cure
of such condition) and such Unencumbered Property shall be considered an
Unencumbered Property as long as such Unencumbered Property meets all the
requirements to be deemed an Unencumbered Property set forth in this
Article IV.  Any Property that is excluded from the Unencumbered Properties
pursuant to this Section 4.10 may subsequently be reinstated as an Unencumbered
Property, even if an Exclusion Event exists, upon such terms and conditions as
the Required Lenders may approve.

 

Upon the occurrence of an Default under Section 8.11(a), the Borrower shall have
the right to elect, upon written notice to the Administrative Agent, that the
Lenders designate one or more Unencumbered Properties to be excluded as
Unencumbered Properties in order to effect compliance with Section 8.11(a), with
the Borrower thereafter having the right to elect to have any such Unencumbered
Property thereafter deemed an Unencumbered Property, provided no Exclusion Event
shall exist at such time with respect to such Unencumbered Property.

 

4.11                        Reserved.

 

Article V.
Conditions Precedent to Credit Extensions

 

5.01                        Conditions of Initial Credit Extension.  The
obligation of each L/C Issuer, the Swing Line Lender, and each Lender to make
its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:

 

(i)                                     executed counterparts of this Agreement
and the Guaranties sufficient in number for distribution to the Administrative
Agent, each Lender, and the Borrower for each Initial Unencumbered Property;

 

67

--------------------------------------------------------------------------------


 

(ii)                                  a Note executed by the Borrower in favor
of each Lender requesting a Note;

 

(iii)                               copies of the Organization Documents of each
Loan Party certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a Responsible
Officer of such Loan Party to be true and correct as of the Closing Date;

 

(iv)                              such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party;

 

(v)                                 such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that each Loan Party is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

 

(vi)                              a favorable opinion of DLA Piper LLP (US),
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit G and such other matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;

 

(vii)                           a certificate of a Responsible Officer of each
Loan Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(viii)        a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 5.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

 

(ix)                              a duly completed Compliance Certificate as of
the Closing Date, signed by a Responsible Officer of the Borrower;

 

(x)                                 evidence that the Existing Credit Agreement
has been or concurrently with the Closing Date is being terminated and any Liens
securing obligations under the Existing Credit Agreement have been or
concurrently with the Closing Date are being released;

 

(xi)                              evidence that all insurance required to be
maintained pursuant to the Loan Documents has been obtained and is in effect;

 

68

--------------------------------------------------------------------------------


 

(xii)                           a Disbursement Instruction Agreement effective
as of the Agreement Date; and

 

(xiii)                        such other assurances, certificates, documents,
consents or opinions as the Administrative Agent, the Swing Line Lender, the L/C
Issuers or the Required Lenders reasonably may require.

 

(b)                                 Any fees required to be paid on or before
the Closing Date shall have been paid.

 

(c)                                  Unless waived by the Administrative Agent,
the Borrower shall have paid all fees, charges and disbursements of counsel to
the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

5.02                        Conditions to all Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Committed Loans to the other Type,
or a continuation of LIBOR Loans) is subject to the following conditions
precedent:

 

(a)                                 The representations and warranties of the
Borrower and each other Loan Party contained in Article VI or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 5.02, the
representations and warranties contained in Section 6.05(b) shall be deemed to
refer to the most-recent statements furnished pursuant to Section 7.01(b).

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the Swing Line Lender or the applicable L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

 

(d)                                 After giving effect to such proposed Credit
Extension, the Borrower shall be in compliance with Section 2.01(c).

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
LIBOR Loans) submitted by the

 

69

--------------------------------------------------------------------------------


 

Borrower shall be deemed to be a representation and warranty that the conditions
specified in  Sections 5.02(a), (b), and (d ) have been satisfied on  and as  of
the date of the applicable Credit Extension.

 

Article VI.
Representations and Warranties

 

Each of the Parent and the Borrower represents and warrants to the
Administrative Agent and the Lenders that:

 

6.01                        Existence, Qualification and Power; Compliance with
Laws.  The Parent, the Borrower and each Subsidiary Guarantor (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) in the case of the Loan Parties, execute, deliver, and
perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c) to the extent
that failure to do so would not have a Material Adverse Effect.

 

6.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

 

6.03                        Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
except for those that have been obtained, taken or made, as the case may be, and
those specified herein.

 

6.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, except as enforcement may be
limited by Debtor Relief Laws or general equitable principles relating to or
limiting creditors’ rights generally.

 

6.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Parent as of the date thereof and their
results of operations for each period covered thereby in accordance with GAAP
consistently applied throughout the each period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Parent as

 

70

--------------------------------------------------------------------------------


 

of the date thereof, including liabilities for taxes, material commitments and
Indebtedness required by GAAP to be reflected therein.

 

(b)                                 The most recent unaudited consolidated
balance sheet of the Parent delivered pursuant to Section 7.01(b), and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for the fiscal quarter ended on that date (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present the
financial condition of the Parent as of the date thereof and its results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.

 

(c)                                  From and after the date of the Audited
Financial Statements, and thereafter, from and after the date of the most recent
financial statements delivered pursuant to Section 7.01(a) or 7.01(b), there has
been no event or circumstance, either individually or in the aggregate, that has
had or would have a Material Adverse Effect.

 

6.06                        Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of any Company,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Company or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) except as specifically disclosed in Schedule 6.06, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
and there has been no adverse change in the status, or financial effect on any
Company, of the matters described on Schedule 6.06, which change could
reasonably be expected to have a Material Adverse Effect.

 

6.07                        No Default.  No Company is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

6.08                        Ownership of Property; Liens; Equity Interests. 
Each Subsidiary Guarantor has good record and marketable title in fee simple to,
or valid leasehold interests in, all Unencumbered Properties necessary or used
in the ordinary conduct of its business, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  Each applicable Subsidiary Guarantor has good record
and marketable fee simple title (or, in the case of Acceptable Ground Leases, a
valid leasehold) to the Unencumbered Property owned by such Subsidiary
Guarantor, subject only to Liens permitted by Section 8.01.  All of the
outstanding Equity Interests in each Subsidiary Guarantor have been validly
issued, are fully paid and non-assessable and are owned by the applicable
holders free and clear of all Liens (other than Liens permitted by
Section 8.01).

 

6.09                        Environmental Compliance.

 

(a)                                 The Companies conduct in the ordinary course
of business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Parent and the Borrower have reasonably concluded that,
except as specifically disclosed in Schedule 6.09, such Environmental Laws and
claims could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

(b)                                 After due inquiry in accordance with good
commercial or customary practices to determine whether Contamination is present
on any Property, without regard to whether the

 

71

--------------------------------------------------------------------------------


 

Administrative Agent or any Lender has or hereafter obtains any knowledge or
report of the environmental condition of such Property, except as may be
indicated in environmental reports delivered to the Administrative Agent and
except to the extent the same could not reasonably be expected to have a
Material Adverse Effect: (i) such Property has not been used (A) for
landfilling, dumping, or other waste or Hazardous Material disposal activities
or operations, or (B) for generation, storage, use, sale, treatment, processing,
or recycling of any Hazardous Material, or for any other use that has resulted
in Contamination, and in each case, to each Company’s knowledge, no such use on
any adjacent property occurred at any time prior to the date hereof; (ii) there
is no Hazardous Material, storage tank (or similar vessel) whether underground
or otherwise, sump or well currently on any Property; (iii) no Company has
received any notice of, or has knowledge of, any Environmental Claim or any
completed, pending, proposed or threatened investigation or inquiry concerning
the presence or release of any Hazardous Material on any Property or any
adjacent property or concerning whether any condition, use or activity on any
Property or any adjacent property is in violation of any Environmental
Requirement; (iv) the present conditions, uses, and activities on each Property
do not violate any Environmental Requirement and the use of any Property which
any Company (and each tenant and subtenant) makes and intends to make of any
Property complies and will comply with all applicable Environmental
Requirements; (v) no Property appears on the National Priorities List, any
federal or state “superfund” or “superlien” list, or any other list or database
of properties maintained by any local, state, or federal agency or department
showing properties which are known to contain or which are suspected of
containing a Hazardous Material; (vi) no Company has ever applied for and been
denied environmental impairment liability insurance coverage relating to any
Property; (vii) no Company has, nor, to any Company’s knowledge, have any
tenants or subtenants, obtained any permit or authorization to construct,
occupy, operate, use, or conduct any activity on any Property by reason of any
Environmental Requirement; and (viii) to any Company’s knowledge, there are no
underground or aboveground storage tanks on such Property.

 

6.10                        Insurance.  The properties of the Loan Parties are
insured with financially sound and reputable insurance companies not Affiliates
of any Loan Party, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the Loan Parties operate.

 

6.11                        Taxes.  The Companies have filed all material
Federal, state and other tax returns and reports required to be filed, and have
paid all material Federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP or which would not result in
a Material Adverse Effect.  There is no proposed tax assessment against any
Company that would, if made, have a Material Adverse Effect. Neither any Loan
Party nor any Subsidiary thereof is party to any tax sharing agreement.

 

6.12                        ERISA Compliance.

 

(a)                                 Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state laws.  Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service.  To the

 

72

--------------------------------------------------------------------------------


 

best knowledge of the Parent and the Borrower, nothing has occurred that would
prevent or cause the loss of such tax-qualified status.  The Parent and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

 

(b)                                 There are no pending or, to the best
knowledge of the Parent and the Borrower, threatened claims, actions or 
lawsuits, or action by any Governmental Authority, with respect to any Plan that
would have a Material Adverse Effect.  There has been no prohibited transaction
or violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or would  have a Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred, and
neither the Parent nor any ERISA Affiliate is aware of any fact, event or
circumstance that would constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Parent and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most-recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Parent nor any ERISA Affiliate knows of any facts or circumstances that would
cause the funding target attainment percentage for any such plan to drop below
60% as of the most-recent valuation date; (iv) neither the Parent nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither the Parent nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that would 
cause the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan, in each case, that would result in a liability, individually, or
in the aggregate, in excess of the Threshold Amount.

 

6.13                        Subsidiaries; Equity Interests.  As of the Closing
Date, the Parent and the Borrower have no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 6.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and non-assessable and are owned by a Company in the amounts specified on
Part (a) of Schedule 6.13 free and clear of all Liens.  As of the Closing Date,
neither the Parent nor the Borrower has any direct or indirect Equity Interests
in any other Person other than those specifically disclosed in Part (b) of
Schedule 6.13.  All of the outstanding Equity Interests in each Subsidiary
Guarantor have been validly issued, are fully paid and non-assessable and are
owned by the applicable holders in the amounts specified on Part (c) of
Schedule 6.13 free and clear of all Liens.

 

6.14                        Margin Regulations; Investment Company Act.

 

(a)                                 Neither the Parent nor the Borrower is
engaged and will not engage, principally or as one of their important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock.

 

(b)                                 None of the Parent, the Borrower, any Person
Controlling the Borrower, or any other Company is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

 

73

--------------------------------------------------------------------------------


 

6.15                        Disclosure.  The Parent and the Borrower have
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which any Company is subject,
and all other matters known to them, that, individually or in the aggregate,
would have a Material Adverse Effect.  The reports, financial statements,
certificates or other information furnished (whether in writing or orally) by or
on behalf of any Company to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document (in each case, as
modified or supplemented by other information so furnished), taken as a whole,
do not contain any material misstatement of fact or fail to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading; provided that (a) with respect to
projected financial information, the Parent and the Borrower represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time made, and (b) with respect to any lease abstracts
provided by the Borrower, to the best of the Borrower’s knowledge, same will not
contain any material misstatement of fact or fail to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

6.16                        Compliance with Laws.  Each Company is in compliance
in all material respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, would have a Material Adverse Effect.

 

6.17                        Taxpayer Identification Number.  As of the date
hereof, each Loan Party’s true and correct U.S. taxpayer identification number
is set forth on Schedule 11.02.

 

6.18                        Intellectual Property; Licenses, Etc.  Each Loan
Party owns, or possesses the right to use, all of the trademarks, service marks,
trade names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person except, in each case, where the failure to
do so would have a Material Adverse Effect.  To the best knowledge of each Loan
Party, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party infringes upon any rights held by any other Person
except where such infringement would not have a Material Adverse Effect.  Except
as specifically disclosed in Schedule 6.18, no claim or litigation regarding any
of the foregoing is pending or, to the best knowledge of each Loan Party,
threatened, which, either individually or in the aggregate, would have a
Material Adverse Effect.

 

6.19                        Reserved.

 

6.20                        Solvency.  No Loan Party (a) has entered into the
transaction or executed this Agreement or any other Loan Document with the
actual intent to hinder, delay or defraud any creditor and (b) has not received
reasonably equivalent value in exchange for its obligations under the Loan
Documents.  After giving effect to any Loan, the fair saleable value of the Loan
Parties’ assets, taken as a whole, exceeds and will, immediately following the
making of any such Loan, exceed the Loan Parties’ total liabilities, including
subordinated, unliquidated, disputed and contingent liabilities.  The Loan
Parties’ assets, taken as a whole, do not constitute unreasonably small capital
to carry out their business as conducted or as proposed to be conducted, nor
will their assets constitute unreasonably small capital immediately following
the making of any Loan.  The Loan Parties do not intend to incur debt and
liabilities (including contingent liabilities and other commitments) beyond
their ability to pay such debt and liabilities as they mature (taking into
account the timing and amounts of cash to be received by the Loan Parties and
the amounts to be payable on or in respect of obligations of the Loan Parties). 
No petition under any Debtor

 

74

--------------------------------------------------------------------------------


 

Relief Laws has been filed against any Loan Party in the last seven (7) years,
and neither the Borrower nor any other Loan Party in the last seven (7) years
has ever made an assignment for the benefit of creditors or taken advantage of
any insolvency act for the benefit of debtors.  No Loan Party is contemplating
either the filing of a petition by it under any Debtor Relief Laws or the
liquidation of all or a major portion of its assets or property (except for
dispositions permitted hereunder), and no Loan Party has knowledge of any Person
contemplating the filing of any such petition against it or any other Loan
Party.

 

6.21                        REIT Status of the Parent.  The Parent qualified as
a REIT commencing with its taxable year ending December 31, 2013 and will remain
qualified in each taxable year thereafter.

 

6.22                        Labor Matters.  There is (a) no significant unfair
labor practice complaint pending against any Company or, to the best of each
Company’s knowledge, threatened against any Company, before the National Labor
Relations Board, and no significant grievance or significant arbitration
proceeding arising out of or under any collective bargaining agreement is
pending on the date hereof against any Company or, to best of any Company’s
knowledge, threatened against any Company which, in either case, would result in
a Material Adverse Effect, and (b) no significant strike, labor dispute,
slowdown or stoppage is pending against any Company or, to the best of any
Company’s knowledge, threatened against any Company which would result in a
Material Adverse Effect.

 

6.23                        Ground Lease Representation.

 

(a)                                 The applicable Subsidiary Guarantor has
delivered to the Administrative Agent true and correct copies of each Acceptable
Ground Lease to the extent requested by the Administrative Agent.

 

(b)                                 Each Acceptable Ground Lease is in full
force and effect.

 

6.24                        Unencumbered Properties.  To the Borrower’s
knowledge and except where the failure of any of the following to be true and
correct would not have a Material Adverse Effect:

 

(a)                                 Each Unencumbered Property complies with all
Laws, including all subdivision and platting requirements, without reliance on
any adjoining or neighboring property.  No Loan Party has received any notice or
claim from any Person that an Unencumbered Property, or any use, activity,
operation, or maintenance thereof or thereon, is not in compliance with any Law,
and has no knowledge of any such noncompliance except as disclosed in writing to
the Administrative Agent;

 

(b)                                 The Loan Parties have not directly or
indirectly conveyed, assigned, or otherwise disposed of, or transferred (or
agreed to do so) any development rights, air rights, or other similar rights,
privileges, or attributes with respect to an Unencumbered Property, including
those arising under any zoning or property use ordinance or other Laws;

 

(c)                                  All utility services necessary for the use
of each Unencumbered Property and the operation thereof for their intended
purpose are available at each Unencumbered Property;

 

(d)                                 The current use of each Unencumbered
Property complies in all material respects with all applicable zoning
ordinances, regulations, and restrictive covenants affecting such Unencumbered
Property, all use restrictions of any Governmental Authority having jurisdiction
have been satisfied; and

 

75

--------------------------------------------------------------------------------


 

(e)                                  No Unencumbered Property is the subject of
any pending or, to any Loan Party’s knowledge, threatened Condemnation or
material adverse zoning proceeding for which the Administrative Agent has not
been notified in accordance with Section 7.13.

 

6.25                        OFAC.   No Loan Party, nor, to the knowledge of any
Loan Party, any Related Party, (i) is currently the subject of any Sanctions,
(ii) is located, organized or residing in any Designated Jurisdiction, or
(iii) is or has been (within the previous five (5) years) engaged in any
transaction with any Person who is now or was then the subject of Sanctions or
who is located, organized or residing in any Designated Jurisdiction.  No Loan,
nor the proceeds from any Loan, has been used, directly or indirectly, to lend,
contribute, provide or has otherwise made available to fund any activity or
business in any Designated Jurisdiction or to fund any activity or business of
any Person located, organized or residing in any Designated Jurisdiction or who
is the subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including any Lender, the Lead Arrangers, the
Administrative Agent, any L/C Issuer or the Swing Line Lender) of Sanctions.

 

Article VII.
Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (excluding contingent indemnification obligations to the
extent no unsatisfied claim giving rise thereto has been asserted) shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding:

 

7.01                        Financial Statements.  Each of the Parent and the
Borrower shall deliver to the Administrative Agent and each Lender, in form and
detail reasonably satisfactory to the Administrative Agent and the Required
Lenders:

 

(a)                                 as soon as available, but in any event
within one hundred five (105) days after the end of each fiscal year of the
Parent (or, if earlier, fifteen (15) days after the date required to be filed
with the SEC without giving effect to any extension permitted by the SEC)
(commencing with the fiscal year ending December 31, 2014, a consolidated
balance sheet of the Parent as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; and

 

(b)                                 as soon as available, but in any event
within sixty (60) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Parent (or, if earlier, five (5) days after
the date required to be filed with the SEC) (commencing with the fiscal quarter
ending March 31, 2015), a consolidated balance sheet of the Parent, the Borrower
and its Subsidiaries as at the end of such fiscal quarter, the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of the Parent’s fiscal year then ended, and the related consolidated
statements of changes in shareholders’ equity, and cash flows for the portion of
the Parent’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be

 

76

--------------------------------------------------------------------------------


 

certified by the chief executive officer, chief financial officer, treasurer or
controller of the Parent as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of the Parent in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes

 

As to any information contained in materials furnished pursuant to Section 7.02,
the Parent and the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Parent and the Borrower to furnish the
information and materials described in clauses (a) and (b) above at the times
specified therein.

 

7.02                        Certificates; Other Information.  Each of the Parent
and the Borrower shall deliver to the Administrative Agent and each Lender, in
form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 7.01(a) and (b), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, chief accounting officer, treasurer or controller of the Borrower
(which delivery may, unless the Administrative Agent or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes);

 

(b)                                 reserved;

 

(c)                                  promptly after any request by the
Administrative Agent, copies of any detailed audit opinions or review reports
submitted to the board of directors (or the audit committee of the board of
directors) of the Parent by independent accountants in connection with the
accounts or books of the Parent;

 

(d)                                 promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Parent, and copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower may file or be required to file with the SEC under Section 13 or 15(d)
of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(e)                                  as soon as reasonably practicable, but in
any event within ninety (90) days after the beginning of each fiscal year of the
Parent, an annual budget for the Parent, on a consolidated basis prepared by the
Parent in the ordinary course of its business;

 

(f)                                   promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of publicly-held debt
securities of the Parent or the Borrower pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to Section 7.01 or any other clause of this
Section 7.02;

 

(g)                                  promptly, and in any event within five
(5) Business Days after receipt thereof by the Parent or the Borrower, copies of
each notice or other correspondence received from the SEC (or comparable agency
in any applicable non-U.S. jurisdiction) concerning any material investigation
or other material inquiry by such agency regarding financial or other
operational results of any Company unless restricted from doing so by such
agency; and

 

77

--------------------------------------------------------------------------------


 

(h)                                 promptly, such additional information
regarding the business, financial or corporate affairs of the Parent or the
Borrower or any Unencumbered Property, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender may from time to time
reasonably request.

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent or the Borrower (A) files any such document with the Securities and
Exchange Commission’s EDGAR system (or any successor thereto) in a manner
accessible to the public at large or (B) posts such documents, or provides a
link thereto on the Parent and the Borrower’s website on the Internet at the
website address listed on Schedule 11.02; or (ii) on which such documents are
posted on the Parent and the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent).  The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Parent and the Borrower with any such request by a Lender for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

 

The Parent and the Borrower hereby acknowledge that (a) the Administrative Agent
and/or the Lead Arrangers will make available to the Lenders and the L/C Issuers
materials and/or information provided by or on behalf of the Parent and the
Borrower hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Parent, the Borrower or their Affiliates, or the respective
Equity Interests of any of the foregoing, and who may be engaged in investment
and other market-related activities with respect to such Persons’ Equity
Interests.  The Parent and the Borrower hereby agree that (w) all the Borrower
Materials that are to be made available to the Public Lenders shall be clearly
and conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking the
Borrower Materials “PUBLIC,” the Parent and the Borrower shall be deemed to have
authorized the Administrative Agent, the Lead Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Parent and the Borrower or their
Equity Interests for purposes of United States Federal and state securities laws
(provided that to the extent such Borrower Materials constitute Information,
they shall be treated as set forth in Section 11.07); (y) all the Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Side Information;” and (z) the Administrative
Agent and the Lead Arrangers shall be entitled to treat any the Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

 

7.03                        Notices.  Each of the Parent and the Borrower shall,
upon becoming aware of same, promptly notify the Administrative Agent who shall
notify each Lender:

 

(a)                                 of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to have a Material Adverse Effect;

 

(c)                                  of the occurrence of any ERISA Event which
has resulted or would result in liabilities of any Company in an aggregate
amount in excess of the Threshold Amount;

 

78

--------------------------------------------------------------------------------


 

(d)                                 of any material litigation, arbitration or
governmental investigation or proceeding instituted or threatened in writing
against any Unencumbered Property, and any material development therein;

 

(e)                                  of any announcement by Moody’s, Fitch or
S&P of any change in a Debt Rating or in its “outlook” with respect to a Debt
Rating;

 

(f)                                   of any actual or threatened in writing
Condemnation of any portion of any Unencumbered Property, any negotiations with
respect to any such taking, or any material loss of or substantial damage to any
Unencumbered Property;

 

(g)                                  of any Casualty with respect to any
Unencumbered Property to the extent such notice is required pursuant to
Section 7.13(b);

 

(h)                                 of any material permit, license, certificate
or approval required with respect to any Unencumbered Property lapses or ceases
to be in full force and effect or claim from any person that any Unencumbered
Property, or any use, activity, operation or maintenance thereof or thereon, is
not in compliance with any Law except to the extent that the same would not
result in a material and adverse effect on such Unencumbered Property;

 

(i)                                     of any material change in accounting
policies or financial reporting practices by any Company, including any
determination by the Borrower referred to in Section 2.10(b); and

 

(j)                                    of any labor controversy pending or
threatened against any Company, and any material development in any labor
controversy except to the extent that the same could not reasonably be expected
to have a Material Adverse Effect.

 

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Parent and the Borrower setting forth details of
the occurrence referred to therein and stating what action the Parent and/or the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 7.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

7.04                        Payment of Obligations.  Each of the Parent and the
Borrower shall, and shall cause each other Loan Party to, pay and discharge as
the same shall become due and payable, all its obligations and liabilities,
including: (a) all tax liabilities, assessments and governmental charges or
levies upon a Loan Party or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by such Loan
Party; (b) all lawful claims which, if unpaid, would by law become a Lien upon
its property other than Liens of the type permitted under
Sections 8.01(a) through (g); and (c) all Indebtedness, as and when due and
payable except, in each case, where the failure to do so would not result in a
Material Adverse Effect.

 

7.05                        Preservation of Existence, Etc.  Each of the Parent
and the Borrower shall, and shall cause each other Loan Party to (a) preserve,
renew and maintain in full force and effect its legal existence and good
standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 8.04; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so would not have a Material Adverse Effect; and (c) preserve or
renew all of its IP Rights, the non-preservation of which would have a Material
Adverse Effect.

 

79

--------------------------------------------------------------------------------


 

7.06                        Maintenance of Properties.  Each of the Parent and
the Borrower shall, and shall cause each other Company to (a) maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition except to the
extent the failure to do so would not result in a Material Adverse Effect;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so would not have a Material Adverse Effect;
(c) use the standard of care typical in the industry in the operation and
maintenance of its (i) Unencumbered Properties, and, (ii) as to its other
Properties except where the failure to do so would not have a Material Adverse
Effect; and (d) keep the Unencumbered Properties in good order, repair,
operating condition, and appearance, causing all necessary repairs, renewals,
replacements, additions, and improvements to be promptly made, and not allow any
of the Unencumbered Properties to be misused, abused or wasted or to deteriorate
(ordinary wear and tear excepted) except where the failure to do so would not
have a Material Adverse Effect.

 

7.07                        Maintenance of Insurance.  Each of the Parent and
the Borrower shall, and shall cause each other Company to, maintain with
financially sound and reputable insurance companies not Affiliates of any
Company, insurance (including flood insurance if available or required) with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

 

7.08                        Compliance with Laws.  Each of the Parent and the
Borrower shall, and shall cause each other Subsidiary Guarantor to, comply in
all material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith would not have a
Material Adverse Effect.

 

7.09                        Books and Records.  Each of the Parent and the
Borrower shall, and shall cause each other Company to: (a) maintain proper books
of record and account, in which full, true and correct entries in conformity
with GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of each Company, as the case may be;
and (b) maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over any Company, as the case may be.

 

7.10                        Inspection Rights.  Subject to the rights of
tenants, each of the Parent and the Borrower shall, and shall cause each other
Loan Party to, permit representatives and independent contractors of the
Administrative Agent and each Lender, at the expense of the Administrative Agent
or such Lender, to visit and inspect and photograph any Unencumbered Property
and any of its other properties, to examine its corporate, financial and
operating records, and all recorded data of any kind or nature, regardless of
the medium of recording including all software, writings, plans, specifications
and schematics, and make copies thereof or abstracts therefrom, and to discuss
its affairs, finances and accounts with its officers all at the expense of the
Borrower and at such reasonable times during normal business hours, upon
reasonable advance notice to the applicable Loan Party and no more often than
once in any period of twelve (12) consecutive months unless an Event of Default
has occurred and is continuing; provided that when an Event of Default has
occurred and is continuing the Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice, subject to the rights of tenants.  Any
inspection or audit of the Unencumbered Properties or the books and records,
including recorded data of any kind or nature, regardless of the medium of
recording including software, writings, plans, specifications and schematics of
any Loan Party, or the procuring of documents and financial and other
information, by the Administrative Agent on behalf of itself or on behalf of the

 

80

--------------------------------------------------------------------------------


 

Lenders shall be for the Administrative Agent’s and the Lenders’ protection
only, and shall not constitute any assumption of responsibility to any Loan
Party or anyone else with regard to the condition, construction, maintenance or
operation of the Unencumbered Properties nor the Administrative Agent’s approval
of any certification given to the Administrative Agent nor relieve any Loan
Party of the Borrower’s or any other Loan Party’s obligations.

 

7.11                        Use of Proceeds.  Each of the Parent and the
Borrower shall, and shall cause each other Company to, use the proceeds of the
Credit Extensions (a) to refinance the obligations of the Companies under
existing facilities, (b) to finance the acquisition of Properties, (c) to pay
operating and leasing expenses with respect to its Properties, and (d) for
general corporate purposes, in each case, not in contravention of any Law or of
any Loan Document.

 

7.12                        Environmental Matters.  Each of the Parent and the
Borrower shall, and shall cause each other Loan Party to:

 

(a)                                 Violations; Notice to the Administrative
Agent.  Use reasonable efforts to:

 

(i)                                     Keep the Unencumbered Properties free of
Contamination;

 

(ii)                                  Promptly deliver to the Administrative
Agent a copy of each report pertaining to any Property or to any Loan Party
prepared by or on behalf of such Loan Party pursuant to a material violation of
any Environmental Requirement; and

 

(iii)                               As soon as practicable advise the
Administrative Agent in writing of any Environmental Claim or of the discovery
of any Contamination on any Unencumbered Property, as soon as any Loan Party
first obtains knowledge thereof, including a description of the nature and
extent of the Environmental Claim and/or Hazardous Material and all relevant
circumstances.

 

(b)                                 Site Assessments and Information.  If the
Parent or the Borrower fails to comply with Section 7.12(a) or if any other
Event of Default shall have occurred and be continuing, then if requested by the
Administrative Agent, at the Borrower’s expense, deliver to the Administrative
Agent from time to time, but no more frequently than once per calendar year
unless an Event of Default exists, in each case within seventy five (75) days
after the Administrative Agent’s request, an Environmental Assessment
(hereinafter defined) made after the date of the Administrative Agent’s
request.  As used in this Agreement, the term “Environmental Assessment” means a
report of an environmental assessment of any or all Unencumbered Properties and
of such scope so as to be compliant with the guidelines established by the ASTM
(including the taking of soil borings and air and groundwater samples and other
above and below ground testing) as the Administrative Agent may reasonably
request to be performed by a licensed environmental consulting firm reasonably
acceptable to the Administrative Agent.  Each applicable Loan Party shall
cooperate with each consulting firm making any such Environmental Assessment and
shall supply to the consulting firm all information available to such Loan Party
to facilitate the completion of the Environmental Assessment.  If any Loan Party
fails to furnish the Administrative Agent within thirty (30) days after the
Administrative Agent’s request with a copy of an agreement with an acceptable
environmental consulting firm to provide such Environmental Assessment, or if
any Loan Party fails to furnish to the Administrative Agent such Environmental
Assessment within seventy five (75) days after the Administrative Agent’s
request, upon written notice to the Parent and the Borrower, the Administrative
Agent may cause any such Environmental Assessment to be made at the Borrower’s
expense and risk.  Subject to the rights of tenant, the Administrative Agent and

 

81

--------------------------------------------------------------------------------


 

its designees are hereby granted access to the Unencumbered Properties upon
written notice, and a license which is coupled with an interest and irrevocable,
to make or cause to be made such Environmental Assessments.  The Administrative
Agent may disclose to any Governmental Authority, to the extent required by
Applicable Law, any information the Administrative Agent ever has about the
environmental condition or compliance of the Unencumbered Properties, but shall
be under no duty to disclose any such information except as may be required by
Law.  The Administrative Agent shall be under no duty to make any Environmental
Assessment of the Unencumbered Properties, and in no event shall any such
Environmental Assessment by the Administrative Agent be or give rise to a
representation that any Hazardous Material is or is not present on the
Unencumbered Properties, or that there has been or shall be compliance with any
Environmental Requirement, nor shall any Company or any other Person be entitled
to rely on any Environmental Assessment made by the Administrative Agent or at
the Administrative Agent’s request but the Administrative Agent shall deliver a
copy of such report to the Parent and the Borrower.  Neither the Administrative
Agent nor any Lender owes any duty of care to protect any Company or any other
Person against, or to inform them of, any Hazardous Material or other adverse
condition affecting the Unencumbered Properties.

 

(c)                                  Remedial Actions.  If any Contamination is
discovered on any Unencumbered Property at any time and regardless of the cause,
(i) promptly at the applicable Loan Parties’ sole expense, remove, treat, and
dispose of the Hazardous Material in compliance with all applicable
Environmental Requirements in addition to taking such other action as is
necessary to have the full use and benefit of such Unencumbered Property as
contemplated by the Loan Documents, and provide the Administrative Agent with
satisfactory evidence thereof; and (ii) if reasonably requested by the
Administrative Agent, provide to the Administrative Agent within thirty (30)
days of the Administrative Agent’s request a bond, letter of credit, or other
financial assurance, including self-assurance,  evidencing to the Administrative
Agent’s satisfaction that all necessary funds are readily available to pay the
costs and expenses of the actions required by the preceding clause (i) and to
discharge any assessments or liens established against such Unencumbered
Property as a result of the presence of the Hazardous Material on the
Unencumbered Property. After completion of such remedial actions, the applicable
Loan Party shall promptly request regulatory approval, take all reasonable
measures to expedite issuance of such approval and upon receipt thereof deliver
to the Administrative Agent a letter indicating that no further action is
required with respect to the applicable Unencumbered Property or similar
confirmation by the applicable regulator that all required remedial action as
stated above has been taken and successfully completed to the satisfaction of
the applicable regulator.  The Loan Parties shall not be deemed to have
satisfied their remedial obligations under this provision until they have
provided the Administrative Agent such confirmation.

 

7.13                        Condemnation, Casualty and Restoration.  Each of the
Parent and the Borrower shall, and shall cause each other Loan Party to:

 

(a)                                 Give the Administrative Agent notice of the
actual or threatened commencement of any proceeding for the Condemnation of any
Unencumbered Property upon the applicable Subsidiary Guarantor’s receipt of
written notice thereof and deliver to the Administrative Agent copies of any and
all papers served in connection with such proceedings.  Each applicable Loan
Party shall, at its expense, diligently prosecute any such proceedings, and
shall consult with the Administrative Agent, its attorneys, and experts, and
cooperate with them in the carrying on or defense of any such proceedings. 
Notwithstanding any taking by any public or quasi-public authority through
Condemnation or otherwise (including any transfer made in lieu of or in
anticipation of the exercise of such taking), the Borrower shall continue to pay
the Obligations at the time and in the manner provided for in this Agreement and
the Obligations shall not be

 

82

--------------------------------------------------------------------------------


 

reduced until any Award shall have been actually received and applied by the
Administrative Agent, after the deduction of expenses of collection, to the
reduction or discharge of the Obligations.  If any Unencumbered Property or any
portion thereof is taken by a condemning authority, the applicable Subsidiary
Guarantor shall promptly commence and diligently prosecute the Restoration of
such Unencumbered Property.

 

(b)                                 If any Unencumbered Property shall be
damaged or destroyed, in whole or in part, by fire or other casualty (a
“Casualty”), and the aggregate cost of repair of such damage or destruction
shall be equal to or in excess of $5,000,000, give prompt notice of such
Casualty to the Administrative Agent.  The applicable Loan Party shall
diligently prosecute the Restoration of such Unencumbered Property.  The
applicable Loan Party shall pay all costs of such Restoration whether or not
such costs are covered by insurance.  If an Event of Default has occurred and is
then continuing, then the applicable Loan Party shall adjust all claims for
Insurance Proceeds in consultation with, and approval of, the Administrative
Agent.

 

7.14                        Ground Leases.  Solely with respect to Unencumbered
Property, each of the Parent and the Borrower shall, and shall cause each other
Loan Party to:

 

(a)                                 Diligently perform and observe in all
material respects all of the terms, covenants, and conditions of any Acceptable
Ground Lease as tenant under such Acceptable Ground Lease; and

 

(b)                                 Promptly notify the Administrative Agent of
(i) the giving to the applicable Subsidiary Guarantor of any notice of any
default by such Subsidiary Guarantor under any Acceptable Ground Lease and
deliver to the Administrative Agent a true copy of each such notice within five
(5) Business Days of such Subsidiary Guarantor’s receipt thereof, and (ii) any
bankruptcy, reorganization, or insolvency of the landlord under any Acceptable
Ground Lease or of any notice thereof, and deliver to the Administrative Agent a
true copy of such notice within five (5) Business Days of the applicable
Subsidiary Guarantor’s receipt.

 

(c)                                  Exercise any individual option to extend or
renew the term of an Acceptable Ground Lease upon demand by the Administrative
Agent made at any time within thirty (30) days prior to the last day upon which
any such option may be exercised, and each applicable Subsidiary Guarantor
hereby expressly authorizes and appoints the Administrative Agent as its
attorney-in-fact to exercise any such option in the name of and upon behalf of
such Subsidiary Guarantor, which power of attorney shall be irrevocable and
shall be deemed to be coupled with an interest.

 

If the applicable Subsidiary Guarantor shall default in the performance or
observance of any term, covenant, or condition of any Acceptable Ground Lease on
the part of such Subsidiary Guarantor and shall fail to cure the same prior to
the expiration of any applicable cure period provided thereunder, then the
Administrative Agent shall have the right, but shall be under no obligation, to
pay any sums and to perform any act or take any action as may be appropriate to
cause all of the terms, covenants, and conditions of such Acceptable Ground
Lease on the part of such Subsidiary Guarantor to be performed or observed on
behalf of such Subsidiary Guarantor, to the end that the rights of such
Subsidiary Guarantor in, to, and under such Acceptable Ground Lease shall be
kept unimpaired and free from default.  If the landlord under any Acceptable
Ground Lease shall deliver to the Administrative Agent a copy of any notice of
default under such Acceptable Ground Lease, then such notice shall constitute
full protection to the Administrative Agent for any action taken or omitted to
be taken by the Administrative Agent, in good faith, in reliance thereon.

 

83

--------------------------------------------------------------------------------


 

7.15                        Unencumbered Properties.

 

(a)                                 Except where the failure to comply with any
of the following would not have a Material Adverse Effect, each of the Parent
and the Borrower shall, and shall use commercially reasonable efforts to cause
each other Loan Party or the applicable tenant, to:

 

(i)                                     Pay all real estate and personal
property taxes, assessments, water rates or sewer rents, ground rents,
maintenance charges, impositions, and any other charges, including vault charges
and license fees for the use of vaults, chutes and similar areas adjoining any
Unencumbered Property, now or hereafter levied or assessed or imposed against
any Unencumbered Property or any part thereof (except those which are being
contested in good faith by appropriate proceedings diligently conducted);

 

(ii)                                  Promptly pay (or cause to be paid) when
due all bills and costs for labor, materials, and specifically fabricated
materials incurred in connection with any Unencumbered Property (except those
which are being contested in good faith by appropriate proceedings diligently
conducted), and in any event never permit to be created or exist in respect of
any Unencumbered Property or any part thereof any other or additional Lien or
security interest other than Liens permitted by Section 8.01; and

 

(iii)                               Operate the Unencumbered Properties in a
good and workmanlike manner and in all material respects in accordance with all
Laws in accordance with such Loan Party’s prudent business judgment.

 

(b)                                 Except where the failure would not have a
material and adverse effect on the value of the Unencumbered Properties, taken
as whole, each of the Parent and the Borrower shall, and shall cause each other
Loan Party to, to the extent owned and controlled by a Loan Party, preserve,
protect, renew, extend and retain all material rights and privileges granted for
or applicable to each Unencumbered Property.

 

7.16                        Subsidiary Guarantor Organizational Documents.

 

Each of the Parent and the Borrower shall, and shall cause each other Subsidiary
Guarantor to, at its expense, maintain the Organization Documents of each
Subsidiary Guarantor in full force and effect, without any cancellation,
termination, amendment, supplement, or other modification of such Organization
Documents, except as explicitly required by their terms (as in effect on the
date hereof), except for amendments, supplements, or other modifications that do
not adversely affect the interests of the Lenders under the applicable
Subsidiary Guarantor in any material respect.

 

Article VIII.
Negative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (excluding contingent indemnification obligations to the
extent no unsatisfied claim giving rise thereto has been asserted) shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding:

 

8.01                        Liens.  Each of the Parent and the Borrower shall
not, nor shall it permit any other Loan Party to, directly or indirectly,
create, incur, assume or suffer to exist any Lien upon any Unencumbered
Property, other than the following:

 

84

--------------------------------------------------------------------------------


 

(a)                                 Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the date hereof and listed
on Schedule 8.01;

 

(c)                                  Liens for taxes not yet due and payable or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than thirty (30) days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                   easements, rights-of-way, restrictions,
restrictive covenants, encroachments, protrusions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

(g)                                  Liens securing judgments for the payment of
money not constituting an Event of Default under Section 9.01(i);

 

(h)                                 the rights of tenants under leases or
subleases not interfering with the ordinary conduct of business of such Person;

 

(i)                                     Liens securing obligations in the nature
of personal property financing leases for furniture, furnishings or similar
assets, Capital Leases Obligations and other purchase money obligations for
fixed or capital assets; provided that (i) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness,
(ii) the obligations secured thereby does not exceed the cost or fair market
value, whichever is lower, of the property being acquired on the date of
acquisition, and (iii) with respect to Capital Leases, such Liens do not at any
time extend to or cover any assets other than the assets subject to such Capital
Leases;

 

(j)                                    Liens securing obligations in the nature
of the performance of bids, trade contracts and leases (other than
Indebtedness), statutory obligations, surety bonds (other than bonds related to
judgments or litigation), performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

 

(k)                                 all Liens, encumbrances and other matters
disclosed in any owner’s title insurance policies or other title reports and
updated thereof accepted by the Administrative Agent; and

 

(l)                                     such other title and survey exceptions
as the Administrative Agent has approved in writing in the Administrative
Agent’s reasonable discretion.

 

85

--------------------------------------------------------------------------------


 

8.02                        Indebtedness.  Each of the Parent and the Borrower
shall not, nor shall it permit any other Loan Party to, create, incur, assume or
suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness outstanding on the date hereof
and listed on Schedule 8.02 and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;

 

(c)                                  Guarantees of (i) the Borrower or the
Parent in respect of Indebtedness otherwise permitted hereunder of the Borrower
or any other Guarantor, (ii) the Parent or the Borrower, in respect of
Indebtedness otherwise permitted hereunder of any Non-Guarantor Subsidiary if,
in the case of any Guarantee pursuant to this clause (ii), (x) no Default shall
exist immediately before or immediately after the making of such Guarantee, and
(y) there exists no violation of the financial covenants set forth in
Section 8.14 hereunder on a pro forma basis after the making of such Guarantee,
and (iii) Non-Guarantor Subsidiaries made in the ordinary course of business;

 

(d)                                 obligations (contingent or otherwise) of the
Borrower or any Subsidiary existing or arising under any Swap Contract, provided
that such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view”;

 

(e)                                  Indebtedness in respect of Capital Leases
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 8.01(i), and unsecured Indebtedness in the form
of trade payables incurred in the ordinary course of business; and

 

(f)                                   Indebtedness of the Borrower or the Parent
incurred or assumed after the date hereof that is either unsecured or is secured
by Liens on assets of the Parent or the Borrower (other than any Unencumbered
Property or the Equity Interests in any Loan Party); provided, such Indebtedness
shall be permitted under this Section 8.02(f) only if: (i) no Default shall
exist immediately before or immediately after the incurrence or assumption of
such Indebtedness, and (ii) there exists no violation of the financial covenants
set forth in Section 8.14 hereunder on a pro forma basis after the incurrence or
assumption of such Indebtedness.

 

8.03                        Investments.  Neither the Parent nor the Borrower
shall have and shall not permit the Companies’ to have any Investments other
than:

 

(a)                                 Investments in the form of cash or Cash
Equivalents;

 

(b)                                 Investments existing on the date hereof and
set forth on Schedule 6.13;

 

(c)                                  advances to officers, directors and
employees of the Borrower and Subsidiaries for travel, entertainment, relocation
and analogous ordinary business purposes;

 

(d)                                 Investments of the Guarantor and the
Borrower in the form of Equity Interests and investments of the Borrower in any
wholly-owned Subsidiary, and Investments of the

 

86

--------------------------------------------------------------------------------


 

Borrower directly in, or of any wholly-owned Subsidiary in another wholly-owned
Subsidiary which owns, real property assets which are functional industrial,
manufacturing, warehouse/distribution and/or office properties located within
the United States, provided in each case the Investments held by the Borrower or
Subsidiary are in accordance with the provisions of this Section 8.03 other than
this Section 8.03(d);

 

(e)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business;

 

(f)                                   Investments in non-wholly owned
Subsidiaries and Unconsolidated Affiliates;

 

(g)                                  Investments in mortgages and mezzanine
loans;

 

(h)                                 Investments in unimproved land holdings and
Construction in Progress;

 

(i)                                     Investments by the Parent for the
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interests of the Parent or the Borrower now or hereafter outstanding to the
extent permitted under Section 8.06 below; and

 

(j)                                    Other Investments not to exceed at any
time ten percent (10%) of Total Asset Value.

 

8.04                        Fundamental Changes.  Each of the Parent and the
Borrower shall not, nor shall it permit any other Loan Party to, directly or
indirectly, merge, dissolve, liquidate, consolidate with or into another Person,
or Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Event of Default has occurred
and is continuing or would result therefrom:

 

(a)                                 any Loan Party (other than the Parent or the
Borrower) may merge with (i) the Parent or the Borrower, provided that the
Parent or the Borrower, as applicable, shall be the continuing or surviving
Person, or (ii) any other Loan Party, or (iii) any other Person, provided that
if it owns an Unencumbered Property and is not the surviving entity, then such
Property shall cease to be an Unencumbered Property;

 

(b)                                 any Loan Party (other than the Parent or the
Borrower) may Dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to another Loan Party;

 

(c)                                  any Loan Party may Dispose of a Property
owned by such Loan Party in the ordinary course of business and for fair value;
and

 

(d)                                 the Parent or the Borrower may merge or
consolidate with another Person so long as either the Parent or the Borrower, as
the case may be, is the surviving entity, shall remain in pro forma compliance
with the covenants set forth in Section 8.14 below after giving effect to such
transaction, and the Borrower shall have given the Administrative Agent at least
fifteen (15) Business Days’ prior written notice of such merger or
consolidation, such notice to include a certification as to the pro forma
compliance referenced above, with the Borrower agreeing to provide such other
financial information as the Administrative Agent shall reasonably request in
order to verify such pro forma compliance.

 

87

--------------------------------------------------------------------------------


 

Nothing in this Section shall be deemed to prohibit the sale or leasing of
Property or portions of Property in the ordinary course of business.

 

8.05                        Dispositions.  Each of the Parent, the Borrower or
any Loan Party shall not make any Disposition or enter into any agreement to
make any Disposition, except:

 

(a)                                 Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

(c)                                  Any other Dispositions of Properties or
other assets in an arm’s length transaction; provided that the Borrower and the
Parent will remain in pro forma compliance with the covenants set forth in
Section 8.14 after giving effect to such transaction.

 

8.06                        Restricted Payments.  Each of the Parent and the
Borrower shall not, nor shall it permit any other Company to, directly or
indirectly, declare or make, directly or indirectly, any Restricted Payment
other than (a) Minimum Distributions, (b) Restricted Payments made by any
Company to the Borrower or the Parent, or (c) provided no Event of Default shall
have occurred and be continuing at the time of such payment or would result
therefrom, other Restricted Payments.

 

8.07                        Change in Nature of Business.  Except for
Investments permitted under Section 8.03, each of the Parent and the Borrower
shall not, nor shall it permit any other Loan Party to, directly or indirectly,
engage in any material line of business substantially different from those lines
of business conducted by the Companies on the date hereof or any business
substantially related or incidental thereto.

 

8.08                        Transactions with Affiliates.  Each of the Parent
and the Borrower shall not, nor shall it permit any other Loan Party to,
directly or indirectly, enter into any transaction of any kind with any
Affiliate of a Company, whether or not in the ordinary course of business, other
than on fair and reasonable terms substantially as favorable to such Loan Party
as would be obtainable by such Company at the time in a comparable arm’s length
transaction with a Person other than an Affiliate.

 

8.09                        Burdensome Agreements.  Each of the Parent and the
Borrower shall not, nor shall it permit any other Loan Party to, directly or
indirectly enter into any Contractual Obligation (other than this Agreement or
any other Loan Document) that directly or indirectly prohibits any Company from
(a) creating or incurring any Lien on any Unencumbered Property unless
simultaneously therewith, such Unencumbered Property ceases to be an
Unencumbered Property, other than restrictions or conditions set forth in the
Note Purchase Agreements, the Term Loan Agreements and, to the extent such
restrictions or conditions are customary for such Indebtedness, any other
agreements governing Indebtedness permitted under Section 8.02, in each case,
which restrictions are no more restrictive, taken as a whole than the comparable
restrictions and conditions set forth in this Agreement as determined in the
good faith judgment of the Borrower, (b) other than restrictions or conditions
set forth in the Note Purchase Agreements, the Term Loan Agreements and, to the
extent such restrictions or conditions are customary for such Indebtedness, any
other agreements governing Indebtedness permitted under Section 8.02, in each
case, which restrictions are no more restrictive, taken as a whole than the
comparable restrictions and conditions set forth in this Agreement as determined
in the good faith judgment of the Borrower, limiting the ability (i) of any
Subsidiary to make Restricted Payments to the Borrower or any Guarantor or to
otherwise transfer property to the Borrower or any Guarantor, (ii) of any
Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of the
Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 

 

88

--------------------------------------------------------------------------------


 

8.03(e) solely to the extent any such negative pledge relates to the property
financed by or the subject of such Indebtedness; or (c) requiring the grant of a
Lien to secure an obligation of such Person if a Lien is granted to secure
another obligation of such Person.

 

8.10                        Use of Proceeds.  Each of the Parent and the
Borrower shall not, nor shall it permit any other Company to, directly or
indirectly, use the proceeds of any Credit Extension, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

 

8.11                        Unencumbered Properties; Ground Leases.  Each of the
Parent and the Borrower shall not, nor shall it permit any other Loan Party to,
directly or indirectly:

 

(a)                                 Use or occupy or conduct any activity on, or
knowingly permit the use or occupancy of or the conduct of any activity on any
Unencumbered Properties by any tenant, in any manner which violates any Law or
which constitutes a public or private nuisance in any manner which would have a
Material Adverse Effect or which makes void, voidable, or cancelable any
insurance then in force with respect thereto or makes the maintenance of
insurance in accordance with Section 7.07 commercially unreasonable (including
by way of increased premium);

 

(b)                                 Without the prior written consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed), initiate or permit any zoning reclassification of any Unencumbered
Property or seek any variance under existing zoning ordinances applicable to any
Unencumbered Property or use or knowingly permit the use of any Unencumbered
Property in such a manner which would result in such use becoming a
nonconforming use under applicable zoning ordinances or other Laws;

 

(c)                                  Without the prior written consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed), (i) impose any material easement, restrictive covenant, or encumbrance
upon any Unencumbered Property, (ii) execute or file any subdivision plat or
condominium declaration affecting any Unencumbered Property, or (iii) consent to
the annexation of any Unencumbered Property to any municipality;

 

(d)                                 Do any act, or suffer to be done any act by
any Company or any of its Affiliates, which would reasonably be expected to
materially decrease the value of any Unencumbered Property (including by way of
negligent act);

 

(e)                                  Without the prior written consent of all
the Lenders (which consent shall not be unreasonably withheld or delayed),
permit any drilling or exploration for or extraction, removal or production of
any mineral, hydrocarbon, gas, natural element, compound or substance (including
sand and gravel) from the surface or subsurface of any Unencumbered Property
regardless of the depth thereof or the method of mining or extraction thereof;

 

(f)                                   Allow there to be fewer than twenty-five
(25) Unencumbered Properties as of any date of determination;

 

(g)                                  Allow the Total Asset Value of the
Unencumbered Properties to be less than One Hundred Fifty Million Dollars
($150,000,000.00);

 

89

--------------------------------------------------------------------------------


 

(h)                                 Without the prior consent of the Lenders
(which consent shall not be unreasonably withheld or delayed), surrender the
leasehold estate created by any Acceptable Ground Lease or terminate or cancel
any Acceptable Ground Lease or materially modify, change, supplement, alter, or
amend any Acceptable Ground Lease, either orally or in writing, in each case, to
the extent such event would reasonably be expected to be materially adverse to
the interests of the Lenders; and

 

(i)                                     Enter into any Contractual Obligations
related to any Unencumbered Property providing for the payment a management fee
(or any other similar fee) to anyone other than a Company if, with respect
thereto, the Administrative Agent has reasonably required that such fee be
subordinated to the Obligations in a manner satisfactory to the Administrative
Agent, and an acceptable subordination agreement has not yet been obtained.

 

8.12                        Environmental Matters.  Each of the Parent and the
Borrower shall not knowingly directly or indirectly:

 

(a)                                 Cause, commit, permit, or allow to continue
(i) any violation of any Environmental Requirement by or with respect to any
Unencumbered Property or any use of or condition or activity on any Unencumbered
Property, or (ii) the attachment of any environmental Liens on any Unencumbered
Property, in each case, that could reasonably be expected to have a Material
Adverse Effect; and

 

(b)                                 Place, install, dispose of, or release, or
cause, permit, or allow the placing, installation, disposal, spilling, leaking,
dumping, or release of, any Hazardous Material on any Unencumbered Property in
any manner that could reasonably be expected to have a Material Adverse Effect. 
Any Hazardous Material disclosed in an environmental report delivered to the
Administrative Agent or otherwise permitted pursuant to any Lease affecting any
Unencumbered Property shall be permitted on any Unencumbered Property so long as
such Hazardous Material is maintained in compliance in all material respects
with all applicable Environmental Requirements.

 

(c)                                  Place or install, or allow the placing or
installation of any storage tank (or similar vessel) on any Unencumbered
Property except that any storage tank (or similar vessel or any replacement
thereof) disclosed in an environmental report delivered to the Administrative
Agent or permitted pursuant to any Lease affecting any Unencumbered Property
shall be permitted on any Unencumbered Property so long as such storage tank (or
similar vessel) is maintained in compliance in all material respects with all
applicable Environmental Requirements.

 

(d)                                 Use any Hazardous Material on any
Unencumbered Property except: (i) as reasonably necessary in the ordinary course
of business; (ii) in compliance with applicable Environmental Requirements; and
(iii) in such a manner which could not reasonably be expected to have a Material
Adverse Effect.

 

8.13                        Negative Pledge; Indebtedness.  Each of the Parent
and the Borrower shall not permit:

 

(a)                                 The Equity Interests of the Borrower held by
the Parent to be subject to any Lien.

 

(b)                                 Any Person (other than the Parent or the
Borrower) that directly or indirectly owns Equity Interests in any Subsidiary
Guarantor to (i) incur any Indebtedness (whether Recourse Indebtedness or
Non-Recourse Indebtedness) (other than Indebtedness listed

 

90

--------------------------------------------------------------------------------


 

on Schedule 8.13), (ii) provide Guarantees to support Indebtedness (other than
Indebtedness listed on Schedule 8.13), or (iii) have its Equity Interests
subject to any Lien or other encumbrance (other than in favor of the
Administrative Agent).

 

(c)                                  Any Subsidiary Guarantor that owns an
Unencumbered Property to (i) incur any Indebtedness (whether Recourse
Indebtedness or Non-Recourse Indebtedness) or (ii) provide Guarantees to support
Indebtedness (other than, in each case, Indebtedness secured by Liens permitted
by Section 8.01).

 

8.14                        Financial Covenants.  The Parent shall not, directly
or indirectly, permit:

 

(a)                                 Maximum Consolidated Leverage Ratio.  As of
the last day of any fiscal quarter, the Consolidated Leverage Ratio to exceed
sixty percent (60%);

 

(b)                                 Maximum Secured Leverage Ratio. As of the
last day of any fiscal quarter, the Secured Leverage Ratio to exceed forty
percent (40%);

 

(c)                                  Maximum Unencumbered Leverage Ratio.  As of
the last day of any fiscal quarter, the Unencumbered Leverage Ratio to exceed
sixty percent (60%);

 

(d)                                 Maximum Secured Recourse Debt.  As of the
last day of any fiscal quarter, the Secured Recourse Debt Ratio to exceed
seven-and-one-half percent (7.5%);

 

(e)                                  Minimum Fixed Charge Ratio.  As of the last
day of any fiscal quarter, the Fixed Charge Ratio for the Parent, on a
consolidated basis, for the fiscal quarter then ended, annualized, to be less
than or equal to 1.5 to 1.0;

 

(f)                                   Minimum Unsecured Interest Coverage Ratio.
As of the last day of any fiscal quarter, the Unsecured Interest Coverage Ratio
for the Parent, on a consolidated basis, for the fiscal quarter then ended,
annualized, to be less than or equal to 1.75 to 1.00; and

 

(g)                                  Minimum Tangible Net Worth.  As of the last
day of any fiscal quarter, the Tangible Net Worth of the Parent, on a
consolidated basis, to be less than the sum of (i) $996,305,000, plus
(ii) seventy-five percent (75%) of net proceeds of any Equity Issuances received
by the Parent or the Borrower after the Closing Date (other than proceeds
received within ninety (90) days after the redemption, retirement or repurchase
of ownership or equity interests in the Borrower or the Parent, up to the amount
paid by the Borrower or the Parent in connection with such redemption,
retirement or repurchase, where, for the avoidance of doubt, the net effect is
that neither the Borrower nor the Parent shall have increased its Net Worth as a
result of any such proceeds).

 

Article IX.
Events of Default and Remedies

 

9.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrower or any other Loan
Party fails to pay (i) when and as required to be paid herein, any amount of
principal of any Loan or any L/C Obligation, or (ii) within five (5) days after
the same becomes due, any interest on any Loan or on any L/C Obligation due
hereunder, except that there shall be no grace period for interest due on any
applicable Maturity Date, or (iii) within ten (10) days after notice from the
Administrative Agent, any other amount payable to the Administrative Agent, any
L/C Issuer, the Swing Line Lender or

 

91

--------------------------------------------------------------------------------


 

any Lender hereunder or under any other Loan Document except that there shall be
no grace period for any amount due on any Maturity Date; or

 

(b)                                 Specific Covenants.  Any Loan Party fails to
perform or observe any term, covenant or agreement contained in any of
Section 7.11 or Article VIII (other than Sections 8.11(a), (b), (c) and (e), or
8.13) or the Parent fails to perform or observe any term, covenant or agreement
contained in the Parent Guaranty or any Subsidiary Guarantor fails to perform or
observe any term, covenant or agreement contained in the Subsidiary Guaranty; or

 

(c)                                  Performance.  Any Loan Party fails to
perform or observe any term, covenant or agreement contained in any of
Section 7.01, 7.02, or 7.03, and such failure continues unremedied for ten
(10) Business Days after such failure has occurred; or

 

(d)                                 Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
subsection (a), (b), or (c) above) contained in any Loan Document on its part to
be performed or observed and such failure continues unremedied for thirty (30)
days after the earlier of notice from the Administrative Agent or the actual
knowledge of the Loan Party, and in the case of a default that cannot be cured
within such thirty (30) day period despite the Borrower’s diligent efforts but
is susceptible of being cured within ninety (90) days of the Borrower’s receipt
of the Administrative Agent’s original notice, then the Borrower shall have such
additional time as is reasonably necessary to effect such cure, but in no event
in excess of ninety (90) days from the Borrower’s receipt of the Administrative
Agent’s original notice, subject in each instance to the Borrower’s remedial
rights under Section 7.12(c); or

 

(e)                                  Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect or misleading when made or deemed made and shall not be cured
or remedied so that such representation, warranty, certification or statement of
fact is no longer incorrect or misleading within ten (10) days after the earlier
of notice from the Administrative Agent or the actual knowledge of any Loan
Party thereof; or

 

(f)                                   Cross-Default.  (i) Any Company (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise), after the expiration of any
applicable grace periods, in respect of any Indebtedness or Guarantee (other
than (x) Indebtedness hereunder, and (y) Indebtedness under Swap Contracts)
having an aggregate principal amount (including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness or more than the Threshold Amount to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Company is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which any Company is an

 

92

--------------------------------------------------------------------------------


 

Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by such Company as a result thereof is greater than the Threshold Amount;
or

 

(g)                                  Insolvency Proceedings, Etc.  Any Loan
Party institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

(h)                                 Inability to Pay Debts; Attachment.  (i) the
Parent or the Borrower becomes unable to pay its debts as they become due, or
any Loan Party admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Loan Party and is not released, vacated or fully bonded
within thirty (30) days after its issue or levy; or

 

(i)                                     Judgments.  There is entered against any
Loan Party (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or would have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of ten (10) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(j)                                    ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or would
result in liability of any Company  under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Parent or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(k)                                 Invalidity of Loan Documents.  Any Loan
Document at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect in all material
respects; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any Loan Document; or any Loan Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any  Loan Document, except as expressly
permitted hereunder; or

 

(l)                                     REIT Status of the Parent.  The Parent
ceases to be treated as a REIT or the Parent Shares shall fail to be listed and
traded on the New York Stock Exchange; or

 

(m)                             Change of Control.  There occurs any Change of
Control.

 

93

--------------------------------------------------------------------------------


 

9.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                 declare the commitment of each Lender
(including the Swing Line Lender) to make Loans and any obligation of any L/C
Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the then Outstanding
Amount thereof); and

 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuers all rights and remedies available to it, the Lenders and the
L/C Issuers under the Loan Documents;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of any
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

9.03                        Application of Funds.  After the exercise of
remedies provided for in Section 9.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 9.02), any amounts received on account of the Obligations shall, subject
to the provisions of Sections 2.15 and 2.16, be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders, the Swing Line Lender, and the L/C Issuers
(including fees, charges and disbursements of counsel to the respective Lenders,
the Swing Line Lender, and the L/C Issuers and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings, and
other Obligations, ratably among the Lenders, and the L/C Issuers in proportion
to the respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting (x) unpaid
principal of the Loans, Swing Line Loans, and L/C Borrowings and (y) payment
obligations then owing to the Administrative Agent, any Lender, or any Affiliate
of the Administrative Agent or any Lender arising

 

94

--------------------------------------------------------------------------------


 

from, by virtue of, or pursuant to any Swap Contract, other than any Excluded
Swap Obligation, that relates solely to the Obligations (“Specified Derivatives
Providers”), ratably among the Lenders, the Swing Line Lender, the L/C Issuers
and the Specified Derivatives Providers in proportion to the respective amounts
described in this clause Fourth payable to them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

 

Notwithstanding the foregoing, Obligations owing to Specified Derivatives
Providers shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider.  Each Specified Derivatives Provider
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article X for itself and its Affiliates as if a “Lender” party hereto.

 

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Swing Line Loans and/or Letters of Credit pursuant
to clause Fifth above shall be applied to satisfy drawings under such Swing Line
Loans and/or Letters of Credit as they occur.  If any amount remains on deposit
as Cash Collateral after all Swing Line Loans and/or Letters of Credit have
either been fully drawn or expired, such remaining amount shall be promptly
applied to the other Obligations, if any, in the order set forth above.

 

Article X.
The Administrative Agent

 

10.01                 Appointment and Authority.  Each of the Lenders, the Swing
Line Lender,  and the L/C Issuers hereby irrevocably appoints Wells Fargo to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuers,
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” (or any other similar term) herein or in any other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

10.02                 Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other

 

95

--------------------------------------------------------------------------------


 

Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

 

10.03                 Exculpatory Provisions.  The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or an L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04                 Reliance by the Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any

 

96

--------------------------------------------------------------------------------


 

statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or L/C Issuer unless the Administrative Agent shall have received notice
to the contrary from such Lender or L/C Issuer prior to the making of such Loan
or the issuance of such Letter of Credit.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

10.05                 Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative
Agent.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

10.06                 Resignation of the Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, subject to the reasonable approval of the Borrower (with
any Lender or affiliate of a Lender being deemed approved, unless such Lender is
a Defaulting Lender, and which approval shall not be required if an Event
Default shall be in existence), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)                                 If the Person serving as the Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person remove such Person as the
Administrative Agent and, in consultation with the Borrower, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by  the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its

 

97

--------------------------------------------------------------------------------


 

duties and obligations hereunder and under the other Loan Documents (except that
in the case of any pledge security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuers under any of the Loan Documents, the retiring or
removed Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) except
for any indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for
above.  Upon the acceptance of a successor’s appointment as the Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or removed) the
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as the Administrative Agent.

 

(d)                                 Any resignation by Wells Fargo as the
Administrative Agent pursuant to this Section shall also constitute its
resignation as an L/C Issuer and the Swing Line Lender.  If Wells Fargo or Bank
of America resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as an L/C Issuer
and all L/C Obligations with respect thereto, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c).  If Wells Fargo resigns as the Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c).  Upon the appointment by the Required Lenders
of a successor L/C Issuer or the Swing Line Lender hereunder (which successor
shall in all cases be a Lender other than a Defaulting Lender), (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or the Swing Line Lender, as
applicable, (b) the retiring L/C Issuer and the Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) unless all outstanding Letters of Credit
are returned to the retiring L/C Issuer, the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Wells
Fargo or Bank of America, as applicable, to effectively assume the obligations
of the retiring L/C Issuer with respect to such Letters of Credit.

 

10.07                 Non-Reliance on the Administrative Agent and Other
Lenders.  Each Lender and L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender

 

98

--------------------------------------------------------------------------------


 

and L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

10.08                 No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Lead Arrangers, Bookrunners, Syndication Agent or
co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

 

10.09                 The Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03(i) and (j), 2.09 and
11.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the Swing Line Lender and each L/C Issuer to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Swing Line
Lender and the L/C Issuers, to pay to the Administrative Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the Swing
Line Lender or any L/C Issuer any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or L/C Issuer to authorize the Administrative Agent to vote in respect of the
claim of any Lender or L/C Issuer in any such proceeding.

 

10.10                 Guaranty Matters.  Upon request by the Administrative
Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s authority to release any Guarantor from its obligations
under a Guaranty pursuant to the terms of this Agreement.

 

99

--------------------------------------------------------------------------------


 

Article XI.
Miscellaneous

 

11.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that no such amendment,
waiver or consent shall:

 

(a)                                 waive any condition set forth in
Section 5.01(a) without the written consent of each Lender;

 

(b)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 9.02) without
the written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment or mandatory prepayment of principal,
interest, fees or other amounts due to a Lender or any scheduled or mandatory
reduction of the Aggregate Commitments hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(d)                                 reduce or forgive the principal of, or the
rate of interest specified herein on, any Loan or L/C Borrowing, or (subject to
clause (iii) of the second proviso to this Section 11.01) any fees or other
amounts payable hereunder or under any other Loan Document, without the written
consent of each Lender directly affected thereby; provided that only the consent
of the Required Lenders shall be necessary  to amend the definition of “Default
Rate,” waive any obligation of the Borrower to pay interest or Letter of Credit
Fees at the Default Rate, or change the manner of computation of any financial
ratio (including any change in any applicable defined term) used in determining
the Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder;

 

(e)                                  change Section 9.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender;

 

(f)                                   change any provision of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of the Lenders required to amend, waive or otherwise
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;

 

(g)                                  release all or substantially all of the
value of the Guaranties without the written consent of each Lender;

 

and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the L/C Issuers in addition to the Lenders required
above, affect the rights or duties of any L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; and (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv)  the Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.  Notwithstanding anything

 

100

--------------------------------------------------------------------------------


 

to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.  All communications from the Administrative Agent to any
Lender requesting such Lender’s determination, consent, approval or disapproval
(a) shall be given in the form of a written notice to such Lender, (b) shall be
accompanied by a description of the matter or issue as to which such
determination, approval, consent or disapproval is requested, or shall advise
such Lender where information, if any, regarding such matter or issue may be
inspected, or shall otherwise describe the matter or issue to be resolved,
(c) shall include, if reasonably requested by such Lender and to the extent not
previously provided to such Lender, written materials and, as appropriate, a
brief summary of all oral information provided to the Administrative Agent by
the Borrower in respect of the matter or issue to be resolved, and (d) shall
include the Administrative Agent’s recommended course of action or determination
in respect thereof.

 

11.02                 Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to the Borrower, the Administrative
Agent, the Swing Line Lender or an L/C Issuer, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuers hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or L/C Issuer pursuant to Article II if such Lender or L/C Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic

 

101

--------------------------------------------------------------------------------


 

communication.  The Administrative Agent, the Swing Line Lender, the L/C Issuers
or the Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of the Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided that in no event shall any Agent Party have any liability to the
Borrower, any Lender, any L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages) resulting therefrom.

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, the Swing Line Lender and the L/C Issuers
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the Swing Line Lender and the L/C Issuers.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
(1) individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to the Borrower

 

102

--------------------------------------------------------------------------------


 

Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its Equity Interests for purposes of United
States Federal or state securities laws.

 

(e)                                  Reliance by the Administrative Agent, the
L/C Issuers, the Swing Line Lender and the Lenders.  The Administrative Agent,
the L/C Issuers, the Swing Line Lender and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
each L/C Issuer, the Swing Line Lender, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

11.03                 No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender, any L/C Issuer or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided and
provided under each other Loan Document are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuers; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as the Administrative
Agent) hereunder and under the other Loan Documents, (b) any L/C Issuer or the
Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an L/C Issuer or the Swing Line Lender, as
the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as the Administrative
Agent hereunder and under the other Loan Documents, then (i) the Required
Lenders shall have the rights otherwise ascribed to the Administrative Agent
pursuant to Section 9.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

11.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  Each Loan Party shall
jointly and severally pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including (a) the reasonable fees,
charges and disbursements of counsel for the Administrative Agent; (b) fees and
charges of each consultant, inspector, and engineer; (c) uniform commercial

 

103

--------------------------------------------------------------------------------


 

code searches; (d) judgment and tax lien searches for the Borrower and each
Guarantor; (e) escrow fees; and (f) documentary taxes, in connection with the
initial syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, any Lender or L/C Issuer (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender (only if a Default shall be in existence) or L/C Issuer), in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit;
provided, however that the Borrower shall not be required to pay the expenses of
more than one law firm acting as counsel for the Lenders (in addition to
expenses for any appropriate local or special counsel) in connection with such
workout or enforcement to the extent the Lenders reasonably determine that joint
representation is appropriate under the circumstances.

 

(b)                                 Indemnification.  The Parent and the
Borrower shall jointly and severally indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and L/C Issuer, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party resulting from any action, suit, or proceeding relating to
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Damages related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(w) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any Related Party of such Indemnitee,
(x) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction, (y) for which an Indemnitee has
been compensated pursuant to the terms of this Agreement or the Fee Letters, or
(z) to the extent based

 

104

--------------------------------------------------------------------------------


 

upon contractual obligations of such Indemnitee owing by such Indemnitee to any
third party which are not expressly set forth in this Agreement.

 

(c)                                  Reserved.

 

(d)                                 Reimbursement by the Lenders.  To the extent
that the Loan Parties for any reason fail to indefeasibly pay any amount
required under subsection (a) or (b) of this Section to be paid by the Loan
Parties to the Administrative Agent (or any sub-agent thereof), the L/C Issuers,
the Swing Line Lender or any Related Party of any of the foregoing (and without
limiting their obligation to do so), each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuers or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s Applicable Percentage) of such unpaid amount (including
any such unpaid amount in respect of a claim asserted by such Lender), such
payment to be made severally among them based on such Lenders’ Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), any L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), any L/C
Issuer or the Swing Line Lender in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

 

(e)                                  Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable Law, no Loan Party shall assert, and
each Loan Party hereby waives and acknowledges that no other Person shall have,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(f)                                   Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(g)                                  Survival.  The agreements in this Section
and the indemnity provisions of Section 11.02(e) shall survive the resignation
of the Administrative Agent, the Swing Line Lender and any L/C Issuer, the
replacement of any Lender, the termination of the Aggregate Commitments, and the
repayment, satisfaction or discharge of all the other Obligations.

 

11.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent, any L/C Issuer or
any Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required

 

105

--------------------------------------------------------------------------------


 

(including pursuant to any settlement entered into by the Administrative Agent,
such L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and L/C Issuer severally agrees to
pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent (without relieving the Borrower of its obligation to make any such payment
so required), plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the Federal Funds Rate from
time to time in effect.  The obligations of the Lenders and the L/C Issuers
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

11.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (e) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)                                 Assignments by the Lenders.  Any Lender may,
at no cost or expense to any Loan Party (except as provided in Section 11.13),
at any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swing Line Loans) at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and/or the Loans at the
time owing to it or contemporaneous assignments to related Approved Funds that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned (but any such
assignment shall be of a pro rata interest in each of the Loans); and

 

(B)                               in any case not described in
subsection (b)(i)(A) of this Section, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
Commitment is not then in effect, the principal

 

106

--------------------------------------------------------------------------------


 

outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 and shall be an assignment of a pro rata interest in
each of the Loans, and the amount assigned to the Eligible Assignee shall not be
less than $5,000,000, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned except that this clause (ii) shall not
apply to the Swing Line Lender’s rights and obligations in respect of Swing Line
Loans;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by
subsection (b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender, an Approved Fund
or to any Federal Reserve Bank provided that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and

 

(C)                               the consent of the L/C Issuers and the Swing
Line Lender shall be required for any assignment in respect of the Loans.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Parent or the Borrower or any of their
Affiliates or Subsidiaries, or (B) without the consent of the Administrative
Agent and the Borrower, to any Defaulting Lender or

 

107

--------------------------------------------------------------------------------


 

any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B),
(C) to a natural person, or (D) without the consent of the Borrower, to any
Excluded Party.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, any L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment, provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is

 

108

--------------------------------------------------------------------------------


 

recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person, an Excluded
Party, a Defaulting Lender or the Parent or the Borrower or any of their
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and Swing Line Loans) owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(d) without regard to the
existence of any participation.  Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant's interest in the Loans or
other obligations under the Loan Documents (the "Participant Register");
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as the Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation); provided that such Participant (A) agrees
to be subject to the provisions of Sections 3.06 and 11.13 as if it were an
assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation than the Lender from whom it acquired the applicable participation
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation agrees, at the Borrower's request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
3.06 with respect to any Participant.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.13 as though it were a Lender.  Each Lender that sells a participation shall,
acting solely for this purpose as an agent of

 

109

--------------------------------------------------------------------------------


 

the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as the
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(f)                                   Resignation as an L/C Issuer or the Swing
Line Lender after Assignment.  Notwithstanding anything to the contrary
contained herein, if at any time Wells Fargo or Bank of America, as applicable,
assigns all of its Commitment and Loans pursuant to subsection (b) above, Wells
Fargo or Bank of America, as applicable, may, (i) upon 30 days’ notice to the
Borrower and the Lenders, resign as an L/C Issuer and/or (ii) upon 30 days’
notice to the Borrower, resign as the Swing Line Lender.  In the event of any
such resignation as an L/C Issuer or the Swing Line Lender, the Borrower shall
be entitled to appoint from among the Lenders a successor L/C Issuer or the
Swing Line Lender hereunder; provided, however, that no failure by the Borrower
to appoint any such successor shall affect the resignation of Wells Fargo or
Bank of America as L/C Issuer or the Swing Line Lender, as the case may be.  If
Wells Fargo or Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
an L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If Wells
Fargo resigns as the Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). 
Upon the appointment of a successor L/C Issuer and/or the Swing Line Lender,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or the Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Wells Fargo
or Bank of America, as applicable, to effectively assume the obligations of such
retiring L/C Issuer with respect to such Letters of Credit.

 

(g)                                  USA Patriot Act Notice; Compliance.  In
order for the Administrative Agent to comply with “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act, prior to any Lender that is organized under the laws of a
jurisdiction outside of the United States of America becoming a party hereto,
the Administrative

 

110

--------------------------------------------------------------------------------


 

Agent may request, and such Lender shall provide to the Administrative Agent,
its name, address, tax identification number and/or such other identification
information as shall be necessary for the Administrative Agent to comply with
federal law.

 

11.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent, the Lenders and the L/C Issuers agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process so
long as the Administrative Agent, any L/C Issuer and any Lender, as the case may
be, requests confidential treatment of such Information to the extent permitted
by Law (provided that the requesting Administrative Agent, L/C Issuer or Lender
shall not be responsible for the failure by any such party to keep the
Information confidential), (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 3.06(c),
Section 11.13 or (ii) any actual or prospective party (or its Related Parties)
to any swap, derivative or other transaction under which payments are to be made
by reference to the Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i)  any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Borrower or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, any L/C Issuer or any of
their respective Affiliates on a non-confidential basis from a source other than
the Borrower provided that the source of such information was not at the time
known to be bound by a confidentiality agreement or other legal or contractual
obligation of confidentiality with respect to such Information.  For purposes of
this Section, “Information” means all information received from the Borrower or
any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any L/C Issuer on a non-confidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

11.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing and the Administrative Agent and the Required Lenders
shall have consented in writing thereto, each Lender, each L/C Issuer and each
of their respective Affiliates is hereby authorized at any time and from time to

 

111

--------------------------------------------------------------------------------


 

time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such L/C Issuer or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or L/C Issuer or their respective Affiliates, irrespective of
whether or not such Lender, L/C Issuer or Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or L/C Issuer different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have.  Each Lender and each L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

11.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

11.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or the L/C Issuers constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 5.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, by email with a pdf copy attached, or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

11.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each

 

112

--------------------------------------------------------------------------------


 

Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.

 

11.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or the L/C Issuers
or the Swing Line Lender then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

11.13                 Replacement of the Lenders.  If the Borrower is entitled
to replace a Lender pursuant to the provisions of Section 3.06, or if any Lender
is a Defaulting Lender or if any other circumstance exists hereunder that gives
the Borrower the right to replace a Lender as a party hereto, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01, 3.04 and 3.05) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 11.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                                 such assignment does not conflict with
applicable Laws.

 

(e)                                  A Lender shall not be required to make any
such assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

11.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION

 

113

--------------------------------------------------------------------------------


 

(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER
LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUERS, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF,
AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS  AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH OF THE PARENT, THE
BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02 PROVIDED THAT, IN THE CASE OF SERVICE ON ANY LOAN PARTY A COPY IS
ALSO DELIVERED TO KATHRYN ARNONE, GENERAL COUNSEL FOR PARENT AND BORROWER. 
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

114

--------------------------------------------------------------------------------


 

(e)                                  WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.15                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Parent, the Borrower, and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i)(A) the arranging and other services regarding this Agreement provided by the
Administrative Agent and the Lead Arrangers are arm’s-length commercial
transactions between the Parent, the Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Lead Arrangers, on the other hand, (B) each of the Parent, the Borrower, and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii)(A) the Administrative Agent and the Lead Arrangers
are and have been acting solely as a principal and, except as expressly agreed
in writing by the relevant parties, have not been, are not, and will not be
acting as an advisor, agent or fiduciary for the Parent, the Borrower, any other
Loan Party, or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent nor the Lead Arrangers has any obligation
to the Parent, the Borrower, any other Loan Party, or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and the Lead Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Parent, the Borrower, the other Loan
Parties, and their respective Affiliates, and neither the Administrative Agent
nor any Lead Arranger has any obligation to disclose any of such interests to
the Parent, the Borrower, any other Loan Party, or any of their respective
Affiliates.  To the fullest extent permitted by Law, each of the Parent, the
Borrower, and the other Loan Parties hereby waives and releases any claims that
it may have against the Administrative Agent and the Lead Arrangers with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

 

11.16                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures , the electronic matching or assignment terms and contract
formations on electronic platforms approved by the Administrative Agent or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the

 

115

--------------------------------------------------------------------------------


 

New York State Electronic Signatures and Records Act, or any other similar state
laws based on the Uniform Electronic Transactions Act.

 

11.17                 USA PATRIOT ACT.  Each Lender that is subject to the
Patriot Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record certain information
that identifies individuals or business entities which open an “account” with
such financial institution, which information includes the name, address, and
tax identification number of the Borrower and such other identification
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act and
comply with federal law.  An “account” for this purpose may include, without
limitation, a deposit account, cash management service, a transaction or asset
account, a credit account, a loan or other extension of credit, and/or other
financial services product. the Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

 

11.18                 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

116

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

BORROWER:

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

By:

STAG Industrial GP, LLC, a Delaware limited liability company, its General
Partner

 

 

 

 

 

 

 

By:

/s/ Geoffrey G. Jervis

 

Name:

Geoffrey G. Jervis

 

Title:

Authorized Officer

 

 

 

 

 

 

 

PARENT:

 

 

 

STAG INDUSTRIAL, INC.,

 

a Maryland corporation

 

 

 

 

 

By:

/s/ Geoffrey G. Jervis

 

Name:

Geoffrey G. Jervis

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

Signature Page to

STAG 2014 Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as the Administrative Agent, a Lender, an L/C Issuer, and the Swing Line Lender

 

 

 

 

 

By:

/s/ D. Bryan Gregory

 

Name:

D. Bryan Gregory

 

Title:

Director

 

Signature Page to

STAG 2014 Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as the Syndication Agent, a Lender, and an L/C Issuer

 

 

 

 

 

By:

/s/ Andrew Blomstedt

 

Name:

Andrew Blomstedt

 

Title:

Vice President

 

Signature Page to

STAG 2014 Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as a co-Documentation Agent and a Lender

 

 

 

 

 

By:

/s/ Frederick H. Denecke

 

Name:

Frederick H. Denecke

 

Title:

Senior Vice President

 

Signature Page to

STAG 2014 Credit Agreement

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

as a co-Documentation Agent and a Lender

 

 

 

 

 

By:

/s/ Paul E. Burgan

 

Name:

Paul E. Burgan

 

Title:

Vice President

 

Signature Page to

STAG 2014 Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a co-Documentation Agent and a Lender

 

 

 

 

 

By:

/s/ Joshua Freedman

 

Name:

Joshua Freedman

 

Title:

Authorized Signatory

 

Signature Page to
STAG 2014 Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ John C. Rowland

 

Name:

John C. Rowland

 

Title:

Vice President

 

Signature Page to
STAG 2014 Credit Agreement

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ John R. Roach, Jr.

 

Name:

John R. Roach, Jr.

 

Title:

Vice President

 

Signature Page to
STAG 2014 Credit Agreement

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Michael J. Pappas

 

Name:

Michael J. Pappas

 

Title:

Vice President

 

Signature Page to
STAG 2014 Credit Agreement

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ James M. Armstrong

 

Name:

James M. Armstrong

 

Title:

Senior Vice President

 

Signature Page to
STAG 2014 Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable
Percentage

 

Wells Fargo Bank, National Association

 

$

48,000,000

 

16

%

Bank of America, N.A.

 

48,000,000

 

16

%

Capital One, National Association

 

33,000,000

 

11

%

Regions Bank

 

33,000,000

 

11

%

Royal Bank of Canada

 

33,000,000

 

11

%

CitiBank, N.A.

 

30,000,000

 

10

%

PNC Bank, National Association

 

30,000,000

 

10

%

TD Bank, N.A.

 

30,000,000

 

10

%

Raymond James Bank, N.A.

 

15,000,000

 

5

%

Total

 

$

300,000,000.00

 

100

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.03

 

EXISTING L/CS

 

Irrevocable Standby Letter of Credit No. 68100542, dated as of December 20, 2013
and effective as of January 1, 2014, issued by Bank of America, N.A. in the
amount of $250,000 for the account of STAG Industrial, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.01

 

INITIAL UNENCUMBERED PROPERTIES

 

STAG III Albion, LLC

 

1105 Weber Road; 907 Weber Road; 600 South 7th Street;
1514 Progress Drive; 1515, 1545 and 1563 East State Road 8;

 

Albion

 

IN

 

46701

 

 

811 Commerce Drive

 

Kendallville

 

IN

 

46755

STAG IV Alexandria, LLC

 

4750 County Road 13 NE

 

Carlos

 

MN

 

56308

STAG Allentown, LLC

 

7132 Daniels Drive

 

Allentown

 

PA

 

18106

STAG III Appleton, LLC

 

2111 North Sandra Street

 

Appleton

 

WI

 

54911

STAG III Arlington L.P.

 

3311 Pinewood Drive

 

Arlington

 

TX

 

76010

STAG Arlington 2, L.P.

 

401 N. Great Southwest Parkway

 

Arlington

 

TX

 

76011

STAG Atlanta, LLC

 

3755 Atlanta Industrial Parkway

 

Atlanta

 

GA

 

30331

STAG Avon, LLC

 

60 Security Drive

 

Avon

 

CT

 

06001

STAG IV Belfast, LLC

 

21 Schoodic Drive

 

Belfast

 

ME

 

04915

STAG Belvidere I, LLC

 

1701 Industrial Court

 

Belvidere

 

IL

 

61008

STAG Belvidere II, LLC

 

1805 Industrial Court

 

Belvidere

 

IL

 

61008

STAG Belvidere III, LLC

 

725 Landmark Drive

 

Belvidere

 

IL

 

61008

STAG Belvidere IV, LLC

 

888 Landmark Drive

 

Belvidere

 

IL

 

61008

STAG Belvidere V, LLC

 

3915 Morreim Drive and
3925 Morreim Drive

 

Belvidere

 

IL

 

61008

STAG Belvidere VI, LLC

 

725 & 729 Logistics Drive

 

Belvidere

 

IL

 

61008

STAG Belvidere VII, LLC

 

795 Landmark Drive

 

Belvidere

 

IL

 

61008

STAG Belvidere VIII, LLC

 

857 Landmark Drive

 

Belvidere

 

IL

 

61008

STAG III Boardman, LLC

 

365 McClurg Rd. and
8401 Southern Blvd.

 

Boardman

 

OH

 

44512

STAG Buena Vista, LLC

 

3200 Green Forest Avenue

 

Buena Vista

 

VA

 

24416

STAG Buffalo, LLC

 

1236-50 William Street

 

Buffalo

 

NY

 

14206

STAG Calhoun, LLC

 

103 Enterprise Drive

 

Calhoun

 

GA

 

30701

STAG Camarillo 1, LP

 

3001 East Mission Oaks Blvd

 

Camarillo

 

CA

 

93012

STAG Camarillo 2, LP

 

3175 East Mission Oaks Blvd

 

Camarillo

 

CA

 

93012

STAG III Canton, LLC

 

818 Mulberry Street

 

Canton

 

OH

 

44707

STAG Catoosa, LLC

 

5275 North Grand Road

 

Catoosa

 

OK

 

74015

STAG Charlotte 3, LLC

 

6601 North I-85 Service Road

 

Charlotte

 

NC

 

28262

STAG Charlotte 4, LLC

 

5130 Hovis Road

 

Charlotte

 

NC

 

28208

STAG IV Cheektowaga, LLC

 

40-60 Industrial Parkway

 

Cheektowaga

 

NY

 

14227

STAG III Chesterfield, LLC

 

50271, 50371, 50501 and
50900 E. Russell Schmidt

 

Chesterfield

 

MI

 

48051

STAG Chester, LLC

 

2001 Ware Bottom Spring Road

 

Chester

 

VA

 

23836

STAG Chicopee, LLC

 

2189 Westover Road

 

Chicopee

 

MA

 

01022

STAG Chippewa Falls, LLC

 

911 Kurth Road and
1406 Lowater Road

 

Chippewa Falls

 

WI

 

54729

STAG III Cincinnati, LLC

 

1011 Glendale Milford Road

 

Cincinnati

 

OH

 

45215

STAG Columbus, LLC

 

3900-3990 Business Park Drive

 

Columbus

 

OH

 

43204

 

--------------------------------------------------------------------------------


 

STAG Columbia, LLC

 

185 McQueen Street

 

Columbia

 

SC

 

29172

STAG Conyers 1, LLC

 

1975 Sarasota Parkway

 

Conyers

 

GA

 

30013

STAG Dallas, LLC

 

351 Thomas D. Murphy Drive

 

Dallas

 

GA

 

30132

STAG IV Danville, LLC

 

1707 Shorewood Drive and

 

LaGrange

 

GA

 

30240

 

 

1355 Lebanon Road

 

Danville

 

KY

 

40422

STAG III Daytona Beach, LLC

 

530 Fentress Boulevard

 

Daytona Beach

 

FL

 

32114

STAG III Dayton, LLC

 

4646 Needmore Road

 

Dayton

 

OH

 

45424

STAG DeKalb, LLC

 

1085 Peace Road

 

DeKalb

 

IL

 

60115

STAG De Pere, LLC

 

2191 American Boulevard

 

De Pere

 

WI

 

54115

STAG Duncan, LLC

 

110 Hidden Lakes Circle and
112 Hidden Lakes Circle

 

Duncan

 

SC

 

29334

STAG Edgefield, LLC

 

One Tranter Drive

 

Edgefield

 

SC

 

29824

STAG Elizabethtown, LLC

 

11 and 33 Industrial Road

 

Elizabethtown

 

PA

 

17022

STAG III Elkhart, LLC

 

53105 Marina Drive and
23590 County Road 6

 

Elkhart

 

IN

 

46514

STAG El Paso 1, LP

 

1601 Northwestern Drive

 

El Paso

 

TX

 

79912

STAG El Paso 2, LP

 

6500 N. Desert Blvd.

 

El Paso

 

TX

 

79912

STAG El Paso 3, LP

 

1550 Northwestern

 

El Paso

 

TX

 

79912

STAG El Paso 4, LP

 

1701 Northwestern Drive

 

El Paso

 

TX

 

79912

STAG El Paso, LP

 

47 Butterfield Circle

 

El Paso

 

TX

 

79906

STAG East Troy, LLC

 

2761 Buell Drive

 

East Troy

 

WI

 

53120

STAG III Fairfield, LLC

 

6051 North Lee Highway

 

Fairfield

 

VA

 

24435

STAG III Farmington, LLC

 

5786 Collett Road

 

Farmington

 

NY

 

14425

STAG Fort Wayne, LLC

 

3424 Centennial Drive

 

Fort Wayne

 

IN

 

46808

STAG Franklin, LLC

 

2001 Commerce Parkway

 

Franklin

 

IN

 

46131

STAG Garland, LP

 

2901 W. Kingsley Road

 

Garland

 

TX

 

75041

STAG Germantown, LLC

 

11900 N. River Lane

 

Germantown

 

WI

 

53022

STAG Golden, LLC

 

16200 Table Mountain Parkway

 

Golden

 

CO

 

80403

STAG Gurnee 2, LLC

 

3818 Grandville Avenue

 

Gurnee

 

IL

 

60031

STAG Gurnee, LLC

 

3800 Swanson Court

 

Gurnee

 

IL

 

60031

STAG Hampstead, LLC

 

630 Hanover Pike

 

Hampstead

 

MD

 

21074

STAG Harrisonburg, LLC

 

4500 Early Road

 

Harrisonburg

 

VA

 

22801

STAG Harvard, LLC

 

875 West Diggins Street

 

Harvard

 

IL

 

60033

STAG Hebron, LLC

 

2151 Southpark Drive

 

Hebron

 

KY

 

41018

STAG III Holland 2, LLC

 

900 Brooks Avenue

 

Holland

 

MI

 

49423

STAG III Holland, LLC

 

414 East 40th Street

 

Holland

 

MI

 

49423

STAG Houston 2, L.P.

 

4949 Windfern Road

 

Houston

 

TX

 

77041

STAG Houston 3, LP

 

12614 Hempstead Highway

 

Houston

 

TX

 

77092

STAG Huntersville, LLC

 

13201 Reese Boulevard

 

Huntersville

 

NC

 

28078

STAG Idaho Falls, LLC

 

3900 South American Way

 

Idaho Falls

 

ID

 

83402

STAG III Jackson LLC

 

1102 Chastain Drive and
4795 I-55 North

 

Jackson

 

MS

 

39206

STAG Jackson, LLC

 

1094 Flex Drive

 

Jackson

 

TN

 

38301

 

--------------------------------------------------------------------------------


 

STAG Janesville, LLC

 

2929 Venture Drive

 

Janesville

 

WI

 

53546

STAG Jefferson City, LLC

 

1400 Flat Gap Road

 

Jefferson City

 

TN

 

37760

STAG III Jefferson, LLC

 

165 American Way

 

Jefferson

 

NC

 

28640

STAG Kansas City 2, LLC

 

1508 North Chouteau Trafficway

 

Kansas City

 

MO

 

64120

STAG Kentwood, LLC

 

4070 East Paris Avenue

 

Kentwood

 

MI

 

49512

STAG Lansing 2, LLC

 

2780 Sanders Road

 

Lansing

 

MI

 

48917

STAG Lansing 4, LLC

 

2051 South Canal Road

 

Lansing

 

MI

 

48917

STAG Lenexa, LLC

 

14000 Marshall Drive

 

Lenexa

 

KS

 

66215

STAG III Lewiston, LLC

 

19 Mollison Way

 

Lewiston

 

ME

 

04240

STAG IV Lexington, LLC

 

200 Woodside Drive

 

Lexington

 

NC

 

27292

STAG Londonderry, LLC

 

29 Jack’s Bridge Road/Clark Rd

 

Londonderry

 

NH

 

03053

STAG Longmont, LLC

 

6303 Dry Creek Parkway

 

Longmont

 

CO

 

80503

STAG III Malden, LLC

 

219 and 243 Medford Street

 

Malden

 

MA

 

02148

STAG Marion 2, LLC

 

6301 North Gateway Drive

 

Marion

 

IA

 

52302

STAG Marshall, LLC

 

1511 George Brown Drive

 

Marshall

 

MI

 

49068

STAG Mascot, LLC

 

2122 Holston Bend Drive

 

Mascot

 

TN

 

37806

STAG III Mason, LLC

 

800 Pennsylvania Ave

 

Salem

 

OH

 

44460

STAG Mason 3, LLC

 

7258 Innovation Way

 

Mason

 

OH

 

45040

STAG III Mayville, LLC

 

605 Fourth Street

 

Mayville

 

WI

 

53050

STAG Mebane 1, LLC

 

7412 Oakwood Street

 

Mebane

 

NC

 

27302

STAG Mebane 2, LLC

 

7600 Oakwood Street

 

Mebane

 

NC

 

27302

STAG Mebane 3, LLC

 

7110 E. Washington Street

 

Mebane

 

NC

 

27302

STAG Mechanicsburg 1, LLC

 

6350 Brackbill Blvd.

 

Mechanicsburg

 

PA

 

17050

STAG Mechanicsburg 2, LLC

 

6 Doughten Road

 

New Kingston

 

PA

 

17072

STAG Mechanicsburg 3, LLC

 

245 Salem Church Road

 

Mechanicsburg

 

PA

 

17050

STAG III Milwaukee 2, LLC

 

8900 N. 55th Street

 

Milwaukee

 

WI

 

53223

STAG III Milwaukee, LLC

 

200 West Capitol Drive

 

Milwaukee

 

WI

 

53212

STAG Mishawaka, LLC

 

400 South Byrkit Avenue

 

Mishawaka

 

IN

 

46544

STAG Montgomery, LLC

 

2001 Baseline Road

 

Montgomery

 

IL

 

60538

STAG Mountain Home, LLC

 

199 N. Egerton Road

 

Mountain Home

 

NC

 

28792

STAG Mt. Prospect, LLC

 

699 N. Wheeling Road

 

Mt. Prospect

 

IL

 

60056

STAG Murfreesboro, LLC

 

540 New Salem Road

 

Murfreesboro

 

TN

 

37129

STAG Nashua, LLC

 

80 Northwest Boulevard

 

Nashua

 

NH

 

03063

STAG Nashville, LLC

 

3258 Ezell Pike

 

Nashville

 

TN

 

37211

STAG III Newark, LLC

 

111 Pencader Drive and
113 Pencader Drive

 

Newark

 

DE

 

19702

STAG New Berlin 2, LLC

 

5150 S. Towne Drive

 

New Berlin

 

WI

 

53151

STAG New Berlin, LLC

 

5600 S. Moorland Road

 

New Berlin

 

WI

 

53151

STAG New Hope, LLC

 

5520 North Highway 169

 

New Hope

 

MN

 

55428

STAG GI New Jersey, LLC

 

190 Strykers Road and

 

Lopatcong

 

NJ

 

08865

 

 

251 Circle Drive North

 

Piscataway

 

NJ

 

08854

STAG IV Newton, LLC

 

1500 Prodelin Drive

 

Newton

 

NC

 

28658

STAG North Jackson 2, LLC

 

500 South Bailey Road

 

North Jackson

 

OH

 

44451

 

--------------------------------------------------------------------------------


 

STAG Ocala, LLC

 

650 Southwest 27th Avenue

 

Ocala

 

FL

 

32861

STAG Orangeburg, LLC

 

2500 St. Matthews Road

 

Orangeburg

 

SC

 

29118

STAG Orlando 2, LLC

 

1854 Central Florida Parkway

 

Orlando

 

FL

 

32837

STAG Orlando, LLC

 

7050 Overland Road

 

Orlando

 

FL

 

32810

STAG III Pensacola, LLC

 

1301 North Palofax Street and
3100 West Fairfield Drive

 

Pensacola

 

FL

 

32501

STAG Pineville, LLC

 

10519 Industrial Drive

 

Pineville

 

NC

 

28134

STAG IV Pittsburgh 2, LLC

 

405 Keystone Drive

 

Warrendale

 

PA

 

15086

STAG III Pocatello, LLC

 

805 North Main Street

 

Pocatello

 

ID

 

83204

STAG Portage, LLC

 

725 George Nelson Drive

 

Portage

 

IN

 

46368

STAG Portland 2, LLC

 

3150 Barry Drive

 

Portland

 

TN

 

37148

STAG III Rapid City, LLC

 

1400 Turbine Drive

 

Rapid City

 

SD

 

57703

STAG Reading, LLC

 

171-173 Tuckerton Road

 

Muhlenberg Township

 

PA

 

19605

STAG Reno, LLC

 

9025 Moya Blvd.

 

Reno

 

NV

 

89506

STAG Rogers 2, LLC

 

1101 Easy Street

 

Rogers

 

AR

 

72756

STAG III Round Rock L.P.

 

2550 N. Mays Street

 

Round Rock

 

TX

 

78664

STAG IV Rural Hall, LLC

 

300 Forum Parkway

 

Rural Hall

 

NC

 

28687

STAG Sauk Village, LLC

 

21399 Torrence Avenue

 

Sauk Village

 

IL

 

60411

STAG Savage, LLC

 

14399 Huntington Avenue

 

Savage

 

MN

 

55378

STAG Savannah, LLC

 

1086 Oracal Parkway

 

Savannah

 

GA

 

31308

STAG III Sergeant Bluff, LLC

 

102 Sergeant Square Drive

 

Sergeant Bluff

 

IA

 

51054

STAG IV Seville, LLC

 

5160 & 5180 Greenwich Road

 

Seville

 

OH

 

44273

STAG Shannon, LLC

 

212 Burlington Drive

 

Shannon

 

GA

 

30172

STAG South Holland, LLC

 

16750 South Vincennes Road

 

South Holland

 

IL

 

60473

STAG Simpsonville, LLC

 

101 Harrison Bridge Road and
103 Harrison Bridge Road

 

Simpsonville

 

SC

 

29681

STAG Smithfield, LLC

 

3250 US Highway 70 West

 

Smithfield

 

NC

 

27577

STAG Smyrna, LLC

 

3500 Highlands Parkway

 

Smyrna

 

GA

 

30082

STAG South Bend, LLC

 

3310 William Richardson Court

 

South Bend

 

IN

 

46628

STAG Southfield 2, LLC

 

23300 Northwestern Highway

 

Southfield

 

MI

 

48075

STAG III Sparks, LLC

 

15 Loveton Circle

 

Sparks

 

MD

 

21152

STAG Spartanburg, LLC

 

150-160 National Avenue

 

Spartanburg

 

SC

 

29303

STAG Springfield, LLC

 

1000 Titus Road

 

Springfield

 

OH

 

45502

STAG Statham, LLC

 

1965 Statham Drive

 

Statham

 

GA

 

30666

STAG III St. Louis, LLC

 

8950 & 8970 Pershall Road

 

Hazlewood

 

MO

 

63042

STAG Strongsville, LLC

 

12930 Darice Parkway

 

Strongsville

 

OH

 

44149

STAG IV Sun Prairie, LLC

 

1615 Commerce Drive

 

Sun Prairie

 

WI

 

53590

STAG Toledo, LLC

 

1800 Jason Street

 

Toledo

 

OH

 

43611

STAG III Twinsburg, LLC

 

7990 Bavaria Road

 

Twinsburg

 

OH

 

44087

STAG IV Waco, L.P.

 

101 Apron Road

 

Waco

 

TX

 

76705

STAG West Chester, LLC

 

4700 Muhlhauser Road

 

Hamilton

 

OH

 

45011

STAG Williamsport, LLC

 

3300 Wahoo Drive

 

Williamsport

 

PA

 

17701

STAG Winston-Salem, LLC

 

2655 Annapolis Drive

 

Winston-Salem

 

NC

 

27103

 

--------------------------------------------------------------------------------


 

STAG Woodstock, LLC

 

1005 Courtaulds Drive

 

Woodstock

 

IL

 

60098

STAG III Youngstown LLC

 

300 Spencer Mattingly Lane

 

Bardstown

 

KY

 

40004

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.06

 

LITIGATION

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.09

 

ENVIRONMENTAL MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.13

 

SUBSIDIARIES, OTHER EQUITY INTERESTS AND SUBSIDIARY GUARANTORS

 

Part (a).                                                  All Subsidiaries of
the Parent and the Borrower.

 

Parent:

 

Direct Subsidiaries (percentages reflect the Parent ownership interest):

 

STAG Industrial GP, LLC (100%)

Borrower (96.36 % of the limited partnership interests as of 12/18/14)

 

Indirect Subsidiaries:

 

All held through Borrower

 

Borrower:

 

Direct Subsidiaries (100% ownership by the Borrower unless noted otherwise):

 

STAG Industrial Management, LLC (99% - remaining 1% owned by STAG TRS, LLC)(1)

STAG Industrial Holdings, LLC

STAG Industrial Holdings II, LLC

STAG Investments Holdings III, LLC

STAG Investments Holdings IV, LLC

STAG GI Investments Holdings, LLC

STAG Industrial TRS, LLC

 

Indirect Subsidiaries:

 

STAG III Albion, LLC

STAG III Appleton, LLC

STAG III Arlington, L.P.

STAG III Boardman, LLC

STAG III Canton, LLC

STAG III Chesterfield, LLC

STAG III Cincinnati, LLC

STAG III Dayton, LLC

STAG III Daytona Beach, LLC

STAG III Elkhart, LLC

STAG III Fairfield, LLC

STAG III Farmington, LLC

STAG III Holland 2, LLC

STAG III Holland, LLC

STAG III Jackson, LLC

STAG III Jefferson, LLC

STAG III Lewiston, LLC

STAG III Malden, LLC

 

--------------------------------------------------------------------------------

(1)                               Should not be a guarantor as it is the
employer.

 

--------------------------------------------------------------------------------


 

STAG III Maryland Borrower, LLC

STAG III Mason, LLC

STAG III Mayville, LLC

STAG III Milwaukee 2, LLC

STAG III Milwaukee, LLC

STAG III Newark, LLC

STAG III Pensacola, LLC

STAG III Pocatello, LLC

STAG III Rapid City, LLC

STAG III Round Rock, L.P.

STAG III Sergeant Bluff, LLC

STAG III Sparks, LLC

STAG III St. Louis, LLC

STAG III Tavares, LLC

STAG III Twinsburg, LLC

STAG III Youngstown, LLC

STAG IV Alexandria, LLC

STAG IV Belfast, LLC

STAG IV Cheektowaga, LLC

STAG IV Danville, LLC

STAG IV Lexington, LLC

STAG IV Newton, LLC

STAG IV Pittsburgh 2, LLC

STAG IV Rural Hall, LLC

STAG IV Seville, LLC

STAG IV Sun Prairie, LLC

STAG IV Waco, L.P.

STAG Arlington 2, L.P.

STAG Atlanta, LLC

STAG Avon, LLC

STAG Buffalo, LLC

STAG Chippewa Falls, LLC

STAG Conyers, LLC

STAG East Windsor, LLC

STAG Edgefield, LLC

STAG Franklin, LLC

STAG Fort Worth, LP

STAG Gahanna, LLC

STAG Georgetown, LLC

STAG Gresham, LLC

STAG Hazelwood, LLC

STAG Huntersville, LLC

STIR Investments GP III, LLC

STIR Investments GP IV, LLC

STAG Lansing 2, LLC

STAG Louisville, LLC

STAG North Jackson, LLC

STAG Norton, LLC

STAG Orlando, LLC

STAG Pineville, LLC

STAG Portland, LLC

 

--------------------------------------------------------------------------------


 

STAG Portland 2, LLC

STAG Reading, LLC

STAG Rogers 2, LLC

STAG Smithfield, LLC

STAG Simpsonville, LLC

STAG South Bend, LLC

STAG Spartanburg, LLC

STAG TX GP 2, LLC

STIR Lansing, LLC

STAG GI Charlotte 2, LLC

STAG GI Charlotte, LLC

STAG GI Cleveland, LLC

STAG GI Goshen, LLC

STAG GI Madison, LLC

STAG GI Mooresville, LLC

STAG GI O’Fallon, LLC

STAG GI Rogers, LLC

STAG GI Salem, LLC

STAG GI Streetsboro, LLC

STAG GI Vonore, LLC

STAG GI Walker, LLC

STAG TX GP, LLC

STAG Mebane 1, LLC

STAG Mebane 2, LLC

STAG Dallas, LLC

STAG Buena Vista, LLC

STAG Chicopee, LLC

STAG De Pere, LLC

STAG Duncan, LLC

STAG Gurnee, LLC

STAG Harrisonburg, LLC

STAG Kansas City 2, LLC

STAG Montgomery, LLC

STAG GI New Jersey, LLC

STAG Smyrna, LLC

STAG Statham, LLC

STAG Toledo, LLC

STAG Woodstock, LLC

STAG Orangeburg, LLC

STAG Columbia, LLC

STAG Dekalb, LLC

STAG Golden, LLC

STAG Houston 2, L.P.

STAG Idaho Falls, LLC

STAG Londonderry, LLC

STAG Marion 2, LLC

STAG Mishawaka, LLC

STAG Ocala, LLC

STAG Southfield, LLC

STAG Southfield 2, LLC

STAG Mt. Prospect, LLC

 

--------------------------------------------------------------------------------


 

STAG Williamsport, LLC

STAG Belvidere I, LLC

STAG Belvidere II, LLC

STAG Belvidere III, LLC

STAG Belvidere IV, LLC

STAG Belvidere V, LLC

STAG Belvidere VI, LLC

STAG Belvidere VII, LLC

STAG Belvidere VIII, LLC

STAG Belvidere IX, LLC

STAG Kentwood, LLC

STAG Marshall, LLC

STAG Nashville, LLC

STAG Catoosa, LLC

STAG New Berlin, LLC

STAG Hampstead, LLC

STAG New Hope, LLC

STAG Springfield, LLC

STAG Orlando 2, LLC

STAG North Jackson 2, LLC

STAG Mebane 3, LLC

STAG Shannon, LLC

STAG Lansing 4, LLC

STAG South Holland, LLC

STAG Sauk Village, LLC

STAG Harvard, LLC

STAG Mascot, LLC

STAG Janesville, LLC

STAG Allentown, LLC

STAG Nashua, LLC

STAG Strongsville, LLC

STAG Jackson, LLC

STAG Gloversville 1, LLC

STAG Gloversville 2, LLC

STAG Gloversville 3, LLC

STAG Gloversville 4, LLC

STAG Johnstown 1, LLC

STAG Johnstown 2, LLC

STAG Johnstown 3, LLC

STAG Johnstown 4, LLC

STAG Ware Shoals, LLC

STAG Greenwood 1, LLC

STAG Greenwood 2, LLC

STAG Holland 3, LLC

STAG Independence, LLC

STAG Kansas City, LLC

STAG Lafayette 1, LLC

STAG Lafayette 2, LLC

STAG Lafayette 3, LLC

STAG Lansing 3, LLC

STAG Marion, LLC

 

--------------------------------------------------------------------------------


 

STAG Novi, LLC

STAG O’Hara, LLC

STAG Parsons, LLC

STAG Phenix City, LLC

STAG Sterling Heights, LLC

STAG Wichita 1, LLC

STAG Wichita 2, LLC

STAG Wichita 3, LLC

STAG Wichita 4, LLC

STAG Columbus, LLC

STAG Savannah, LLC

STAG West Chester, LLC

STAG Calhoun, LLC

STAG Hebron, LLC

STIR Investments GP, LLC

STAG Portage, LLC

STAG Houston 3, LP

STAG Garland, LP

STAG El Paso, LP

STAG East Troy, LLC

STAG New Berlin 2, LLC

STAG Jefferson City, LLC

STAG Savage, LLC

STAG Charlotte 3, LLC

STAG Charlotte 4, LLC

STAG Mountain Home, LLC

STAG El Paso 1, LP

STAG El Paso 2, LP

STAG El Paso 3, LP

STAG El Paso 4, LP

STAG Chester, LLC

STAG Mechanicsburg 1, LLC

STAG Mechanicsburg 2, LLC

STAG Mechanicsburg 3, LLC

STAG Mason 3, LLC

STAG Longmont, LLC

STAG Lenexa, LLC

STAG Reno, LLC

STAG Yorkville, LLC

STAG Fort Wayne, LLC

STAG Murfreesboro, LLC

STAG Gurnee 2, LLC

STAG Germantown, LLC

STAG Elizabethtown, LLC

STAG Camarillo 1, LP

STAG Camarillo 2, LP

STAG CA GP, LLC

STAG Conyers 1, LLC

STAG Winston-Salem, LLC

 

--------------------------------------------------------------------------------


 

Part (b).                                                  Other Equity
Investments of the Parent and the Borrower.

 

None.

 

Part (c).                                                   Subsidiary
Guarantors.

 

Direct Subsidiaries of the Parent and the Borrower:

 

STAG Industrial Holdings, LLC

 

100% owned by Borrower

STAG Investments Holdings III, LLC

 

100% owned by Borrower

STAG Investments Holdings IV, LLC

 

100% owned by Borrower

STAG GI Investments Holdings, LLC

 

100% owned by Borrower

 

Indirect Subsidiaries:

 

(i)             100% owned by STAG Investments Holdings III, LLC unless noted:

 

STAG III Albion, LLC

STAG III Appleton, LLC

STAG III Arlington, L.P.  (99.5%) (STIR Investments GP III, LLC - 0.5%
ownership)

 

STAG III Boardman, LLC

STAG III Canton, LLC

STAG III Chesterfield, LLC

STAG III Cincinnati, LLC

STAG III Dayton, LLC

STAG III Daytona Beach, LLC

STAG III Elkhart, LLC

STAG III Fairfield, LLC

STAG III Farmington, LLC

STAG III Holland 2, LLC

STAG III Holland, LLC

STAG III Jackson, LLC

STAG III Jefferson, LLC

STAG III Lewiston, LLC

STAG III Malden, LLC

STAG III Mason, LLC

STAG III Mayville, LLC

STAG III Milwaukee 2, LLC

STAG III Milwaukee, LLC

STAG III Newark, LLC

STAG III Pensacola, LLC

STAG III Pocatello, LLC

STAG III Rapid City, LLC

STAG III Round Rock, L.P. (99.5%) (STIR Investments GP III, LLC - 0.5%
ownership)

 

STIR Investments GP III, LLC

STAG III Sergeant Bluff, LLC

STAG III Sparks, LLC

STAG III Maryland Borrower, LLC

STAG III St. Louis, LLC

 

--------------------------------------------------------------------------------


 

STAG III Twinsburg, LLC

STAG III Youngstown, LLC

 

(ii)          100% owned by STAG Investments Holdings IV, LLC unless noted:

 

STAG IV Alexandria, LLC

STAG IV Belfast, LLC

STAG IV Cheektowaga, LLC

STAG IV Danville, LLC

STAG IV Lexington, LLC

STAG IV Newton, LLC

STAG IV Pittsburgh 2, LLC

STAG IV Rural Hall, LLC

STAG IV Seville, LLC

STAG IV Sun Prairie, LLC

STAG IV Waco, LP   (99.5%) (STIR Investments GP IV, LLC - 0.5% ownership)

 

STIR Investments GP IV, LLC

 

(iii)       100% owned by STAG GI Investments Holdings, LLC:

 

STAG GI New Jersey, LLC

 

(iv)      100% owned by STAG Industrial Holdings, LLC unless noted:

 

STAG Arlington 2, L.P.   (100%)

STAG TX GP 2, LLC

STAG Atlanta, LLC

STAG Avon, LLC

STAG Buffalo, LLC

STAG Chippewa Falls, LLC

STAG Edgefield, LLC

STAG Franklin, LLC

STAG Huntersville, LLC

STAG Lansing 2, LLC

STAG Orlando, LLC

STAG Pineville, LLC

STAG Portland 2, LLC

STAG Reading, LLC

STAG Rogers 2, LLC

STAG Smithfield, LLC

STAG South Bend, LLC

STAG Spartanburg, LLC

STAG Portage, LLC

STAG Jackson, LLC

STAG El Paso, LP (99.5%) (STIR Investments GP, LLC - 0.5% ownership)

 

STIR Investments GP, LLC

STAG Simpsonville, LLC

STAG Dallas, LLC

STAG Mebane 1, LLC

 

--------------------------------------------------------------------------------


 

STAG Mebane 2, LLC

STAG De Pere, LLC

STAG Duncan, LLC

STAG Buena Vista, LLC

STAG Gurnee, LLC

STAG Kansas City 2, LLC

STAG Chicopee, LLC

STAG Montgomery, LLC

STAG Smyrna, LLC

STAG Statham, LLC

STAG Harrisonburg, LLC

STAG Toledo, LLC

STAG Woodstock, LLC

STAG Orangeburg, LLC

STAG Columbia, LLC

STAG Golden, LLC

STAG DeKalb, LLC

STAG Ocala, LLC

STAG Marion 2, LLC

STAG Londonderry, LLC

STAG Mishawaka, LLC

STAG Southfield, LLC

STAG Southfield 2, LLC

STAG Houston 2, L.P.  (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)

 

STAG Idaho Falls, LLC

STAG Mt. Prospect, LLC

STAG Williamsport, LLC

STAG Kentwood, LLC

STAG Marshall, LLC

STAG Belvidere I, LLC

STAG Belvidere II, LLC

STAG Belvidere III, LLC

STAG Belvidere IV, LLC

STAG Belvidere V, LLC

STAG Belvidere VI, LLC

STAG Belvidere VII, LLC

STAG Belvidere VIII, LLC

STAG Belvidere IX, LLC

STAG Nashville, LLC

STAG Catoosa, LLC

STAG New Berlin, LLC

STAG Hampstead, LLC

STAG New Hope, LLC

STAG Springfield, LLC

STAG Orlando 2, LLC

STAG North Jackson 2, LLC

STAG Mebane 3, LLC

STAG Shannon, LLC

STAG Lansing 4, LLC

STAG Harvard, LLC

 

--------------------------------------------------------------------------------


 

STAG Sauk Village, LLC

STAG South Holland, LLC

STAG Mascot, LLC

STAG Janesville, LLC

STAG Allentown, LLC

STAG Nashua, LLC

STAG Strongsville, LLC

STAG Columbus, LLC

STAG Savannah, LLC

STAG Garland, LP (99.5%)  (STAG TX GP 2, LLC - 0.5% ownership)

 

STAG West Chester, LLC

STAG Calhoun, LLC

STAG Hebron, LLC

STAG Houston 3, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)

 

STAG East Troy, LLC

STAG New Berlin 2, LLC

STAG Jefferson City, LLC

STAG Savage, LLC

STAG Charlotte 3, LLC

STAG Charlotte 4, LLC

STAG Mountain Home, LLC

STAG El Paso 1, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)

 

STAG El Paso 2, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)

 

STAG El Paso 3, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)

 

STAG El Paso 4, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)

STAG Chester, LLC

STAG Mechanicsburg 1, LLC

STAG Mechanicsburg 2, LLC

STAG Mechanicsburg 3, LLC

STAG Mason 3, LLC

STAG Longmont, LLC

STAG Lenexa, LLC

STAG Reno, LLC

STAG Fort Wayne, LLC

STAG Murfreesboro, LLC

STAG Gurnee 2, LLC

STAG Germantown, LLC

STAG Elizabethtown, LLC

STAG Camarillo 1, LP (99.5%) (STAG TX CA, LLC - 0.5% ownership)

STAG Camarillo 2, LP (99.5%)  (STAG TX CA, LLC - 0.5% ownership)

 

STAG CA GP, LLC

STAG Conyers 1, LLC

STAG Winston-Salem, LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.18

 

INTELLECTUAL PROPERTY MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.01

 

EXISTING LIENS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.13

 

INDEBTEDNESS

(Attached)

 

--------------------------------------------------------------------------------


 

Existing Indebtedness

 

Loan

 

Balance (in
millions) as of
December 31, 2013

 

Balance (in millions)
as of September 30,
2014

 

Proforma Balance (in
millions) as of
December 18, 2014

 

Interest Rate Type

 

Interest Rate as of
December 18, 2014

 

Maturity
Date

 

Sun Life Assurance Company of Canada (U.S.) (Gahanna) (1)

 

$

3.8

 

$

3.6

 

$

3.6

 

FIXED

 

6.05%

 

06/01/16

 

Webster Bank N.A. (Norton)

 

5.8

 

5.7

 

5.7

 

FIXED

 

4.22%

 

08/04/16

 

Bank of America, N.A. Unsecured Revolving Credit Facility (2)

 

80.5

 

106.0

 

—

 

VARIABLE

 

LIBOR + 1.45%

 

09/10/16

 

Union Fidelity Life Insurance, Co. (Hazelwood) (3)

 

6.5

 

6.3

 

6.2

 

FIXED

 

5.81%

 

04/30/17

 

Webster Bank N.A. (Portland)

 

3.1

 

3.0

 

3.0

 

FIXED

 

3.66%

 

05/29/17

 

Webster Bank N.A. (East Windsor)

 

3.4

 

3.3

 

3.3

 

FIXED

 

3.64%

 

05/31/17

 

Wells Fargo Bank, N.A. (Yorkville - CMBS loan) (4)

 

—

 

—

 

4.2

 

FIXED

 

5.98%

 

08/01/17

 

Bank of America, N.A. Unsecured Term Loan (5 year) (2)

 

150.0

 

150.0

 

—

 

VARIABLE

 

LIBOR + 1.40%

 

09/10/17

 

Connecticut General Life Insurance Company (Tranche 1)

 

58.9

 

58.3

 

58.1

 

FIXED

 

6.50%

 

02/01/18

 

Connecticut General Life Insurance Company (Tranche 2)

 

60.0

 

59.3

 

59.1

 

FIXED

 

5.75%

 

02/01/18

 

Connecticut General Life Insurance Company (Tranche 3)

 

16.9

 

16.7

 

16.7

 

FIXED

 

5.88%

 

02/01/18

 

Wells Fargo Bank, N.A. Unsecured Credit Facility (5)

 

—

 

—

 

208.0

 

VARIABLE

 

LIBOR + 1.35%

 

12/18/19

 

Wells Fargo Bank, N.A. Unsecured Term Loan (7 year - B) (6)

 

—

 

—

 

—

 

VARIABLE

 

LIBOR + 1.70%

 

03/21/21

 

Wells Fargo Bank, N.A. Unsecured Term Loan (7 year - A) (7)

 

100.0

 

150.0

 

150.0

 

VARIABLE

 

LIBOR + 1.65%

 

03/31/22

 

Wells Fargo Bank, N.A. (CMBS loan)

 

67.2

 

66.0

 

65.7

 

FIXED

 

4.31%

 

12/01/22

 

Series A Unsecured Notes (8)

 

—

 

—

 

50.0

 

FIXED

 

4.98%

 

10/01/24

 

Series C Unsecured Notes (9)

 

—

 

—

 

—

 

FIXED

 

4.32%

 

02/20/25

 

Series B Unsecured Notes

 

—

 

50.0

 

50.0

 

FIXED

 

4.98%

 

07/01/26

 

Series D Unsecured Notes (10)

 

—

 

—

 

—

 

FIXED

 

4.42%

 

12/30/26

 

Series E Unsecured Notes (10)

 

—

 

—

 

—

 

FIXED

 

4.42%

 

02/20/27

 

Total

 

$

556.1

 

$

678.2

 

$

683.6

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1) The principal outstanding includes an unamortized fair market value premium
of $0.1 million, $0.1 million and $0.2 million as of December 18, 2014,
September 30, December 31, 2013, respectively.

 

(2) The Bank of America Term Loan is being paid off using proceeds from the new
credit facility with Wells Fargo.

 

(3) The principal outstanding includes an unamortized fair market value premium
of $0.1 million, $0.1 million and $0.1 million as of December 18, 2014,
September 30, December 31, 2013, respectively.

 

(4) On October 22, 2014, a Subsidiary of the Issuer assumed an approximately
$4.2 million loan to Wells Fargo, N.A. maturing August 1, 2017 and bearing a
fixed annual interest rate of 5.98%.

 

(5) The Company will be entering into a $300 million unsecured credit facility
with Wells Fargo which includes an accordion of $300 million and paying off the
balance of the Bank of America credit facility and Bank of America Term Loan.

 

(6) The Company entered into a $150 million unsecured term loan with Wells Fargo
on March 21, 2014, but will not draw these funds until Q1 2015.

 

(7) The existing term loan with Wells Fargo is being amended effective
December 18, 2014 which will extend it’s maturity date and change the interest
rate spread.

 

(8) On October 1, 2014 the Issuer issued $50 million of 4.98% Series A Unsecured
Notes maturing October 1, 2024.

 

(9) Effective December 18, 2014, the Company closed on a $100 million Senior
Unsecured Note which will be funded to the Company in February 20, 2015.

 

(10) Effective December 18, 2014, the Company closed on a $100 million Senior
Unsecured Note which will be funded to the Company in two installments. The
first being December 30, 2014 for $80 million and the second being funded to the
Company on February 20, 2015 in the amount of $20 million.

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.02

 

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

 

PARENT AND BORROWER:

c/o  STAG Industrial, Inc.

One Federal Street, 23rd Floor

Boston, Massachusetts 02110

Attention: Jeffrey M. Sullivan, Esq.

Telephone: 617-936-1343

Telecopier: 617-574-0052

Electronic Mail: jsullivan@stagindustrial.com

Website Address: stagindustrial.com

U.S. Taxpayer Identification Number for the Parent: 27-3099608

U.S. Taxpayer Identification Number for the Borrower: 27-1536464

 

with a copy to:

 

DLA Piper LLP (US)

33 Arch Street, 26th Floor

Boston, MA  02110

Attention: John Sullivan, Esq.

Telephone: 617-406-6000

Telecopier: 617-406-6100

Electronic Mail:   john.sullivan@dlapiper.com

 

ADMINISTRATIVE AGENT:

The Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Wells Fargo Bank, National Association
Loan Service Operations
608 Second Ave., South
Minneapolis, MN 55402
Attention:  Kim Perreault
Telephone:  612-316-3738
Electronic Mail:  kimberly.g.perreault@wellsfargo.com

Wells Fargo
ABA #121000248
Account Name:  Agency CRE Clearing Account
REF:   STAG Industrial Operating Partnership, L.P.
Attn:  Kim Perreault

 

--------------------------------------------------------------------------------


 

SCHEDULE RO

 

Chief Executive Officer/President

 

Benjamin S. Butcher

Chief Financial Officer

 

Geoffrey G. Jervis

Chief Operating Officer

 

Stephen C. Mecke

Chief Accounting Officer

 

William R. Crooker

Controller

 

Jaclyn Paul

Secretary — Effective January 1, 2015

 

Jeffrey M. Sullivan

Assistant Secretary

 

Alan H. Simmons

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:             ,          

 

To:                             Wells Fargo Bank, National Association, as the
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of December [  ],
2014 (as amended, restated, extended, supplemented, or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among STAG Industrial Operating Partnership, L.P., a
Delaware limited partnership (the “Borrower”), STAG Industrial, Inc., a Maryland
corporation, the Lenders from time to time party thereto, and Wells Fargo Bank,
National Association, as the Administrative Agent, the Swing Line Lender and an
L/C Issuer.

 

The undersigned hereby requests (select one):
o                                    A Committed Borrowing of Committed Loans
o                                    A conversion or continuation of Committed
Loans

 

1.                                      On
                                                              (a Business Day).

 

2.                                      In the amount of
$                                        .

 

3.                                      Comprised of
                                                                              .

[Type of Loan requested]

 

4.                                      For LIBOR Loans:  with an Interest
Period of [one (1)][two (2)][three (3)][six (6)] month(s).

 

The Borrowing, if any, requested herein complies with the applicable provisions
of Section 2.01 of the Agreement.

 

 

BORROWER:

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership

 

 

 

By:

STAG Industrial GP, LLC, a Delaware limited liability company, its General
Partner

 

 

 

 

 

 

 

By:

 

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

A - 1

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF SWING LINE LOAN NOTICE

 

Date:             ,              

 

To:                             Wells Fargo Bank, National Association, as the
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of December [  ],
2014 (as amended, restated, extended, supplemented, or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among STAG Industrial Operating Partnership, L.P., a
Delaware limited partnership (the “Borrower”), STAG Industrial, Inc., a Maryland
corporation, the Lenders from time to time party thereto, and Wells Fargo Bank,
National Association, as the Administrative Agent, the Swing Line Lender and an
L/C Issuer.

 

The undersigned hereby requests:

o                                    A Swing Line Borrowing of Swing Line Loans

 

1.                                      On
                                                               (a Business Day).

 

2.                                      In the amount of
$                                            .

 

The Swing Line Borrowing, if any, requested herein complies with the applicable
provisions of Section 2.04 of the Agreement.

 

 

BORROWER:

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership

 

 

 

By:

STAG Industrial GP, LLC, a Delaware limited liability company, its General
Partner

 

 

 

 

 

 

 

By:

 

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

A-1 - 1

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF REVOLVING NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                      or its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Committed Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of December [  ], 2014
(as amended, restated, extended, supplemented, or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among the Borrower, STAG Industrial, Inc., a Maryland
corporation and the sole member of the sole general partner of the Borrower, the
Lenders from time to time party thereto, and Wells Fargo Bank, National
Association, as the Administrative Agent, the Swing Line Lender and an L/C
Issuer.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Committed Loan from the date of such Committed Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranties.  Upon the occurrence and continuation of one or more of the Events
of Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement.  Committed Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Committed Loans
and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

*******

 

B-1 - 1

--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership

 

 

 

By:

STAG Industrial GP, LLC, a Delaware limited liability company, its General
Partner

 

 

 

 

 

 

 

By:

 

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

Signature Page to

Revolving Note

 

B-1 - 2

--------------------------------------------------------------------------------


 

COMMITTED LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-1 - 3

--------------------------------------------------------------------------------


 

EXHIBIT B-3

 

FORM OF SWING LINE NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                      or its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Swing Line Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of December [  ], 2014
(as amended, restated, extended, supplemented, or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among the Borrower, STAG Industrial, Inc., a Maryland
corporation and the sole member of the sole general partner of the Borrower, the
Lenders from time to time party thereto, and Wells Fargo Bank, National
Association, as the Administrative Agent, the Swing Line Lender and an L/C
Issuer.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranties.  Upon the occurrence and continuation of one or more of the Events
of Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement.  Swing Line Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Swing Line Loans
and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

*******

 

B-3 - 1

--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership

 

 

 

By:

STAG Industrial GP, LLC, a Delaware limited liability company, its General
Partner

 

 

 

 

 

 

 

By:

 

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

Signature Page to

Swing Line Note

 

B-3 - 2

--------------------------------------------------------------------------------


 

SWING LINE LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-3 - 3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                ,             

 

To:                             Wells Fargo Bank, National Association, as the
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of December [  ],
2014 (as amended, restated, extended, supplemented, or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among STAG Industrial Operating Partnership, L.P., a
Delaware limited partnership (the “Borrower”), STAG Industrial, Inc., a Maryland
corporation and the sole general partner of the Borrower (the “Parent”), the
Lenders from time to time party thereto, and Wells Fargo Bank, National
Association, as the Administrative Agent, the Swing Line Lender and an L/C
Issuer.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                 of the Parent, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Parent, for itself and as general
partner of the Borrower, and that:

 

[Use the following paragraph 1 for fiscal year-end financial statements]

 

1.                                      The Parent has delivered the year-end
audited financial statements required by Section 7.01(a) of the Agreement for
the fiscal year of the Parent ended as of the above date, together with the
report and opinion of an independent certified public accountant required by
such section.

 

[Use the following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      The Parent has delivered the unaudited
financial statements required by Section 7.01(b) of the Agreement for the fiscal
quarter of the Parent ended as of the above date.  Such financial statements
fairly present the financial condition, results of operations and cash flows of
the Companies in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of the Companies during the accounting period covered
by such financial statements.

 

3.                                      A review of the activities of the
Companies during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Companies performed and observed all of their Obligations under the Loan
Documents, and

 

[select one:]

 

[during such fiscal period each Company has performed and observed each covenant
and condition of the Loan Documents applicable to it, and no Default has
occurred and is continuing.]

 

C - 1

--------------------------------------------------------------------------------


 

—or—

 

[during such fiscal period the following covenants or conditions have not been
performed or observed and the following is a list of each such Default and its
nature and status:]

 

4.                                      The representations and warranties of
the Parent and the Borrower contained in Article VI of the Agreement, and any
representations and warranties of any Loan Party that are contained in any
document furnished at any time under or in connection with the Loan Documents,
are true and correct on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Compliance Certificate, the representations and warranties
contained in Section 6.05(b) shall be deemed to refer to the most-recent
statements furnished pursuant to Section 7.01(b) of the Agreement, in each case,
including the statements delivered in connection with this Compliance
Certificate.

 

5.                                      The financial covenant analyses and
information set forth on Schedules 1 and 2 attached hereto are true and accurate
on and as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                           , 20      .

 

 

BORROWER:

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership

 

 

 

By:

STAG Industrial GP, LLC, a Delaware limited liability company, its General
Partner

 

 

 

 

 

 

 

By:

 

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

 

 

 

 

 

 

PARENT:

 

 

 

 

STAG INDUSTRIAL, INC.,

 

a Maryland corporation

 

 

 

 

 

 

 

By:

 

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

C - 2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                    (“Statement Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

I.

Section 8.14(a) — Maximum Consolidated Leverage Ratio.

 

 

 

 

 

 

 

 

 

A.

Consolidated Total Debt as of the Statement Date:

 

$

 

 

 

B.

Total Asset Value as of the Statement Date (See Schedule 2):

 

$

 

 

 

C.

Consolidated Leverage Ratio (Line I.A divided by Line I.B):

 

%

 

 

 

Maximum permitted:

 

60%

 

 

 

 

 

 

 

II.

Section 8.14(b) — Maximum Secured Leverage Ratio.

 

 

 

 

 

 

 

 

 

 

A.

Secured Indebtedness as of the Statement Date:

 

$

 

 

 

B.

Total Asset Value as of the Statement Date (See Schedule 2):

 

$

 

 

 

C.

Secured Leverage Ratio (Line II.A divided by Line II.B):

 

%

 

 

 

Maximum permitted:

 

40%

 

 

 

 

 

 

 

III.

Section 8.14(c) — Maximum Unencumbered Leverage Ratio.

 

 

 

 

 

 

 

 

 

 

A.

Unsecured Indebtedness as of the Statement Date:

 

$

 

 

 

B.

Unencumbered Asset Value as of the Statement Date (See Schedule 2):

 

$

 

 

 

C.

Unencumbered Leverage Ratio (Line III.A divided by Line III.B):

 

%

 

 

 

Maximum permitted:

 

60%

 

 

 

 

 

 

 

IV.

Section 8.14(d) — Maximum Secured Recourse Debt.

 

 

 

 

 

 

 

 

 

A.

Secured Indebtedness which is Recourse Indebtedness with respect to the
Borrower, as of the Statement Date:

 

$

 

 

 

B.

Total Asset Value as of the Statement Date (See Schedule 2):

 

$

 

 

 

C.

Secured Recourse Debt Ratio (Line IV.A divided by Line IV.B):

 

%

 

 

 

Maximum permitted:

 

7.5%

 

 

 

 

 

 

 

V.

Section 8.14(e) — Minimum Fixed Charge Ratio.

 

 

 

 

 

 

 

 

 

A.

Consolidated EBITDA for the four (4) fiscal quarters ending on the Statement
Date (the “Subject Period”) (See Schedule 2):

 

$

 

 

 

B.

Consolidated Fixed Charges for the Subject Period (See Schedule 2):

 

$

 

 

 

C - 3

--------------------------------------------------------------------------------


 

 

C.

Fixed Charge Ratio (Line V.A. divided by Line V.B):

 

to 1

 

 

 

Minimum required:

 

1.5 to 1.0

 

 

 

 

 

 

 

VI.

Section 8.14(f) — Minimum Unsecured Interest Coverage Ratio.

 

 

 

 

 

 

 

 

 

A.

Unencumbered Adjusted NOI (See Schedule 2):

 

$

 

 

 

B.

Unsecured Interest Expense (See Schedule 2):

 

$

 

 

 

C.

Unsecured Interest Coverage Ratio (Line VI.A divided by Line VI.B):

 

$

 

 

 

 

Minimum required:

 

1.75 to 1.00

 

 

 

 

 

 

 

VII.

Section 8.14(g) — Minimum Tangible Net Worth.

 

 

 

 

 

 

 

 

 

A.

$996,305,000 multiplied by 85%:

 

$

 

 

 

B.

Net proceeds of Equity Issuances by the Companies from the Closing Date to the
Statement Date (other than proceeds received within ninety (90) days after the
redemption, retirement or repurchase of ownership or equity interests in the
Borrower or the Parent, up to the amount paid by the Borrower or the Parent in
connection with such redemption, retirement or repurchase, where, for the
avoidance of doubt, the net effect is that neither the Borrower nor the Parent
shall have increased its Net Worth as a result of any such proceeds) multiplied
by 75%:

 

$

 

 

 

C.

Minimum Tangible Net Worth (Line VII.A plus Line VII.B):

 

$

 

 

 

D

Tangible Net Worth as of the Statement Date:

 

$

 

 

 

E.

[Excess][Deficiency] for covenant compliance (Line VII.D minus Line VII.C):

 

$

 

 

 

C - 4

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                      (“Statement
Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

CALCULATION OF TOTAL ASSET VALUE, UNENCUMBERED ASSET VALUE, CONSOLIDATED EBITDA,
CONSOLIDATED FIXED CHARGES, UNENCUMBERED ADJUSTED NOI, UNSECURED INTEREST
EXPENSE, ETC.

(all in accordance with the definition for such term
as set forth in the Agreement)

 

[Provide Various Calculations]

 

C - 5

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the Commitment described below (including the Letters of Credit included
in such Commitment) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as [the][an]
“Assigned Interest”).  Each such sale and assignment is without recourse to
[the][any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the][any] Assignor.

 

1.                                      Assignor[s]:

 

 

2.                                      Assignee[s]:

 

 

--------------------------------------------------------------------------------

(1)                                 For bracketed language here and elsewhere in
this form relating to the Assignor(s), if the assignment is from a single
Assignor, choose the first bracketed language.  If the assignment is from
multiple Assignors, choose the second bracketed language.

(2)                                 For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language.  If the assignment is to multiple
Assignees, choose the second bracketed language.

(3)                                 Select as appropriate.

(4)                                 Include bracketed language if there are
either multiple Assignors or multiple Assignees.

 

D-1 - 1

--------------------------------------------------------------------------------


 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                     
Borrower:                                          STAG Industrial Operating
Partnership, L.P., a Delaware limited partnership

 

4.                                      Administrative Agent: Wells Fargo Bank,
National Association, as the administrative agent under the Credit Agreement

 

5.                                      Credit
Agreement:                                             Credit Agreement, dated
as of December [  ], 2014 (as amended, restated, extended, supplemented, or
otherwise modified in writing from time to time, the “Credit Agreement”), among
the Borrower, STAG Industrial, Inc., Maryland corporation (the “Parent”), the
Lenders from time to time party thereto, and Wells Fargo Bank, National
Association, as the Administrative Agent, the Swing Line Lender and an L/C
Issuer

 

6.                                      Assigned Interest[s]:

 

Assignor[s](5)

 

Assignee[s](6)

 

Aggregate
Amount of
Commitment/
Loans
for all
Lenders(7)

 

Amount of
Commitment
/ Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(8)

 

CUSIP
Number

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                                  Trade Date:                              
                          ](9)

 

Effective Date:                   , 20       [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(5)                                 List each Assignor, as appropriate.

(6)                                 List each Assignee, as appropriate.

(7)                                 Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

(8)                                 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

(9)                                 To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.

 

D-1 - 2

--------------------------------------------------------------------------------


 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

D-1 - 3

--------------------------------------------------------------------------------


 

[Consented to and](10) Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as the Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as an L/C Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BANK OF AMERICA, NATIONAL ASSOCIATION,

 

as an L/C Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(10)                          To be added only if the consent of the
Administrative Agent and the L/C Issuers, as applicable, is required by the
terms of the Credit Agreement.

 

D-1 - 4

--------------------------------------------------------------------------------


 

[Consented to:](11)

 

 

 

BORROWER:

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

By:

STAG Industrial GP, LLC, a Delaware limited liability company, its General
Partner

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

Authorized Officer

 

 

--------------------------------------------------------------------------------

(11)                          To be added only if the consent of Borrower and/or
other parties (e.g., an L/C Issuer) is required by the terms of the Credit
Agreement.

 

D-1 - 5

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][[the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.                            Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 11.06(b)(iii) and (v) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 11.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most-recent financial statements delivered
pursuant to Sections 7.01(a) and (b) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.

 

D-1 - 6

--------------------------------------------------------------------------------


 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

D-1 - 7

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

(see attached)

 

D-2 - 1

--------------------------------------------------------------------------------


 

Administrative Details Questionnaire

 

Borrower: STAG Industrial Operating Partnership, L.P., a Delaware limited
partnership

 

Agent Address:

Wells Fargo Bank, National Association

 

Return form to:

 

Loan Service Operations

 

Telephone:

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

E-mail:

 

 

 

 

 

Attn:

 

Email Cc:

 

 

 

 

 

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

 

Legal Name of Lender to appear in Documentation:

 

Signature Block Information:

 

 

o  Signing Credit Agreement:

o  Yes

o  No

o  Coming in via Assignment:

o  Yes

o  No

 

Type of Lender:                                                

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge
Fund, Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund,
Special Purpose Vehicle or Other, please specify)

 

Taxpayer ID Number:

 

 

Foreign Entity:

Yes  o

No  o

 

Country of Origin

 

(If yes, please complete and return appropriate FOREIGN  IRS Form [usually
Form W-8BEN or W-ECI])

 

D-2 - 2

--------------------------------------------------------------------------------


 

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.

 

Primary Credit Contact

 

Secondary Credit Contact

Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

E-Mail Address:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

E-Mail Address:

 

 

 

 

Primary Operations Contact

 

Secondary Operations Contact

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

E-Mail Address:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

E-Mail Address:

 

 

 

 

D-2 - 3

--------------------------------------------------------------------------------


 

 

Primary L/C Contact

 

Secondary L/C Contact

Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

E-Mail Address:

 

 

 

Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

E-Mail Address:

 

 

 

 

 

PLEASE COMPLETE FOR ANY ELECTRONIC DISTRIBUTION CONTACTS (In addition to
contacts listed above).

 

Name:

 

Working Title:

 

Address:

 

 

 

 

 

Telephone:

 

E-Mail Address:

 

Access Level
Operational or Credit:

 

 

D-2 - 4

--------------------------------------------------------------------------------


 

Lender’s Domestic Wire Instructions

Bank Name:

City and State:

ABA/Routing No.:

Account Name:

Account No.:

FFC Account Name:

FFC Account No.:

Attention:

Reference:

 

Lender’s Foreign Wire Instructions (please include wiring instructions for EACH
currency as applicable)

Bank Name:

ABA/Routing No.:

Account Name:

Account No.:

FFC Account Name:

FFC Account No.:

Attention:

Reference:

SWIFT:

Country of Origin:

 

                                     , hereby authorizes Wells Fargo Bank to
rely on the payment instructions contained in this Administrative Details Form.

 

By:

 

 

 

 

 

Its:

 

 

 

D-2 - 5

--------------------------------------------------------------------------------


 

Agent’s Wire Instructions

Bank Name:

Wells Fargo Bank

City and State:

Minneapolis, MN

ABA/Routing No.:

121000248

Account Name:

Agency CRE Clearing Account

Account No.:

02057751628807

FFC Account Name:

 

FFC Account No.:

 

Attention:

DA — See page 1 for Loan Service Operations Contact

Reference:

BORROWER NAME

 

D-2 - 6

--------------------------------------------------------------------------------


 

TAX REPORTING INFORMATION (PLEASE REVIEW THE INFORMATION BELOW AND SUBMIT THE
APPROPRIATE IRS TAX FORM ALONG WITH THIS COMPLETED ADMINISTRATIVE DETAILS
QUESTIONNAIRE).

 

Tax Documents

 

U.S. DOMESTIC INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

 

o            Attach Form W-9 for current Tax Year

o            Confirm Tax ID Number:

 

FOREIGN INSTITUTIONS:

 

I. Corporations:

 

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution:

 

a.) Form W8BEN (Certificate of Foreign Status of Beneficial Owner),

b.) Form W-8ECI (Income Effectively Connected to a U.S. Trade or Business),

c.) Form W-8EXP (Certificate of Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please be advised that U.S.
tax regulations do not permit the acceptance of faxed forms. An original tax
form must be submitted.

 

o            Attach Form W-8 for current Tax Year

o            Confirm Tax ID Number:

 

II. Flow-Through Entities:

 

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners. Please be advised that U.S. tax regulations
do not permit the acceptance of faxed forms. Original tax form(s) must be
submitted.

 

o            Attach Form W-8 for current Tax Year

o            Confirm Tax ID Number:

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.

 

D-2 - 7

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF DISBURSEMENT INSTRUCTION AGREEMENT

 

Borrower:  STAG Industrial Operating Partnership, L.P., a Delaware limited
partnership

 

Administrative Agent:  Wells Fargo Bank, National Association

 

Loan:  Loan number 1008215-1 made pursuant to that certain Credit Agreement
dated as of December [    ], 2014 among the Borrower, STAG Industrial, Inc., a
Maryland corporation and the sole general partner of the Borrower, the
Administrative Agent, Wells Fargo Securities, LLC, and the Lenders from time to
time party thereto, as amended from time to time

 

Effective Date:  :  December [    ], 2014

 

Check applicable box:

 

o            New — This is the first Disbursement Instruction Agreement
submitted in connection with the Loan.

o            Replace Previous Agreement — This is a replacement Disbursement
Instruction Agreement.  All prior instructions submitted in connection with this
Loan are cancelled as of the Effective Date set forth above.

 

This Agreement must be signed by the Borrower and is used for the following
purposes:

 

(1)         to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

(2)         to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

(3)         to provide Administrative Agent with specific instructions for
wiring or transferring funds on Borrower’s behalf.

 

Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”

 

Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement or an email instruction or other written communication, or telephonic
request pursuant to Section 2.02(a) of the Credit Agreement (each, a
“Disbursement Request”) from an applicable Authorized Representative (as defined
in the Terms and Conditions attached to this Agreement).

 

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

 

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

 

E-1

--------------------------------------------------------------------------------


 

Disbursement of Loan Proceeds at Origination/Closing

 

 

Closing Disbursement Authorizers:  Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):

 

Individual’s Name

 

Title

1.

 

 

 

2.

 

 

 

3.

 

 

 

 

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

N/A

If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

 

Permitted Wire Transfers:  Disbursement Requests for the Closing
Disbursement(s) to be made by wire transfer must specify the amount and
applicable Receiving Party.  Each Receiving Party included in any such
Disbursement Request must be listed below.  Administrative Agent is authorized
to use the wire instructions that have been provided directly to Administrative
Agent by the Receiving Party or Borrower and attached as the Closing Exhibit. 
All wire instructions must be in the format specified on the Closing Exhibit.

 

Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Closing Exhibit)

1.

2.

3.

 

Direct Deposit:  Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

E-2

--------------------------------------------------------------------------------


 

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination

 

Subsequent Disbursement Authorizers:  Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):

 

Individual’s Name

 

Title

1.

 

 

 

2.

 

 

 

3.

 

 

 

 

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

N/A

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

 

Permitted Wire Transfers:  Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving
Party.  Each Receiving Party included in any such Disbursement Request must be
listed below.  Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.

 

Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)

1.

2.

3.

 

Direct Deposit:  Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

E-3

--------------------------------------------------------------------------------


 

Restricted Account Disbursements

 

Restricted Account Disbursement Authorizers:  Administrative Agent is authorized
to accept one or more Disbursement Requests from any of the individuals named
below (each, a “Restricted Account Disbursement Authorizer”) to disburse funds
from a Restricted Account and to initiate Disbursements in connection therewith
(each, a “Restricted Account Disbursement”):

 

Individual’s Name

 

Title

1.

 

 

 

2.

 

 

 

3.

 

 

 

 

Describe Restrictions, if any, on the authority of the Restricted Account
Disbursement Authorizers (dollar amount limits, wire/deposit
destinations, etc.):

N/A

If there are no restrictions described here, any Restricted Account Disbursement
Authorizer may submit a Disbursement Request for all available funds.

 

Permitted Wire Transfers:  Disbursement Requests for Restricted Account
Disbursements to be made by wire transfer must specify the amount and applicable
Receiving Party.  Each Receiving Party included in any such Disbursement Request
must be listed below.  Administrative Agent is authorized to use the wire
instructions that have been provided directly to Administrative Agent by the
Receiving Party or Borrower and attached as the Restricted Account Disbursement
Exhibit. All wire instructions must be in the format specified on the Restricted
Account Disbursement Exhibit.

 

Names of Receiving Parties for Restricted Account Disbursements (may include as
many parties as needed; wire instructions for each Receiving Party must be
attached as the Restricted Account Disbursement Exhibit)

1.

2.

3.

 

Direct Deposit:  Disbursement Requests for Restricted Account Disbursements to
be deposited into an account at Wells Fargo Bank, N.A. must specify the amount
and applicable account.  Each account included in any such Disbursement Request
must be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

E-4

--------------------------------------------------------------------------------


 

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

 

 

 

BORROWER:

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership

 

 

 

 

By:

STAG Industrial GP, LLC, a Delaware limited liability company, its General
Partner

 

 

 

 

 

 

 

By:

 

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

E-5

--------------------------------------------------------------------------------


 

Additional Terms and Conditions to the Disbursement Instruction Agreement

 

Definitions.  The following capitalized terms shall have the meanings set forth
below:

 

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.

 

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

 

Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing.   
Disbursement Requests will only be accepted from the applicable Authorized
Representatives designated in the Disbursement Instruction Agreement.
Disbursement Requests will be processed subject to satisfactory completion of
Administrative Agent’s customer verification procedures. Administrative Agent is
only responsible for making a good faith effort to execute each Disbursement
Request and may use agents of its choice to execute Disbursement Requests. 
Funds disbursed pursuant to a Disbursement Request may be transmitted directly
to the Receiving Bank, or indirectly to the Receiving Bank through another bank,
government agency, or other third party that Administrative Agent considers to
be reasonable.  Administrative Agent will, in its sole discretion, determine the
funds transfer system and the means by which each Disbursement will be made
provided such funds transfer system complies with the requirements of the Credit
Agreement.  Administrative Agent may delay or refuse to accept a Disbursement
Request if the Disbursement would: (i) violate the terms of this Agreement;
(ii) require use of a bank prohibited by government authority or Administrative
Agent or any Lender’s policies or requirements; (iii) cause Administrative Agent
or Lenders to violate any Federal Reserve or other regulatory risk control
program or guideline; or (iv) otherwise cause Administrative Agent or Lenders to
violate any applicable law or regulation.

 

Limitation of Liability. Administrative Agent, L/C Issuer, Swing Line Lender 
and Lenders shall not be liable to Borrower or any other parties for:
(i) errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of the Administrative Agent, L/C Issuer, Swing
Line Lender  or any Lender; (ii) any loss, liability or delay caused by fires,
earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent, L/C Issuer, Swing Line
Lender  or any Lender’s control; or (iii) any special, consequential, indirect
or punitive damages, whether or not (A) any claim for these damages is based on
tort or contract or (B) Administrative Agent, L/C Issuer, Swing Line Lender ,
any Lender or Borrower knew or should have known the likelihood of these damages
in any situation.  Neither Administrative Agent, L/C Issuer, Swing Line Lender ,
nor any Lender makes any representations or warranties other than those
expressly made in this Agreement.  IN NO EVENT WILL ADMINISTRATIVE AGENT, L/C
ISSUER, SWING LINE LENDER  OR ANY LENDER BE LIABLE FOR DAMAGES ARISING DIRECTLY
OR INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED BY ADMINISTRATIVE AGENT IN
GOOD FAITH AND IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND THE CREDIT
AGREEMENT, EXCEPT TO THE EXTENT EXPRESSLY SET FORTH IN SECTION 11.04(E) OF THE
CREDIT AGREEMENT.

 

Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower.  Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower.  Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and
(ii) on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request.  Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative.  If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.

 

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.

 

Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.

 

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.

 

E-6

--------------------------------------------------------------------------------


 

CLOSING EXHIBIT

WIRE INSTRUCTIONS

 

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

 

Receiving Party Deposit Account Number

 

Receiving Bank Name, City and State

 

Receiving Bank Routing (ABA) Number

 

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

E-7

--------------------------------------------------------------------------------


 

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

 

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

 

Receiving Party Deposit Account Number

 

Receiving Bank Name, City and State

 

Receiving Bank Routing (ABA) Number

 

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

E-8

--------------------------------------------------------------------------------


 

RESTRICTED ACCOUNT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

 

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

 

Receiving Party Deposit Account Number

 

Receiving Bank Name, City and State

 

Receiving Bank Routing (ABA) Number

 

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

E-9

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

FORM OF PARENT GUARANTY

 

F-1

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

PARENT GUARANTY AGREEMENT

 

THIS PARENT GUARANTY AGREEMENT (this “Guaranty”) is executed as of December 18,
2014, by STAG INDUSTRIAL, INC., a Maryland corporation, (“Guarantor”), for the
benefit of the Credit Parties (defined below).

 

RECITALS:

 

A.                                    STAG Industrial Operating Partnership,
L.P., a Delaware limited partnership (“Borrower”) may, from time to time, be
indebted to the Credit Parties pursuant to that certain Credit Agreement dated
of even date herewith (as amended, modified, supplemented, or restated from time
to time, the “Credit Agreement”), among the Borrower, the Guarantor, the Lenders
now or hereafter party to the Credit Agreement (the “Lenders”), and Wells Fargo
Bank, National Association, as Administrative Agent for the benefit of the
Lenders (“Administrative Agent”), as L/C Issuer, (“L/C Issuer”) and as Swing
Line Lender (“Swing Line Lender”) (Administrative Agent, L/C Issuer, Swing Line
Lender and the Lenders, together with their respective successors and assigns,
are each a “Credit Party,” and collectively the “Credit Parties”).  Capitalized
terms used herein shall, unless otherwise indicated, have the respective
meanings set forth in the Credit Agreement.

 

B.                                    The Guarantor is a limited partner of, and
holds Equity Interests in, the Borrower and will benefit from the Credit
Parties’ extension of credit to the Borrower.

 

C.                                    This Guaranty is integral to the
transactions contemplated by the Loan Documents, and the execution and delivery
hereof is a condition precedent to the Credit Parties’ obligations to extend
credit to the Borrower under the Loan Documents.

 

NOW, THEREFORE, as an inducement to the Credit Parties to enter into the Credit
Agreement and to make Loans and issue Letters of Credit to the Borrower
thereunder, and to extend such credit to the Borrower as the Credit Parties may
from time to time agree to extend, and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the Guarantor hereby guarantees payment of the Guaranteed
Obligations (hereinafter defined) and hereby agrees as follows:

 

Section 1.                                          NATURE OF GUARANTY.  The
Guarantor hereby absolutely and unconditionally guarantees, as a guarantee of
payment and not merely as a guarantee of collection, prompt payment when due,
whether at stated maturity, upon acceleration or otherwise, and at all times
thereafter, of any and all existing and future Obligations including, without
limitation, all indebtedness and liabilities of every kind, nature and
character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary, of the Borrower to the Credit Parties
arising under the Credit Agreement and the other Loan Documents (including,
without limitation, all renewals, extensions, modifications, amendments, and
restatements thereof and all costs, attorneys’ fees and expenses incurred by any
Credit Party in connection with the collection or enforcement thereof)
including, without limitation, any and all environmental indemnifications
contained in the Loan Documents (collectively, the “Guaranteed Obligations”). 
The Administrative Agent’s books and records showing the amount of the
Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon the Guarantor and conclusive for the
purpose of establishing the amount of the Guaranteed Obligations.  This Guaranty
shall not be affected by the genuineness, validity, regularity, or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by any fact or circumstance relating
to the Guaranteed Obligations which might otherwise constitute a defense to the
obligations of the Guarantor under this Guaranty.

 

Section 2.                                          NO SETOFF OR DEDUCTIONS;
TAXES. The Guarantor represents and warrants that it is incorporated and
resident in the United States of America. All payments by the Guarantor

 

--------------------------------------------------------------------------------


 

hereunder shall be paid in full, without setoff or counterclaim or any deduction
or withholding whatsoever, including, without limitation, for any and all
present and future taxes. If the Guarantor must make a payment under this
Guaranty, then the Guarantor represents and warrants that it will make the
payment from its offices located in the United States of America to the
Administrative Agent, for the benefit of the Credit Parties, so that no
withholding tax is imposed on such payment.  Notwithstanding the foregoing, if
the Guarantor makes a payment under this Guaranty to which withholding tax
applies, or any taxes (other than Excluded Taxes) are at any time imposed on any
payments under or in respect of this Guaranty including, but not limited to,
payments made pursuant to this Section 2, then the Guarantor shall pay all such
taxes to the relevant authority in accordance with applicable law such that each
Credit Party, as applicable, receives the sum it would have received had no such
deduction or withholding been made and shall also pay to the Administrative
Agent, for the benefit of the Credit Parties, on demand, all additional amounts
which the Administrative Agent specifies as necessary to preserve the after-tax
yield the Credit Parties would have received if such taxes had not been
imposed.  The Guarantor shall promptly provide the Administrative Agent with an
original receipt or certified copy issued by the relevant authority evidencing
the payment of any such amount required to be deducted or withheld.

 

Section 3.                                          NO TERMINATION.  This
Guaranty is a continuing and irrevocable guaranty of all Guaranteed Obligations
now or hereafter existing and shall remain in full force and effect until all
Guaranteed Obligations and any other amounts payable under this Guaranty are
indefeasibly paid and performed in full and any commitments of the Credit
Parties or facilities provided by the Credit Parties with respect to the
Guaranteed Obligations are terminated.  All payments under this Guaranty shall
be made at the Administrative Agent’s Office in Dollars.

 

Section 4.                                          WAIVER OF NOTICES.  The
Guarantor waives notice of the acceptance of this Guaranty and of the extension
or continuation of the Guaranteed Obligations or any part thereof. The Guarantor
further waives presentment, protest, notice, dishonor or default, demand for
payment, notice of intent to accelerate, notice of acceleration, and any other
notices to which the Guarantor might otherwise be entitled.

 

Section 5.                                          NO SUBROGRATION.  The
Guarantor shall not exercise any right of subrogation, contribution, or similar
rights with respect to any payments it makes under this Guaranty until all of
the Guaranteed Obligations and any amounts payable under this Guaranty are
indefeasibly paid and performed in full and any commitments of the Credit
Parties or facilities provided by the Credit Parties with respect to the
Guaranteed Obligations are terminated.  If any amounts are paid to the Guarantor
in violation of the foregoing limitation, then such amounts shall be held in
trust for the benefit of the Credit Parties and shall forthwith be paid to the
Administrative Agent, for the benefit of the Credit Parties, to reduce the
amount of the Guaranteed Obligations, whether matured or unmatured.

 

Section 6.                                          WAIVER OF SURETYSHIP
DEFENSES.  The Guarantor agrees that the Credit Parties may, at any time and
from time to time, and without notice to the Guarantor, make any agreement with
the Borrower or with any other person or entity liable on any of the Guaranteed
Obligations, for the extension, renewal, payment, compromise, discharge, or
release of the Guaranteed Obligations, or for any modification or amendment of
the terms thereof or of any instrument or agreement evidencing the Guaranteed
Obligations, all without in any way impairing, releasing, discharging, or
otherwise affecting the obligations of the Guarantor under this Guaranty.  The
Guarantor waives any defense arising by reason of any disability or other
defense of the Borrower or any other guarantor, or the cessation from any cause
whatsoever of the liability of the Borrower, or any claim that the Guarantor’s
obligations exceed or are more burdensome than those of the Borrower and waives
the benefit of any statute of limitations affecting the liability of the
Guarantor hereunder.  The Guarantor waives any right to enforce any remedy which
the Guarantor now has or may hereafter have against the Borrower and waives any
benefit of and any right to participate in any security now or hereafter held by
the Administrative Agent for the benefit of the Credit Parties.  Further, the
Guarantor consents to the taking of, or failure to take, any action which

 

2

--------------------------------------------------------------------------------


 

might in any manner or to any extent vary the risks of the Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of the
Guarantor.

 

Section 7.                                          EXHAUSTION OF OTHER REMEDIES
NOT REQUIRED.  The obligations of the Guarantor hereunder are those of primary
obligor, and not merely as surety, and are independent of the Guaranteed
Obligations. The Guarantor waives diligence by any of the Credit Parties and
action on delinquency in respect of the Guaranteed Obligations or any part
thereof, including, without limitation any provisions of law requiring any
Credit Party to exhaust any right or remedy or to take any action against the
Borrower, any other guarantor, or any other person, entity, or property before
enforcing this Guaranty against the Guarantor.

 

Section 8.                                          REINSTATEMENT. 
Notwithstanding anything in this Guaranty to the contrary, this Guaranty shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment of any portion of the Guaranteed Obligations is revoked, terminated,
rescinded, or reduced or must otherwise be restored or returned upon the
insolvency, bankruptcy, or reorganization of the Borrower or any other person or
entity or otherwise, as if such payment had not been made and whether or not the
Administrative Agent is in possession of or has released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.

 

Section 9.                                          SUBORDINATION.  The
Guarantor hereby expressly subordinates the payment of all obligations and
indebtedness of the Borrower owing to the Guarantor, whether now existing or
hereafter arising and whether those obligations are (a) direct, indirect, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several,
(b) due or to become due to the Guarantor, (c) held by or are to be held by the
Guarantor, (d) created directly or acquired by assignment or otherwise, or
(e) evidenced in writing (the “Subordinated Debt”) to the indefeasible payment
in full of all Guaranteed Obligations. The Guarantor agrees not to accept any
payment of such Subordinated Debt from the Borrower if a Default exists.  If the
Guarantor receives any payment of any Subordinated Debt in violation of the
foregoing, then the Guarantor shall hold that payment in trust for the Credit
Parties and promptly turn it over to the Administrative Agent, for the benefit
of the Credit Parties, in the form received (with any necessary endorsements),
to be applied in accordance with the Credit Agreement, but without reducing or
affecting in any manner the liability of the Guarantor under this Guaranty.

 

Section 10.                                   STAY OF ACCELERATION.  In the
event that acceleration of the time for payment of any of the Guaranteed
Obligations is stayed, upon the insolvency, bankruptcy, or reorganization of the
Borrower or any other person or entity, or otherwise, all such amounts shall
nonetheless be payable by the Guarantor immediately upon demand by the
Administrative Agent.

 

Section 11.                                   INDEMNIFICATION AND EXPENSES.

 

(a)                                 The Guarantor shall indemnify each Credit
Party and each Related Party of any of the Credit Parties (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities, and related expenses
(including, without limitation, the fees, charges, and disbursements of any
counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or any Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery or enforcement
of this Guaranty or any agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder, the
consummation of the transactions contemplated hereby, or, in the case of the
Administrative Agent and its Related Parties only, the administration of this
Guaranty; or (ii) any actual or prospective claim, litigation, investigation, or
proceeding relating to any of the foregoing, whether based on contract, tort, or
any other theory, whether brought by a third party or by any Loan Party, and
regardless of whether any Indemnitee is a party

 

3

--------------------------------------------------------------------------------


 

thereto, provided that such indemnity shall not, as to any Indemnitee and its
Related Parties, be available to the extent that such losses, claims, damages,
liabilities, or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or its Related Parties.

 

(b)                                 The Guarantor shall pay to the
Administrative Agent upon demand the amount of any and all reasonable
out-of-pocket costs and expenses, including the reasonable fees and expenses of
its counsel and of any experts and agents, that the Administrative Agent may
incur in connection with the administration of this Guaranty, including, without
limitation, any such costs and expenses incurred in the preservation,
protection, or enforcement of any rights of any Credit Party in any case
commenced by or against the Guarantor under the Bankruptcy Code (Title 11,
United States Code) or any similar or successor statute.  The obligations of the
Guarantor under the preceding sentence shall survive termination of this
Guaranty.

 

Section 12.                                   AMENDMENTS.  No amendment,
modification, termination, or waiver of any provision of this Guaranty, and no
consent to any departure by the Guarantor from the terms and conditions hereof,
shall in any event be effective unless the same shall be in writing and signed
by the Administrative Agent and the Guarantor.  Any such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which it was given.

 

Section 13.                                   NOTICES.  Any notice or other
communication herein required or permitted to be given shall be in writing and
shall be in accordance with the provisions of Section 11.02 of the Credit
Agreement.  All notices or other communications hereunder shall be made to the
applicable address, as follows: (i) if addressed to the Borrower or Guarantor
then to the address as follows: c/o STAG Industrial, Inc. One Federal Street,
23rd Floor, Boston, Massachusetts 02110 Attention: Jeffrey M. Sullivan, Esq.
Telephone No: 617-936-1343, Telecopier No.: 617-574-0052, with a copy to DLA
Piper LLP (US) 33 Arch Street, 26th Floor Boston, Massachusetts, 02110,
Attention: John Sullivan, Esq., Telephone No: 617-406-6000 (ii) if addressed to
the Administrative Agent, the Swing Line Lender or an L/C Issuer, then to the
address as follows: Wells Fargo Bank, National Association Loan Service
Operations, 608 Second Ave. South, Minneapolis, MN 55402, Attention: Kim
Perreault, Telephone No: 612-316-3738. Any party to this Guaranty may change its
address, telecopier or telephone number for notices and other communications in
accordance with the terms and provisions set forth in Section 11.02(d) of the
Credit Agreement.

 

Section 14.                                   NO WAIVER; ENFORCEABILITY.  No
failure by any Credit Party to exercise, and no delay in exercising, any right,
remedy or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy or power hereunder preclude any
other or further exercise thereof or the exercise of any other right.  The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity.  The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein.

 

Section 15.                                   ASSIGNMENT.  This Guaranty shall:
(a) bind the Guarantor and its successors and assigns, provided that the
Guarantor may not assign its rights or obligations under this Guaranty without
the prior written consent of the Administrative Agent (and any attempted
assignment without such consent shall be void); and (b) inure to the benefit of
each of the Credit Parties and their respective successors and assigns and the
Credit Parties may, without notice to the Guarantor and without affecting the
Guarantor’s obligations hereunder, assign or sell participations in the
Guaranteed Obligations and this Guaranty, in whole or in part. The Guarantor
agrees that the Credit Parties may disclose to any prospective purchaser and any
purchaser of all or part of the Guaranteed Obligations any and all information
in the Credit Parties’ possession concerning the Guarantor, this Guaranty, and
any security for this Guaranty to the extent permitted under, and in compliance
with, the terms of the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

Section 16.                                   CONDITION OF THE BORROWER.  The
Guarantor acknowledges and agrees that it has the sole responsibility for, and
has adequate means of, obtaining from the Borrower such information concerning
the financial condition, business, and operations of the Borrower as the
Guarantor requires, and that no Credit Party shall have any duty, and the
Guarantor is not relying on any Credit Party at any time, to disclose to the
Guarantor any information relating to the business, operations, or financial
condition of the Borrower.

 

Section 17.                                   RIGHTS OF SETOFF.  If and to the
extent any payment is not made when due hereunder, then the Administrative Agent
and each other Credit Party (with the prior consent of the Administrative Agent)
may setoff and charge from time to time any amount so due against any or all of
the Guarantor’s accounts or deposits with the Administrative Agent or such other
Credit Party.

 

Section 18.                                   OTHER GUARANTEES.  Unless
otherwise agreed by the Administrative Agent, the applicable Credit Party and
the Guarantor in writing, this Guaranty is not intended to supersede or
otherwise affect any other guaranty now or hereafter given by the Guarantor for
the benefit of the Credit Parties or any term or provision thereof.

 

Section 19.                                   GOVERNING LAW; JURISDICTION; ETC.

 

(a)                                 GOVERNING LAW.                          
THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE GUARANTOR
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST THE GUARANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE. THE GUARANTOR IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION 19(b).  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

5

--------------------------------------------------------------------------------


 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02 OF THE CREDIT AGREEMENT PROVIDED THAT, IN THE CASE OF SERVICE ON
THE GUARANTOR A COPY IS ALSO DELIVERED TO JEFFREY M. SULLIVAN, SECRETARY FOR
GUARANTOR (WHOSE CONTACT INFORMATION IS NOTED IN SECTION 13 ABOVE).  NOTHING IN
THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)                                  WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 19.

 

Section 20.                                   COUNTERPARTS.  This Guaranty may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.

 

Section 21.                                   FINAL AGREEMENT.  THIS GUARANTY
AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER
HEREOF.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Remainder of Page Intentionally Left Blank;

Signature Page Follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered as of the date first written above.

 

 

PARENT:

 

 

 

STAG INDUSTRIAL, INC.,

 

a Maryland corporation

 

 

 

 

 

By:

 

 

 

Name:

Stephen C. Mecke

 

 

Title:

Authorized Officer

 

Signature Page to

Parent Guaranty Agreement

(STAG 2014 Credit Agreement)

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

FORM OF SUBSIDIARY GUARANTY

 

F-2

--------------------------------------------------------------------------------


 

Execution copy

 

SUBSIDIARY GUARANTY AGREEMENT

 

THIS SUBSIDIARY GUARANTY AGREEMENT (this “Guaranty”) is executed as of
December 18, 2014, by EACH OF THE SUBSIDIARIES OF STAG INDUSTRIAL OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (“Borrower”), LISTED ON
SCHEDULE 1 ATTACHED HERETO or who become a party hereto pursuant to Section 21
below (each a “Guarantor” and collectively, “Guarantors”), for the benefit of
the Credit Parties (defined below).

 

RECITALS:

 

A.            The Borrower may, from time to time, be indebted to the Credit
Parties pursuant to that certain Credit Agreement dated of even date herewith
(as amended, modified, supplemented, or restated from time to time, the “Credit
Agreement”), among the Borrower, STAG Industrial, Inc., a Maryland corporation,
the sole member of the sole general partner of the Borrower (“Parent”), the
Lenders now or hereafter party to the Credit Agreement (the “Lenders”), and
Wells Fargo Bank, National Association, as the Administrative Agent for the
benefit of the Lenders (“Administrative Agent”), as L/C Issuer (“L/C Issuer”)
and as Swing Line Lender (“Swing Line Lender”) (Administrative Agent, L/C
Issuer, Swing Line Lender and the Lenders, together with their respective
successors and assigns, are each a “Credit Party,” and collectively the “Credit
Parties”).  Capitalized terms used herein shall, unless otherwise indicated,
have the respective meanings set forth in the Credit Agreement.

 

B.            Each Guarantor is a Subsidiary of the Borrower and will, directly
or indirectly, benefit from the Credit Parties’ extension of credit to the
Borrower.

 

C.            This Guaranty is integral to the transactions contemplated by the
Loan Documents, and the execution and delivery hereof is a condition precedent
to the Credit Parties’ obligations to extend credit to Borrower under the Loan
Documents.

 

NOW, THEREFORE, as an inducement to the Credit Parties to enter into the Credit
Agreement and to make Loans and issue Letters of Credit to the Borrower
thereunder, and to extend such credit to the Borrower as the Credit Parties may
from time to time agree to extend, and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the Guarantors hereby jointly and severally guarantee payment of
the Guaranteed Obligations (hereinafter defined) and hereby agree as follows:

 

Section 1.              NATURE OF GUARANTY.  Each Guarantor hereby absolutely
and unconditionally guarantees, jointly and severally, as a guarantee of payment
and not merely as a guarantee of collection, prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
any and all existing and future Obligations (other than Excluded Swap
Obligations) including, without limitation, all indebtedness and liabilities of
every kind, nature and character, direct or indirect, absolute or contingent,
liquidated or unliquidated, voluntary or involuntary, of the Borrower to the
Credit Parties arising under the Credit Agreement and the other Loan Documents
(including, without limitation, all renewals, extensions, modifications,
amendments, and restatements thereof and all costs, attorneys’ fees and expenses
incurred by any Credit Party in connection with the collection or enforcement
thereof) including, without limitation, any and all environmental
indemnifications contained in the Loan Documents (collectively, the “Guaranteed
Obligations”). The Administrative Agent’s books and records showing the amount
of the Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon each Guarantor and conclusive for the
purpose of establishing the amount of the Guaranteed Obligations.  This Guaranty
shall not be affected by the genuineness, validity, regularity, or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by any fact or circumstance relating
to the

 

--------------------------------------------------------------------------------


 

Guaranteed Obligations which might otherwise constitute a defense to the
obligations of any Guarantor under this Guaranty.

 

Section 2.              NO SETOFF OR DEDUCTIONS; TAXES. Each Guarantor
represents and warrants that it is formed and resident in the United States of
America. All payments by any Guarantor hereunder shall be paid in full, without
setoff or counterclaim or any deduction or withholding whatsoever, including,
without limitation, for any and all present and future taxes. If any Guarantor
must make a payment under this Guaranty, then such Guarantor represents and
warrants that it will make the payment from its offices located in the United
States of America to the Administrative Agent, for the benefit of the Credit
Parties, so that no withholding tax is imposed on such payment.  Notwithstanding
the foregoing, if any Guarantor makes a payment under this Guaranty to which
withholding tax applies, or any taxes (other than Excluded Taxes) are at any
time imposed on any payments under or in respect of this Guaranty including, but
not limited to, payments made pursuant to this Section 2, then such Guarantor
shall pay all such taxes to the relevant authority in accordance with applicable
law such that each Credit Party receives the sum it would have received had no
such deduction or withholding been made and shall also pay to the Administrative
Agent, for the benefit of the Credit Parties, on demand, all additional amounts
which the Administrative Agent specifies as necessary to preserve the after-tax
yield the Credit Parties would have received if such taxes had not been imposed.
The Guarantors shall promptly provide the Administrative Agent with an original
receipt or certified copy issued by the relevant authority evidencing the
payment of any such amount required to be deducted or withheld.

 

Section 3.              NO TERMINATION.  This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid and performed in
full and any commitments of the Credit Parties or facilities provided by the
Credit Parties with respect to the Guaranteed Obligations are terminated.  All
payments under this Guaranty shall be made at the Administrative Agent’s Office
in Dollars.

 

Section 4.              WAIVER OF NOTICES.  Each Guarantor waives notice of the
acceptance of this Guaranty and of the extension or continuation of the
Guaranteed Obligations or any part thereof. Each Guarantor further waives
presentment, protest, notice, dishonor or default, demand for payment, notice of
intent to accelerate, notice of acceleration, and any other notices to which any
Guarantor might otherwise be entitled.

 

Section 5.              NO SUBROGRATION.  No Guarantor shall exercise any right
of subrogation, contribution, or similar rights with respect to any payments it
makes under this Guaranty until all of the Guaranteed Obligations and any
amounts payable under this Guaranty are indefeasibly paid and performed in full
and any commitments of the Credit Parties or facilities provided by the Credit
Parties with respect to the Guaranteed Obligations are terminated.  If any
amounts are paid to any Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Credit Parties and
shall forthwith be paid to the Administrative Agent, for the benefit of the
Credit Parties, to reduce the amount of the Guaranteed Obligations, whether
matured or unmatured.

 

Section 6.              WAIVER OF SURETYSHIP DEFENSES.  Each Guarantor agrees
that the Credit Parties may, at any time and from time to time, and without
notice to the Guarantors, make any agreement with the Borrower or with any other
person or entity liable on any of the Guaranteed Obligations, for the extension,
renewal, payment, compromise, discharge, or release of the Guaranteed
Obligations, or for any modification or amendment of the terms thereof or of any
instrument or agreement evidencing the Guaranteed Obligations, all without in
any way impairing, releasing, discharging, or otherwise affecting the
obligations of any Guarantor under this Guaranty.  Each Guarantor waives any
defense arising by reason of any disability or other defense of the Borrower or
any other guarantor, or the cessation from any cause whatsoever of the liability
of the Borrower, or any claim that any Guarantor’s obligations exceed or

 

2

--------------------------------------------------------------------------------


 

are more burdensome than those of the Borrower and waives the benefit of any
statute of limitations affecting the liability of any Guarantor hereunder.  Each
Guarantor waives any right to enforce any remedy which such Guarantor now has or
may hereafter have against the Borrower and waives any benefit of and any right
to participate in any security now or hereafter held by the Administrative Agent
for the benefit of the Credit Parties.  Further, each Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of such Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of such Guarantor.

 

Section 7.              EXHAUSTION OF OTHER REMEDIES NOT REQUIRED.  The
obligations of each Guarantor hereunder are those of primary obligor, and not
merely as surety, and are independent of the Guaranteed Obligations.  Each
Guarantor waives diligence by any of the Credit Parties and action on
delinquency in respect of the Guaranteed Obligations or any part thereof,
including, without limitation any provisions of law requiring any Credit Party
to exhaust any right or remedy or to take any action against the Borrower, any
other guarantor, or any other person, entity, or property before enforcing this
Guaranty against any Guarantor.

 

Section 8.              REINSTATEMENT.  Notwithstanding anything in this
Guaranty to the contrary, this Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any portion of the
Guaranteed Obligations is revoked, terminated, rescinded, or reduced or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of the Borrower or any other person or entity or otherwise, as if
such payment had not been made and whether or not the the Administrative Agent
is in possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction.

 

Section 9.              SUBORDINATION.  Each Guarantor hereby expressly
subordinates the payment of all obligations and indebtedness of the Borrower
owing to such Guarantor, whether now existing or hereafter arising and whether
those obligations are (a) direct, indirect, fixed, contingent, liquidated,
unliquidated, joint, several, or joint and several, (b) due or to become due to
such Guarantor, (c) held by or are to be held by such Guarantor, (d) created
directly or acquired by assignment or otherwise, or (e) evidenced in writing
(the “Subordinated Debt”) to the indefeasible payment in full of all Guaranteed
Obligations.  Each Guarantor agrees not to accept any payment of such
Subordinated Debt from the Borrower if a Default exists.  If any Guarantor
receives any payment of any Subordinated Debt in violation of the foregoing,
then such Guarantor shall hold that payment in trust for the Credit Parties and
promptly turn it over to the Administrative Agent, for the benefit of the Credit
Parties, in the form received (with any necessary endorsements), to be
applied in accordance with the Credit Agreement, but without reducing or
affecting in any manner the liability of any Guarantor under this Guaranty.

 

Section 10.            INFORMATION.  Each Guarantor agrees to furnish promptly
to the Administrative Agent any and all financial or other information regarding
such Guarantor or its property as the Administrative Agent may reasonably
request in writing.

 

Section 11.            STAY OF ACCELERATION.  In the event that acceleration of
the time for payment of any of the Guaranteed Obligations is stayed, upon the
insolvency, bankruptcy, or reorganization of the Borrower or any other person or
entity, or otherwise, all such amounts shall nonetheless be payable by the
Guarantors immediately upon demand by the Administrative Agent.

 

Section 12.            INDEMNIFICATION AND EXPENSES.

 

(a)           Each Guarantor shall indemnify each Credit Party and each Related
Party of any of the Credit Parties (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, and related expenses (including, without
limitation, the fees, charges, and disbursements of any counsel for any
Indemnitee), and shall indemnify

 

3

--------------------------------------------------------------------------------


 

and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or any Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery or enforcement of this Guaranty or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder, the consummation of the transactions contemplated hereby,
or, in the case of the Administrative Agent and its Related Parties only, the
administration of this Guaranty; or (ii) any actual or prospective claim,
litigation, investigation, or proceeding relating to any of the foregoing,
whether based on contract, tort, or any other theory, whether brought by a third
party or by any Loan Party, and regardless of whether any Indemnitee is a party
thereto, provided that such indemnity shall not, as to any Indemnitee and its
Related Parties, be available to the extent that such losses, claims, damages,
liabilities, or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or its Related Parties.

 

(b)           Each Guarantor shall pay to the Administrative Agent upon demand
the amount of any and all reasonable out-of-pocket costs and expenses, including
the reasonable fees and expenses of its counsel and of any experts and agents,
that the Administrative Agent may incur in connection with the administration of
this Guaranty, including, without limitation, any such costs and expenses
incurred in the preservation, protection, or enforcement of any rights of any
Credit Party in any case commenced by or against any Guarantor under the
Bankruptcy Code (Title 11, United States Code) or any similar or successor
statute. The obligations of the Guarantors under the preceding sentence shall
survive termination of this Guaranty.

 

Section 13.            AMENDMENTS.  No amendment, modification, termination, or
waiver of any provision of this Guaranty, and no consent to any departure by any
Guarantor from the terms and conditions hereof, shall in any event be effective
unless the same shall be in writing and signed by the Administrative Agent and
each Guarantor.  Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given.

 

Section 14.            NOTICES.  Any notice or other communication herein
required or permitted to be given shall be in writing and shall be in accordance
with the provisions of Section 11.02 of the Credit Agreement.  All notices or
other communications hereunder shall be made to the applicable address, as
follows: (i) if addressed to the Borrower or any Guarantor then to the address
as follows: c/o STAG Industrial, Inc. One Federal Street, 23rd Floor, Boston,
Massachusetts 02110 Attention: Jeffrey M. Sullivan, Esq. Telephone No:
617-936-1343, Telecopier No.: 617-574-0052, with a copy to DLA Piper LLP (US) 33
Arch Street, 26th Floor Boston, Massachusetts, 02110, Attention: John
Sullivan, Esq., Telephone No: 617-406-6000  (ii) if addressed to the
Administrative Agent, the Swing Line Lender or an L/C Issuer, then to the
address as follows: Wells Fargo Bank, National Association Loan Service
Operations, 608 Second Ave. South, Minneapolis, MN  55402, Attention: Kim
Perreault, Telephone No: 612-316-3738. Any party to this Guaranty may change its
address, telecopier or telephone number for notices and other communications in
accordance with the terms and provisions set forth in Section 11.02(d) of the
Credit Agreement.

 

Section 15.            NO WAIVER; ENFORCEABILITY.  No failure by any Credit
Party to exercise, and no delay in exercising, any right, remedy or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy or power hereunder preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity. The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.

 

Section 16.            ASSIGNMENT.  This Guaranty shall: (a) bind each Guarantor
and its successors and assigns, provided that no Guarantor may assign its rights
or obligations under this Guaranty without the

 

4

--------------------------------------------------------------------------------


 

prior written consent of the Administrative Agent (and any attempted assignment
without such consent shall be void); and (b) inure to the benefit of each of the
Credit Parties and their respective successors and assigns and the Credit
Parties may, without notice to any Guarantor and without affecting any
Guarantor’s obligations hereunder, assign or sell participations in the
Guaranteed Obligations and this Guaranty, in whole or in part.  Each Guarantor
agrees that the Credit Parties may disclose to any prospective purchaser and any
purchaser of all or part of the Guaranteed Obligations any and all information
in the Credit Parties’ possession concerning any Guarantor, this Guaranty, and
any security for this Guaranty to the extent permitted under, and in compliance
with, the terms of the Credit Agreement.

 

Section 17.            CONDITION OF BORROWER.  Each Guarantor acknowledges and
agrees that it has the sole responsibility for, and has adequate means of,
obtaining from the Borrower such information concerning the financial condition,
business, and operations of the Borrower as Guarantors require, and that no
Credit Party shall have any duty, and the Guarantors are not relying on any
Credit Party at any time, to disclose to the Guarantors any information relating
to the business, operations, or financial condition of the Borrower.

 

Section 18.            RIGHTS OF SETOFF.  If and to the extent any payment is
not made when due hereunder, then the Administrative Agent and each other Credit
Party (with the prior consent of the Administrative Agent) may setoff and charge
from time to time any amount so due against any or all of the Guarantors’
accounts or deposits with the Administrative Agent or such other Credit Party.

 

Section 19.            OTHER GUARANTEES.  Unless otherwise agreed by the
Administrative Agent, the applicable Credit Party and the Guarantors in writing,
this Guaranty is not intended to supersede or otherwise affect any other
guaranty now or hereafter given by the Guarantors for the benefit of the Credit
Parties or any term or provision thereof.

 

Section 20.            REPRESENTATIONS AND WARRANTIES; LOAN DOCUMENTS.  By
execution hereof, each Guarantor covenants and agrees that certain
representations, warranties, terms, covenants, and conditions set forth in the
Loan Documents are applicable by their terms to such Guarantor and shall be
imposed upon such Guarantor, and each Guarantor reaffirms that each such
representation and warranty is true and correct and covenants and agrees to
promptly and properly perform, observe, and comply with each such term,
covenant, or condition.  Moreover, each Guarantor acknowledges and agrees that
this Guaranty is subject to the setoff provisions as noted in Section 18 above
in favor of the Credit Parties.  In the event the Credit Agreement or any other
Loan Document shall cease to remain in effect for any reason whatsoever during
any period when any part of the Guaranteed Obligations remains unpaid, such
terms, covenants, and agreements of the Credit Agreement or such other Loan
Document incorporated herein by this reference and which are, by their terms,
made applicable to any Guarantors shall nevertheless continue in full force and
effect as obligations of each Guarantor under this Guaranty.

 

Section 21.            ADDITIONAL GUARANTORS.  The initial Guarantors hereunder
shall be each of the Subsidiary Guarantors of the Borrower that are signatories
hereto and that are listed on Schedule 1 attached hereto.  From time to time
subsequent to the time hereof, additional Subsidiary Guarantors of the Borrower
may become parties hereto as additional Guarantors (each an “Additional
Guarantor”) by executing a counterpart of this Guaranty in the form of Exhibit A
attached hereto.  Upon delivery of any such counterpart to the Administrative
Agent, notice of which is hereby waived by the Guarantors, each such Additional
Guarantor shall be a Guarantor and shall be a party hereto as if such Additional
Guarantor were an original signatory hereof.  Each Guarantor expressly agrees
that its obligations arising hereunder shall not be affected or diminished by
the addition or release of any other Guarantor hereunder, or by any election by
the Administrative Agent not to cause any Subsidiary Guarantor of the Borrower
to become an Additional Guarantor hereunder.  This Guaranty shall be fully
effective as to any Guarantor that is or becomes a party hereto regardless of
whether any such person becomes or fails to become or ceases to be a Guarantor
hereunder.

 

5

--------------------------------------------------------------------------------


 

Section 22.            RELEASE OF GUARANTORS.  Subject to the provisions of the
Credit Agreement, a Guarantor may be released from its obligations under this
Guaranty by the Administrative Agent’s execution of a Release of Guaranty in the
form of Exhibit B attached hereto. Each Guarantor expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the release
of any other Guarantor hereunder.

 

Section 23.            GOVERNING LAW; JURISDICTION; ETC.

 

(a)           GOVERNING LAW.         THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION.  EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN SECTION 23(b).  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE
CREDIT AGREEMENT PROVIDED THAT, IN THE CASE OF SERVICE ON ANY GUARANTOR A COPY
IS ALSO DELIVERED TO KATHRYN ARNONE, GENERAL COUNSEL FOR THE BORROWER AND PARENT
(WHOSE CONTACT INFORMATION IS NOTED IN SECTION 14 ABOVE).  NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.

 

(e)           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY

 

6

--------------------------------------------------------------------------------


 

ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 23.

 

Section 24.            COUNTERPARTS.  This Guaranty may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

 

Section 25.            ACKNOWLEDGMENT OF BENEFITS; CONTRIBUTION; EFFECT OF
AVOIDANCE PROVISIONS.

 

(a)           Each Guarantor acknowledges that it has received, or will receive,
significant financial and other benefits, either directly or indirectly, from
the proceeds of the Loans made by the Lenders to the Borrower pursuant to the
Credit Agreement; that the benefits received by such Guarantor are reasonably
equivalent consideration for such Guarantor’s execution of this Guaranty; and
that such benefits include, without limitation, the access to capital afforded
to the Borrower pursuant to the Credit Agreement from which the activities of
such Guarantor will be supported, the refinancing of certain existing
indebtedness of the Borrower and such Guarantor from the proceeds of the Loans,
and the ability to refinance that indebtedness at a lower interest rate and
otherwise on more favorable terms than would be available to it if the Borrowing
Base Properties owned by such Guarantor’s were  being financed on a stand-alone
basis. Each Guarantor is executing this Agreement and the other Loan Documents
in consideration of those benefits received by it.

 

(b)           Each Guarantor hereby agrees as among themselves that, in
connection with payments made hereunder, each Guarantor shall have a right of
contribution from each other Guarantor in accordance with applicable Law.  Such
contribution rights shall be subordinate and subject in right of payment to the
Guaranteed Obligations until such time as the Guaranteed Obligations have been
indefeasibly and irrevocably paid in full, and none of the Guarantors shall
exercise any such contribution rights until the Guaranteed Obligations have been
indefeasibly and irrevocably paid in full.

 

(c)           It is the intent of each Guarantor, the Administrative Agent and
the Lenders that in any proceeding under any Debtor Relief Laws, such
Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the other Lenders under the Loan Documents) to be avoidable or
unenforceable against such Guarantor in such proceeding as a result of
applicable Laws, including, without limitation, (i) Section 548 of the
Bankruptcy Code of the United States and (ii) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such proceeding, whether by
virtue of Section 544 of the Bankruptcy Code of the United States or otherwise.
The Laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Administrative Agent and the other Lenders under the Loan
Documents) shall be determined in any such proceeding are referred to herein as
“Avoidance Provisions”. Accordingly, to the extent that the obligations of a
Guarantor hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Guaranteed Obligations for which such Guarantor shall be
liable hereunder shall be reduced to the greater of (A) the amount which, as of
the time any of the Guaranteed Obligations are deemed to have been incurred by
such Guarantor under the Avoidance Provisions, would not cause the obligations
of such

 

7

--------------------------------------------------------------------------------


 

Guarantor hereunder (or any other obligations of such Gurantor to the
Administrative Agent and the other Lenders under the Loan Documents), to be
subject to avoidance under the Avoidance Provisions or (B) the amount which, as
of the time demand is made hereunder upon such Guarantor for payment on account
of the Guaranteed Obligations, would not cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the Lender under the Loan Documents), to be subject to avoidance under
the Avoidance Provisions. The provisions under this Section are intended solely
to preserve the rights of the Administrative Agent and the Lender hereunder to
the maximum extent that would not cause the obligations of any Guarantor
hereunder to be subject to avoidance under the Avoidance Provisions, and no
Guarantor or any other Person shall have any right or claim under this
Section as against the Administrative Agent and the Lenders that would not
otherwise be available to such Person under the Avoidance Provisions.

 

Section 26.            FINAL AGREEMENT.  THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.  THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

Section 27.            KEEPWELL.  Each Qualified ECP Guarantor hereby jointly
and severally absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this Guaranty in respect of any
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until termination of this Guaranty in accordance with
Section 3 hereof.  Each Qualified ECP Guarantor intends that this
Section constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  “Qualified
ECP Guarantor” means, in respect of any Swap Obligation, each Loan Party
(including the Borrower) that has total assets exceeding $10,000,000 at the time
the relevant Guarantee or grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  “Swap
Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

[Remainder of Page Intentionally Left Blank;

Signature Pages Follow]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered as of the date first written above.

 

SUBSIDIARY GUARANTORS:

 

STAG Investments Holdings III, LLC

STAG III Albion, LLC

STAG III Appleton, LLC

STAG III Boardman, LLC

STAG III Canton, LLC

STAG III Chesterfield, LLC

STAG III Cincinnati, LLC

STAG III Dayton, LLC

STAG III Daytona Beach, LLC

STAG III Elkhart, LLC

STAG III Fairfield, LLC

STAG III Farmington, LLC

STAG III Holland 2, LLC

STAG III Holland, LLC

STAG III Jackson, LLC

STAG III Jefferson, LLC

STAG III Lewiston, LLC

STAG III Malden, LLC

STAG III Mason, LLC

STAG III Mayville, LLC

STAG III Milwaukee 2, LLC

STAG III Milwaukee, LLC

STAG III Newark, LLC

STAG III Pensacola, LLC

STAG III Pocatello, LLC

STAG III Rapid City, LLC

STAG III Sergeant Bluff, LLC

STAG III Maryland Borrower, LLC

STAG III St. Louis, LLC

STAG III Twinsburg, LLC

STAG III Youngstown, LLC

STIR Investments GP III, LLC

 

STAG Investments Holdings IV, LLC

STAG IV Alexandria, LLC

STAG IV Belfast, LLC

STAG IV Cheektowaga, LLC

STAG IV Danville, LLC

STAG IV Lexington, LLC

STAG IV Newton, LLC

STAG IV Pittsburgh 2, LLC

 

Signature Pages to

Subsidiary Guaranty Agreement

(STAG 2014 Credit Agreement)

 

--------------------------------------------------------------------------------


 

STAG IV Rural Hall, LLC

STAG IV Seville, LLC

STAG IV Sun Prairie, LLC

STIR Investments GP IV, LLC

 

STAG GI Investments Holdings, LLC

STAG GI New Jersey, LLC

 

STAG Industrial Holdings, LLC

STAG Atlanta, LLC

STAG Avon, LLC

STAG Buffalo, LLC

STAG Chippewa Falls, LLC

STAG Edgefield, LLC

STAG Franklin, LLC

STAG Huntersville, LLC

STAG Lansing 2, LLC

STAG Orlando, LLC

STAG Pineville, LLC

STAG Portland 2, LLC

STAG Reading, LLC

STAG Rogers 2, LLC

STAG Smithfield, LLC

STAG South Bend, LLC

STAG Spartanburg, LLC

STAG Portage, LLC

STAG Jackson, LLC

STAG Simpsonville, LLC

STAG Dallas, LLC

STAG Mebane 1, LLC

STAG Mebane 2, LLC

STAG De Pere, LLC

STAG Duncan, LLC

STAG Buena Vista, LLC

STAG Gurnee, LLC

STAG Kansas City 2, LLC

STAG Chicopee, LLC

STAG Montgomery, LLC

STAG Smyrna, LLC

STAG Statham, LLC

STAG Harrisonburg, LLC

STAG Toledo, LLC

STAG Woodstock, LLC

STAG Orangeburg, LLC

STAG Columbia, LLC

STAG Golden, LLC

STAG DeKalb, LLC

 

Signature Pages to

Subsidiary Guaranty Agreement

(STAG 2014 Credit Agreement)

 

--------------------------------------------------------------------------------


 

STAG Ocala, LLC

STAG Marion 2, LLC

STAG Londonderry, LLC

STAG Mishawaka, LLC

STAG Southfield, LLC

STAG Southfield 2, LLC

STAG Idaho Falls, LLC

STAG Mt. Prospect, LLC

STAG Williamsport, LLC

STAG Kentwood, LLC

STAG Marshall, LLC

STAG Belvidere I, LLC

STAG Belvidere II, LLC

STAG Belvidere III, LLC

STAG Belvidere IV, LLC

STAG Belvidere V, LLC

STAG Belvidere VI, LLC

STAG Belvidere VII, LLC

STAG Belvidere VIII, LLC

STAG Belvidere IX, LLC

STAG Nashville, LLC

STAG Catoosa, LLC

STAG New Berlin, LLC

STAG Hampstead, LLC

STAG New Hope, LLC

STAG Springfield, LLC

STAG Orlando 2, LLC

STAG North Jackson 2, LLC

STAG Mebane 3, LLC

STAG Shannon, LLC

STAG Lansing 4, LLC

STAG Harvard, LLC

STAG Sauk Village, LLC

STAG South Holland, LLC

STAG Mascot, LLC

STAG Janesville, LLC

STAG Allentown, LLC

STAG Nashua, LLC

STAG Strongsville, LLC

STAG Columbus, LLC

STAG Savannah, LLC

STAG West Chester, LLC

STAG Calhoun, LLC

STAG Hebron, LLC

STAG East Troy, LLC

STAG New Berlin 2, LLC

STAG Jefferson City, LLC

 

Signature Pages to

Subsidiary Guaranty Agreement

(STAG 2014 Credit Agreement)

 

--------------------------------------------------------------------------------


 

STAG Savage, LLC

STAG Charlotte 3, LLC

STAG Charlotte 4, LLC

STAG Mountain Home, LLC

STAG Chester, LLC

STAG Mechanicsburg 1, LLC

STAG Mechanicsburg 2, LLC

STAG Mechanicsburg 3, LLC

STAG Mason 3, LLC

STAG Longmont, LLC

STAG Lenexa, LLC

STAG Reno, LLC

STAG Fort Wayne, LLC

STAG Murfreesboro, LLC

 

[Signature pages continue on the next page]

 

Signature Pages to

Subsidiary Guaranty Agreement

(STAG 2014 Credit Agreement)

 

--------------------------------------------------------------------------------


 

STAG Gurnee 2, LLC

STAG Germantown, LLC

STAG Elizabethtown, LLC

STAG Conyers 1, LLC

STAG Winston-Salem, LLC

STAG TX GP 2, LLC

STAG CA GP, LLC

STIR Investments GP, LLC

each a Delaware limited liability company,

 

 

By:

 

 

 

Name:

Geoffrey G. Jervis

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

STAG III Arlington, L.P.

 

 

STAG III Round Rock, L.P.,

 

 

both a Delaware limited partnership,

 

 

 

 

 

By:

STIR Investments GP III, LLC,

 

 

 

a Delaware limited liability company,

 

 

 

their General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Geoffrey G. Jervis

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

STAG IV Waco, LP,

 

 

a Delaware limited partnership,

 

 

 

 

 

By:

STIR Investments GP IV, LLC,

 

 

 

a Delaware limited liability company,

 

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Geoffrey G. Jervis

 

 

Title:

Authorized Officer

 

 

 

Signature Pages to

Subsidiary Guaranty Agreement

(STAG 2014 Credit Agreement)

 

--------------------------------------------------------------------------------


 

STAG Arlington 2, L.P.

STAG Houston 2, L.P.

STAG Garland, LP

STAG Houston 3, LP

STAG El Paso 1, LP

STAG El Paso 2, LP

STAG El Paso 3, LP

STAG El Paso 4, LP

each a Delaware limited partnership,

 

By:

STAG TX GP 2, LLC,

 

 

 

a Delaware limited liability company,

 

 

 

their General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Geoffrey G. Jervis

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

STAG Camarillo 1, LP

 

 

STAG Camarillo 2, LP

 

 

Both a Delaware limited partnership,

 

 

 

 

 

By:

STAG CA GP, LLC

 

 

 

a Delaware limited liability company,

 

 

 

their General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Geoffrey G. Jervis

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

STAG El Paso, LP,

 

 

a Delaware limited partnership,

 

 

 

 

 

By:

STIR Investments GP, LLC,

 

 

 

a Delaware limited liability company,

 

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Geoffrey G. Jervis

 

 

Title:

Authorized Officer

 

 

 

Signature Pages to

Subsidiary Guaranty Agreement

(STAG 2014 Credit Agreement)

 

--------------------------------------------------------------------------------


 

STAG III Sparks, LLC, a Maryland limited liability company,

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Geoffrey G. Jervis

 

 

Title:

Authorized Officer

 

 

 

Signature Pages to

Subsidiary Guaranty Agreement

(STAG 2014 Credit Agreement)

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

INITIAL GUARANTORS

 

1.             STAG Industrial Holdings, LLC, a Delaware limited liability
company

 

2.             STAG Investments Holdings III, LLC, a Delaware limited liability
company

 

3.             STAG Investments Holdings IV, LLC, a Delaware limited liability
company

 

4.             STAG III Albion, LLC, a Delaware limited liability company

 

5.             STAG III Appleton, LLC, a Delaware limited liability company

 

6.             STAG III Arlington, L.P., a Delaware limited partnership

 

7.             STAG III Boardman, LLC, a Delaware limited liability company

 

8.             STAG III Canton, LLC, a Delaware limited liability company

 

9.             STAG III Chesterfield, LLC, a Delaware limited liability company

 

10.          STAG III Cincinnati, LLC, a Delaware limited liability company

 

11.          STAG III Dayton, LLC, a Delaware limited liability company

 

12.          STAG III Daytona Beach, LLC, a Delaware limited liability company

 

13.          STAG III Elkhart, LLC, a Delaware limited liability company

 

14.          STAG III Fairfield, LLC, a Delaware limited liability company

 

15.          STAG III Farmington, LLC, a Delaware limited liability company

 

16.          STAG III Holland 2, LLC, a Delaware limited liability company

 

17.          STAG III Holland, LLC, a Delaware limited liability company

 

18.          STAG III Jackson, LLC, a Delaware limited liability company

 

19.          STAG III Jefferson, LLC, a Delaware limited liability company

 

20.          STAG III Lewiston, LLC, a Delaware limited liability company

 

21.          STAG III Malden, LLC, a Delaware limited liability company

 

22.          STAG III Maryland Borrower, LLC, a Delaware limited liability
company

 

23.          STAG III Mason, LLC, a Delaware limited liability company

 

24.          STAG III Mayville, LLC, a Delaware limited liability company

 

25.          STAG III Milwaukee 2, LLC, a Delaware limited liability company

 

26.          STAG III Milwaukee, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

27.          STAG III Newark, LLC, a Delaware limited liability company

 

28.          STAG III Pensacola, LLC, a Delaware limited liability company

 

29.          STAG III Pocatello, LLC, a Delaware limited liability company

 

30.          STAG III Rapid City, LLC, a Delaware limited liability company

 

31.          STAG III Round Rock, L.P., a Delaware limited partnership

 

32.          STAG III Sergeant Bluff, LLC, a Delaware limited liability company

 

33.          STAG III Sparks, LLC, a Maryland limited liability company

 

34.          STAG III St. Louis, LLC, a Delaware limited liability company

 

35.          STAG III Twinsburg, LLC, a Delaware limited liability company

 

36.          STAG III Youngstown, LLC, a Delaware limited liability company

 

37.          STAG IV Alexandria, LLC, a Delaware limited liability company

 

38.          STAG Arlington 2, L.P., a Delaware limited partnership

 

39.          STAG Atlanta, LLC, a Delaware limited liability company

 

40.          STAG Avon, LLC, a Delaware limited liability company

 

41.          STAG IV Belfast, LLC, a Delaware limited liability company

 

42.          STAG Buffalo, LLC, a Delaware limited liability company

 

43.          STAG IV Cheektowaga, LLC, a Delaware limited liability company

 

44.          STAG Chippewa Falls, LLC, a Delaware limited liability company

 

45.          STAG IV Danville, LLC, a Delaware limited liability company

 

46.          STAG Edgefield, LLC, a Delaware limited liability company

 

47.          STAG Franklin, LLC, a Delaware limited liability company

 

48.          STAG Huntersville, LLC, a Delaware limited liability company

 

49.          STIR Investments GP III, LLC, a Delaware limited liability company

 

50.          STIR Investments GP IV, LLC, a Delaware limited liability company

 

51.          STAG Lansing 2, LLC, a Delaware limited liability company

 

52.          STAG IV Lexington, LLC, a Delaware limited liability company

 

53.          STAG IV Newton, LLC, a Delaware limited liability company

 

54.          STAG Orlando, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

55.          STAG Pineville, LLC, a Delaware limited liability company

 

56.          STAG IV Pittsburgh 2, LLC, a Delaware limited liability company

 

57.          STAG Portland 2, LLC, a Delaware limited liability company

 

58.          STAG Reading, LLC, a Delaware limited liability company

 

59.          STAG Rogers 2, LLC, a Delaware limited liability company

 

60.          STAG IV Rural Hall, LLC, a Delaware limited liability company

 

61.          STAG IV Seville, LLC, a Delaware limited liability company

 

62.          STAG Smithfield, LLC, a Delaware limited liability company

 

63.          STAG Simpsonville, LLC, a Delaware limited liability company

 

64.          STAG South Bend, LLC, a Delaware limited liability company

 

65.          STAG Spartanburg, LLC, a Delaware limited liability company

 

66.          STAG IV Sun Prairie, LLC, a Delaware limited liability company

 

67.          STAG TX GP 2, LLC, a Delaware limited liability company

 

68.          STAG IV Waco, L.P., a Delaware limited partnership

 

69.          STAG Mebane 1, LLC, a Delaware limited liability company

 

70.          STAG Mebane 2, LLC, a Delaware limited liability company

 

71.          STAG Dallas, LLC, a Delaware limited liability company

 

72.          STAG Buena Vista, LLC, a Delaware limited liability company

 

73.          STAG Chicopee, LLC, a Delaware limited liability company

 

74.          STAG De Pere, LLC, a Delaware limited liability company

 

75.          STAG Duncan, LLC, a Delaware limited liability company

 

76.          STAG Gurnee, LLC, a Delaware limited liability company

 

77.          STAG Harrisonburg, LLC, a Delaware limited liability company

 

78.          STAG Kansas City 2, LLC, a Delaware limited liability company

 

79.          STAG Montgomery, LLC, a Delaware limited liability company

 

80.          STAG GI New Jersey, LLC, a Delaware limited liability company

 

81.          STAG Smyrna, LLC, a Delaware limited liability company

 

82.          STAG Statham, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

83.          STAG Toledo, LLC, a Delaware limited liability company

 

84.          STAG Woodstock, LLC, a Delaware limited liability company

 

85.          STAG Allentown, LLC, a Delaware limited liability company

 

86.          STAG Belvidere I, LLC, a Delaware limited liability company

 

87.          STAG Belvidere II, LLC, a Delaware limited liability company

 

88.          STAG Belvidere III, LLC, a Delaware limited liability company

 

89.          STAG Belvidere IV, LLC, a Delaware limited liability company

 

90.          STAG Belvidere V, LLC, a Delaware limited liability company

 

91.          STAG Belvidere VI, LLC, a Delaware limited liability company

 

92.          STAG Belvidere VII, LLC, a Delaware limited liability company

 

93.          STAG Belvidere VIII, LLC, a Delaware limited liability company

 

94.          STAG Catoosa, LLC, a Delaware limited liability company

 

95.          STAG Columbia, LLC, a Delaware limited liability company

 

96.          STAG Dekalb, LLC, a Delaware limited liability company

 

97.          STAG Golden, LLC, a Delaware limited liability company

 

98.          STAG GI Investments Holdings, LLC, a Delaware limited liability
company

 

99.          STAG Hampstead, LLC, a Delaware limited liability company

 

100.        STAG Harvard, LLC, a Delaware limited liability company

 

101.        STAG Idaho Falls, LLC, a Delaware limited liability company

 

102.        STAG Janesville, LLC, a Delaware limited liability company

 

103.        STAG Kentwood, LLC, a Delaware limited liability company

 

104.        STAG Lansing 4, LLC, a Delaware limited liability company

 

105.        STAG Londonderry, LLC, a Delaware limited liability company

 

106.        STAG Marion 2, LLC, a Delaware limited liability company

 

107.        STAG Marshall, LLC, a Delaware limited liability company

 

108.        STAG Mascot, LLC, a Delaware limited liability company

 

109.        STAG Mebane 3, LLC, a Delaware limited liability company

 

110.        STAG Mishawaka, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

111.        STAG Mt. Prospect, LLC, a Delaware limited liability company

 

112.        STAG Nashua, LLC, a Delaware limited liability company

 

113.        STAG Nashville, LLC, a Delaware limited liability company

 

114.        STAG New Berlin, LLC, a Delaware limited liability company

 

115.        STAG New Hope, LLC, a Delaware limited liability company

 

116.        STAG Jackson, LLC, a Delaware limited liability company

 

117.        STAG North Jackson 2, LLC, a Delaware limited liability company

 

118.        STAG Ocala, LLC, a Delaware limited liability company

 

119.        STAG Orlando 2, LLC, a Delaware limited liability company

 

120.        STAG Sauk Village, LLC, a Delaware limited liability company

 

121.        STAG Shannon, LLC, a Delaware limited liability company

 

122.        STAG Southfield, LLC, a Delaware limited liability company

 

123.        STAG Southfield 2, LLC, a Delaware limited liability company

 

124.        STAG South Holland, LLC, a Delaware limited liability company

 

125.        STAG Springfield, LLC, a Delaware limited liability company

 

126.        STAG Strongsville, LLC, a Delaware limited liability company

 

127.        STAG Williamsport, LLC, a Delaware limited liability company

 

128.        STAG Orangeburg, LLC, a Delaware limited liability company

 

129.        STAG Houston 2, L.P, a Delaware limited partnership

 

130.        STAG Savannah, LLC, a Delaware limited liability company

 

131.        STAG Belvidere IX, LLC, a Delaware limited liability company

 

132.        STAG Columbus, LLC, a Delaware limited liability company

 

133.        STAG West Chester, LLC, a Delaware limited liability company

 

134.        STAG Calhoun, LLC, a Delaware limited liability company

 

135.        STAG Hebron, LLC, a Delaware limited liability company

 

136.        STAG Houston 3, LP, a Delaware limited partnership

 

137.        STAG Garland, LP, a Delaware limited partnership

 

138.        STAG El Paso, LP, a Delaware limited partnership

 

--------------------------------------------------------------------------------


 

139.        STIR Investments GP, LLC, a Delaware limited liability company

 

140.        STAG Portage, LLC, a Delaware limited liability company

 

141.        STAG East Troy, LLC, a Delaware limited liability company

 

142.        STAG New Berlin 2, LLC, a Delaware limited liability company

 

143.        STAG Jefferson City, LLC, a Delaware limited liability company

 

144.        STAG Savage, LLC, a Delaware limited liability company

 

145.        STAG Charlotte 3, LLC, a Delaware limited liability company

 

146.        STAG Charlotte 4, LLC, a Delaware limited liability company

 

147.        STAG Mountain Home, LLC, a Delaware limited liability company

 

148.        STAG El Paso 1, LP, a Delaware limited partnership

 

149.        STAG El Paso 2, LP, a Delaware limited partnership

 

150.        STAG El Paso 3, LP, a Delaware limited partnership

 

151.        STAG El Paso 4, LP, a Delaware limited partnership

 

152.        STAG Chester, LLC, a Delaware limited liability company

 

153.        STAG Mechanicsburg 1, LLC, a Delaware limited liability company

 

154.        STAG Mechanicsburg 2, LLC, a Delaware limited liability company

 

155.        STAG Mechanicsburg 3, LLC, a Delaware limited liability company

 

156.        STAG Mason 3, LLC, a Delaware limited liability company

 

157.        STAG Longmont, LLC, a Delaware limited liability company

 

158.        STAG Reno, LLC, a Delaware limited liability company

 

159.        STAG Lenexa, LLC, a Delaware limited liability company

 

160.        STAG Fort Wayne, LLC, a Delaware limited liability company

 

161.        STAG Murfreesboro, LLC, a Delaware limited liability company

 

162.        STAG Gurnee 2, LLC, a Delaware limited liability company

 

163.        STAG Germantown, LLC, a Delaware limited liability company

 

164.        STAG Elizabethtown, LLC, a Delaware limited liability company

 

165.        STAG CA GP, LLC, a Delaware limited liability company

 

166.        STAG Camarillo 1, LP, a Delaware limited partnership

 

--------------------------------------------------------------------------------


 

167.        STAG Camarillo 2, LP, a Delaware limited partnership

 

168.        STAG Conyers 1, LLC, a Delaware limited liability company

 

169.        STAG Winston-Salem, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COUNTERPART TO SUBSIDIARY GUARANTY AGREEMENT

 

Reference is hereby made to that certain Subsidiary Guaranty Agreement
(hereinafter the “Subsidiary Guaranty”) dated as of        , 2014, executed and
delivered by the parties listed on SCHEDULE 1 ATTACHED HERETO pursuant to that
certain Term Loan Agreement dated as of        , 2014 (as from time to time may
be amended, modified, or restated, the “Credit Agreement”), by and among STAG
Industrial Operating Partnership, L.P. as Borrower, STAG Industrial, Inc., a
Maryland corporation, as Parent of Borrower, Wells Fargo Bank, National
Association, as the Administrative Agent and each lender, including the
Administrative Agent, from time to time party to the Credit Agreement. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Subsidiary Guaranty.

 

In witness whereof, the undersigned Additional Guarantor has caused this
Subsidiary Guaranty Agreement to be executed and delivered by its officer
thereunto duly authorized as of        , 20  .

 

 

 

 

[NAME OF ADDITIONAL GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

EXISTING SUBSIDIARY GUARANTORS

 

1.             STAG Industrial Holdings, LLC, a Delaware limited liability
company

 

2.             STAG Investments Holdings III, LLC, a Delaware limited liability
company

 

3.             STAG Investments Holdings IV, LLC, a Delaware limited liability
company

 

4.             STAG III Albion, LLC, a Delaware limited liability company

 

5.             STAG III Appleton, LLC, a Delaware limited liability company

 

6.             STAG III Arlington, L.P., a Delaware limited partnership

 

7.             STAG III Boardman, LLC, a Delaware limited liability company

 

8.             STAG III Canton, LLC, a Delaware limited liability company

 

9.             STAG III Chesterfield, LLC, a Delaware limited liability company

 

10.          STAG III Cincinnati, LLC, a Delaware limited liability company

 

11.          STAG III Dayton, LLC, a Delaware limited liability company

 

12.          STAG III Daytona Beach, LLC, a Delaware limited liability company

 

13.          STAG III Elkhart, LLC, a Delaware limited liability company

 

14.          STAG III Fairfield, LLC, a Delaware limited liability company

 

15.          STAG III Farmington, LLC, a Delaware limited liability company

 

16.          STAG III Holland 2, LLC, a Delaware limited liability company

 

17.          STAG III Holland, LLC, a Delaware limited liability company

 

18.          STAG III Jackson, LLC, a Delaware limited liability company

 

19.          STAG III Jefferson, LLC, a Delaware limited liability company

 

20.          STAG III Lewiston, LLC, a Delaware limited liability company

 

21.          STAG III Malden, LLC, a Delaware limited liability company

 

22.          STAG III Maryland Borrower, LLC, a Delaware limited liability
company

 

23.          STAG III Mason, LLC, a Delaware limited liability company

 

24.          STAG III Mayville, LLC, a Delaware limited liability company

 

25.          STAG III Milwaukee 2, LLC, a Delaware limited liability company

 

26.          STAG III Milwaukee, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

27.          STAG III Newark, LLC, a Delaware limited liability company

 

28.          STAG III Pensacola, LLC, a Delaware limited liability company

 

29.          STAG III Pocatello, LLC, a Delaware limited liability company

 

30.          STAG III Rapid City, LLC, a Delaware limited liability company

 

31.          STAG III Round Rock, L.P., a Delaware limited partnership

 

32.          STAG III Sergeant Bluff, LLC, a Delaware limited liability company

 

33.          STAG III Sparks, LLC, a Maryland limited liability company

 

34.          STAG III St. Louis, LLC, a Delaware limited liability company

 

35.          STAG III Twinsburg, LLC, a Delaware limited liability company

 

36.          STAG III Youngstown, LLC, a Delaware limited liability company

 

37.          STAG IV Alexandria, LLC, a Delaware limited liability company

 

38.          STAG Arlington 2, L.P., a Delaware limited partnership

 

39.          STAG Atlanta, LLC, a Delaware limited liability company

 

40.          STAG Avon, LLC, a Delaware limited liability company

 

41.          STAG IV Belfast, LLC, a Delaware limited liability company

 

42.          STAG Buffalo, LLC, a Delaware limited liability company

 

43.          STAG IV Cheektowaga, LLC, a Delaware limited liability company

 

44.          STAG Chippewa Falls, LLC, a Delaware limited liability company

 

45.          STAG IV Danville, LLC, a Delaware limited liability company

 

46.          STAG Edgefield, LLC, a Delaware limited liability company

 

47.          STAG Franklin, LLC, a Delaware limited liability company

 

48.          STAG Huntersville, LLC, a Delaware limited liability company

 

49.          STIR Investments GP III, LLC, a Delaware limited liability company

 

50.          STIR Investments GP IV, LLC, a Delaware limited liability company

 

51.          STAG Lansing 2, LLC, a Delaware limited liability company

 

52.          STAG IV Lexington, LLC, a Delaware limited liability company

 

53.          STAG IV Newton, LLC, a Delaware limited liability company

 

54.          STAG Orlando, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

55.          STAG Pineville, LLC, a Delaware limited liability company

 

56.          STAG IV Pittsburgh 2, LLC, a Delaware limited liability company

 

57.          STAG Portland 2, LLC, a Delaware limited liability company

 

58.          STAG Reading, LLC, a Delaware limited liability company

 

59.          STAG Rogers 2, LLC, a Delaware limited liability company

 

60.          STAG IV Rural Hall, LLC, a Delaware limited liability company

 

61.          STAG IV Seville, LLC, a Delaware limited liability company

 

62.          STAG Smithfield, LLC, a Delaware limited liability company

 

63.          STAG Simpsonville, LLC, a Delaware limited liability company

 

64.          STAG South Bend, LLC, a Delaware limited liability company

 

65.          STAG Spartanburg, LLC, a Delaware limited liability company

 

66.          STAG IV Sun Prairie, LLC, a Delaware limited liability company

 

67.          STAG TX GP 2, LLC, a Delaware limited liability company

 

68.          STAG IV Waco, L.P., a Delaware limited partnership

 

69.          STAG Mebane 1, LLC, a Delaware limited liability company

 

70.          STAG Mebane 2, LLC, a Delaware limited liability company

 

71.          STAG Dallas, LLC, a Delaware limited liability company

 

72.          STAG Buena Vista, LLC, a Delaware limited liability company

 

73.          STAG Chicopee, LLC, a Delaware limited liability company

 

74.          STAG De Pere, LLC, a Delaware limited liability company

 

75.          STAG Duncan, LLC, a Delaware limited liability company

 

76.          STAG Gurnee, LLC, a Delaware limited liability company

 

77.          STAG Harrisonburg, LLC, a Delaware limited liability company

 

78.          STAG Kansas City 2, LLC, a Delaware limited liability company

 

79.          STAG Montgomery, LLC, a Delaware limited liability company

 

80.          STAG GI New Jersey, LLC, a Delaware limited liability company

 

81.          STAG Smyrna, LLC, a Delaware limited liability company

 

82.          STAG Statham, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

83.          STAG Toledo, LLC, a Delaware limited liability company

 

84.          STAG Woodstock, LLC, a Delaware limited liability company

 

85.          STAG Allentown, LLC, a Delaware limited liability company

 

86.          STAG Belvidere I, LLC, a Delaware limited liability company

 

87.          STAG Belvidere II, LLC, a Delaware limited liability company

 

88.          STAG Belvidere III, LLC, a Delaware limited liability company

 

89.          STAG Belvidere IV, LLC, a Delaware limited liability company

 

90.          STAG Belvidere V, LLC, a Delaware limited liability company

 

91.          STAG Belvidere VI, LLC, a Delaware limited liability company

 

92.          STAG Belvidere VII, LLC, a Delaware limited liability company

 

93.          STAG Belvidere VIII, LLC, a Delaware limited liability company

 

94.          STAG Catoosa, LLC, a Delaware limited liability company

 

95.          STAG Columbia, LLC, a Delaware limited liability company

 

96.          STAG Dekalb, LLC, a Delaware limited liability company

 

97.          STAG Golden, LLC, a Delaware limited liability company

 

98.          STAG GI Investments Holdings, LLC, a Delaware limited liability
company

 

99.          STAG Hampstead, LLC, a Delaware limited liability company

 

100.        STAG Harvard, LLC, a Delaware limited liability company

 

101.        STAG Idaho Falls, LLC, a Delaware limited liability company

 

102.        STAG Janesville, LLC, a Delaware limited liability company

 

103.        STAG Kentwood, LLC, a Delaware limited liability company

 

104.        STAG Lansing 4, LLC, a Delaware limited liability company

 

105.        STAG Londonderry, LLC, a Delaware limited liability company

 

106.        STAG Marion 2, LLC, a Delaware limited liability company

 

107.        STAG Marshall, LLC, a Delaware limited liability company

 

108.        STAG Mascot, LLC, a Delaware limited liability company

 

109.        STAG Mebane 3, LLC, a Delaware limited liability company

 

110.        STAG Mishawaka, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

111.        STAG Mt. Prospect, LLC, a Delaware limited liability company

 

112.        STAG Nashua, LLC, a Delaware limited liability company

 

113.        STAG Nashville, LLC, a Delaware limited liability company

 

114.        STAG New Berlin, LLC, a Delaware limited liability company

 

115.        STAG New Hope, LLC, a Delaware limited liability company

 

116.        STAG Jackson, LLC, a Delaware limited liability company

 

117.        STAG North Jackson 2, LLC, a Delaware limited liability company

 

118.        STAG Ocala, LLC, a Delaware limited liability company

 

119.        STAG Orlando 2, LLC, a Delaware limited liability company

 

120.        STAG Sauk Village, LLC, a Delaware limited liability company

 

121.        STAG Shannon, LLC, a Delaware limited liability company

 

122.        STAG Southfield, LLC, a Delaware limited liability company

 

123.        STAG Southfield 2, LLC, a Delaware limited liability company

 

124.        STAG South Holland, LLC, a Delaware limited liability company

 

125.        STAG Springfield, LLC, a Delaware limited liability company

 

126.        STAG Strongsville, LLC, a Delaware limited liability company

 

127.        STAG Williamsport, LLC, a Delaware limited liability company

 

128.        STAG Orangeburg, LLC, a Delaware limited liability company

 

129.        STAG Houston 2, L.P, a Delaware limited partnership

 

130.        STAG Savannah, LLC, a Delaware limited liability company

 

131.        STAG Belvidere IX, LLC, a Delaware limited liability company

 

132.        STAG Columbus, LLC, a Delaware limited liability company

 

133.        STAG West Chester, LLC, a Delaware limited liability company

 

134.        STAG Calhoun, LLC, a Delaware limited liability company

 

135.        STAG Hebron, LLC, a Delaware limited liability company

 

136.        STAG Houston 3, LP, a Delaware limited partnership

 

137.        STAG Garland, LP, a Delaware limited partnership

 

138.        STAG El Paso, LP, a Delaware limited partnership

 

--------------------------------------------------------------------------------


 

139.        STIR Investments GP, LLC, a Delaware limited liability company

 

140.        STAG Portage, LLC, a Delaware limited liability company

 

141.        STAG East Troy, LLC, a Delaware limited liability company

 

142.        STAG New Berlin 2, LLC, a Delaware limited liability company

 

143.        STAG Jefferson City, LLC, a Delaware limited liability company

 

144.        STAG Savage, LLC, a Delaware limited liability company

 

145.        STAG Charlotte 3, LLC, a Delaware limited liability company

 

146.        STAG Charlotte 4, LLC, a Delaware limited liability company

 

147.        STAG Mountain Home, LLC, a Delaware limited liability company

 

148.        STAG El Paso 1, LP, a Delaware limited partnership

 

149.        STAG El Paso 2, LP, a Delaware limited partnership

 

150.        STAG El Paso 3, LP, a Delaware limited partnership

 

151.        STAG El Paso 4, LP, a Delaware limited partnership

 

152.        STAG Chester, LLC, a Delaware limited liability company

 

153.        STAG Mechanicsburg 1, LLC, a Delaware limited liability company

 

154.        STAG Mechanicsburg 2, LLC, a Delaware limited liability company

 

155.        STAG Mechanicsburg 3, LLC, a Delaware limited liability company

 

156.        STAG Mason 3, LLC, a Delaware limited liability company

 

157.        STAG Longmont, LLC, a Delaware limited liability company

 

158.        STAG Reno, LLC, a Delaware limited liability company

 

159.        STAG Lenexa, LLC, a Delaware limited liability company

 

160.        STAG Fort Wayne, LLC, a Delaware limited liability company

 

161.        STAG Murfreesboro, LLC, a Delaware limited liability company

 

162.        STAG Gurnee 2, LLC, a Delaware limited liability company

 

163.        STAG Germantown, LLC, a Delaware limited liability company

 

164.        STAG Elizabethtown, LLC, a Delaware limited liability company

 

165.        STAG CA GP, LLC, a Delaware limited liability company

 

166.        STAG Camarillo 1, LP, a Delaware limited partnership

 

--------------------------------------------------------------------------------


 

167.        STAG Camarillo 2, LP, a Delaware limited partnership

 

168.        STAG Conyers 1, LLC, a Delaware limited liability company

 

169.        STAG Winston-Salem, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF RELEASE OF GUARANTOR

 

In witness whereof, the undersigned Administrative Agent, on behalf of the
Credit Parties, hereby releases and discharges              from any and all
obligations and liabilities of                      to the Credit Parties under
that certain Subsidiary Guaranty Agreement dated as of        , 2014 executed by
the Subsidiary Guarantors of STAG Industrial Operating Partnership, L.P., a
Delaware limited partnership, described therein in favor of the Administrative
Agent for the benefit of the Credit Parties.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of December [    ],
2014 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P. as the
Borrower (the “Borrower”), STAG Industrial, Inc., a Maryland corporation and the
sole member of the sole general partner of the Borrower, the Lenders from time
to time party thereto, and Wells Fargo Bank, National Association, as the
Administrative Agent, the Swing Line Lender and an L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

Date:                      , 20[    ]

 

 

H-1

--------------------------------------------------------------------------------


 

EXHIBIT H-2

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of December [    ],
2014 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P. as the
Borrower (the “Borrower”), STAG Industrial, Inc., a Maryland corporation and the
sole member of the sole general partner of the Borrower, the Lenders from time
to time party thereto, and Wells Fargo Bank, National Association, as the
Administrative Agent, the Swing Line Lender and an L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

Date:                      , 20[    ]

 

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT H-3

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of December [    ],
2014 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P. as the
Borrower (the “Borrower”), STAG Industrial, Inc., a Maryland corporation and the
sole member of the sole general partner of the Borrower, the Lenders from time
to time party thereto, and Wells Fargo Bank, National Association, as the
Administrative Agent, the Swing Line Lender and an L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

Date:                      , 20[    ]

 

 

H-3

--------------------------------------------------------------------------------


 

EXHIBIT H-4

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of December [    ],
2014 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P. as the
Borrower (the “Borrower”), STAG Industrial, Inc., a Maryland corporation and the
sole member of the sole general partner of the Borrower, the Lenders from time
to time party thereto, and Wells Fargo Bank, National Association, as the
Administrative Agent, the Swing Line Lender and an L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

Date:                      , 20[    ]

 

 

H-4

--------------------------------------------------------------------------------